EXHIBIT 10.3

 

 

CREDIT AND SECURITY AGREEMENT

dated as of

May 9, 2003

among

GERBER SCIENTIFIC, INC.

GERBER SCIENTIFIC INTERNATIONAL, INC.

and

GERBER COBURN OPTICAL, INC.

as joint and several Borrowers,



THE GUARANTORS NAMED HEREIN,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

FLEET CAPITAL CORPORATION,

as Administrative Agent, Collateral Agent and Fronting Lender

and

FLEET NATIONAL BANK,

as Issuing Bank

with

FLEET SECURITIES, INC.,

as Lead Arranger



@@



ARTICLE 1 DEFINITIONS

1

 

1.1

Defined Terms

1

 

1.2

Classification of Loans and Borrowings

47

 

1.3

Terms Generally

47

 

1.4

Accounting Terms; GAAP

47

 

1.5

Joint and Several Obligations; Designated Financial Officers

48

ARTICLE 2 THE CREDITS

50





 

2.1

Revolving Loans

50

 

2.2

Additional Provisions Regarding Eurocurrency Rate Borrowings

53

 

2.3

Letters of Credit

55

 

2.4

Loans and Borrowings; Funding of Borrowings

59

 

2.5

Expiration, Termination or Reduction of Commitments

62

 

2.6

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Collection

62

 

2.7

Prepayment of Loans

64

 

2.8

Fees

67

 

2.9

Increased Costs

68

 

2.10

Taxes

70

 

2.11

Mitigation Obligations; Replacement of Lenders

70

 

2.12

Additional Provisions Regarding Multicurrency Loans and Fronting

71

 

2.13

Currency Matters

75

ARTICLE 3 GUARANTEE BY GUARANTORS

76

 

3.1

The Guarantee

76

 

3.2

Obligations Unconditional

76

 

3.3

Reinstatement

77

 

3.4

Subrogation

78

 

3.5

Remedies

78

 

3.6

Instrument for the Payment of Money

78

 

3.7

Continuing Guarantee

78

 

3.8

General Limitation on Amount of Obligations Guaranteed

78

ARTICLE 4 THE COLLATERAL

79





 

4.1

Grant of Security Interest

79

 

4.2

Special Representations, Warranties and Covenants of the Credit Parties

80

 

4.3

Collection of Proceeds of Accounts Receivable; Deposit Accounts

86

 

4.4

Fixtures, etc

90

 

4.5

Right of Agent to Dispose of Collateral, etc

90

 

4.6

Right of Agent to Use and Operate Collateral, etc

90

 

4.7

Proceeds of Collateral

91

 

4.8

Relation to Collateral Documents

91

 

4.9

Marshalling

92

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

93





 

5.1

Organization; Powers

93

 

5.2

Authorization; Enforceability

93

 

5.3

Governmental Approvals; No Conflicts

93

 

5.4

Financial Condition; No Material Adverse Change

94

 

5.5

Properties

94

 

5.6

Litigation and Environmental Matters

95

 

5.7

Compliance with Laws and Agreements

97

 

5.8

Investment and Holding Company Status

97

 

5.9

Taxes

97

 

5.10

ERISA

97

 

5.11

Disclosure

98

 

5.12

Capitalization

98

 

5.13

Subsidiaries

98

 

5.14

Material Indebtedness, Liens and Agreements

99

 

5.15

Federal Reserve Regulations

99

 

5.16

Solvency

99

 

5.17

Force Majeure

100

 

5.18

Accounts Receivable

100

 

5.19

Labor and Employment Matters

101

 

5.20

Bank Accounts

102

 

5.21

Certain Transactions

102

ARTICLE 6 CONDITIONS

103





 

6.1

Effective Time

103

 

6.2

Each Extension of Credit

106

ARTICLE 7 AFFIRMATIVE COVENANTS

107





 

7.1

Financial Statements and Other Information

107

 

7.2

Notices of Material Events

110

 

7.3

Existence; Conduct of Business

110

 

7.4

Payment of Obligations

110

 

7.5

Maintenance of Properties; Insurance

111

 

7.6

Books and Records; Inspection Rights

111

 

7.7

Fiscal Year

112

 

7.8

Compliance with Laws

112

 

7.9

Use of Proceeds

112

 

7.10

Certain Obligations Respecting Subsidiaries

112

 

7.11

ERISA

112

 

7.12

Environmental Matters; Reporting

113

 

7.13

Matters Relating to Material Leasehold Property and Additional Real Property
Collateral

114

 

7.14

New Guarantors; Additional Pledged Stock

115

 

7.15

Punctual Payment

115

 

7.16

Further Assurances

115

ARTICLE 8 NEGATIVE COVENANTS

115





 

8.1

Indebtedness

116

 

8.2

Liens

117

 

8.3

Contingent Liabilities

119

 

8.4

Fundamental Changes; Asset Sales

120

 

8.5

Investments; Hedging Agreements

121

 

8.6

Restricted Junior Payments

121

 

8.7

Transactions With Affiliates

122

 

8.8

Restrictive Agreements

123

 

8.9

Sale-Leaseback Transactions

123

 

8.10

Certain Financial Covenants

123

 

8.11

Lines of Business.

125

 

8.12

Payment of Subordinated Indebtedness.

125

 

8.13

Prepayment of Tranche B Loans.

125

 

8.14

Modifications of Certain Documents.

126

 

8.15

Maintenance of Share Capital of H. Brunner.

127

ARTICLE 9 EVENTS OF DEFAULT

127





 

9.1

Events of Default.

127

 

9.2

Receivership.

131

 

9.3

Distribution of Collateral Proceeds.

131

ARTICLE 10 THE AGENT

132





 

10.1

Appointment and Authorization.

132

 

10.2

Agent's Rights as Lender.

132

 

10.3

Duties As Expressly Stated.

132

 

10.4

Reliance By Agent.

133

 

10.5

Action Through Sub-Agents.

134

 

10.6

Resignation of Agent and Appointment of Successor Agent.

134

 

10.7

Lenders' Independent Decisions.

134

 

10.8

Indemnification.

135

 

10.9

Consents Under Other Loan Documents.

135

 

10.10

Delinquent Lenders.

135

 

10.11

Electronic Communications.

136

 

10.12

Quebec Security.

136

 

10.13

Obligations of H. Brunner.

137

ARTICLE 11 MISCELLANEOUS

137





 

11.1

Notices.

137

 

11.2

Waivers; Amendments.

138

 

11.3

Expenses; Indemnity: Damage Waiver.

139

 

11.4

Successors and Assigns.

142

 

11.5

Survival .

146

 

11.6

Counterparts; Integration; References to Agreement; Effectiveness.

147

 

11.7

Severability.

147

 

11.8

Right of Setoff.

147

 

11.9

Subordination by Credit Parties.

148

 

11.10

Parallel Debt.

149

 

11.11

Governing Law; Jurisdiction; Consent to Service of Process.

149

 

11.12

WAIVERS OF PREJUDGMENT REMEDY AND JURY TRIAL.

149

 

11.13

Headings.

150

 

11.14

Confidentiality.

150



@@

SCHEDULES & EXHIBITS

Schedule 1.1

Material Owned Properties

Schedule 1.5

Designated Financial Officers

Schedule 2.1

Lenders and Commitments

Schedule 4.2

Websites and Domain Names

Schedule 5.4

Financial Condition; No Material Adverse Changes

Schedule 5.5

Properties; Proprietary Rights; Real Property Assets

Schedule 5.6

Litigation and Environmental Matters

Schedule 5.7

Compliance with Laws and Agreements

Schedule 5.9

Taxes

Schedule 5.10

Pension Plans

Schedule 5.12

Capitalization

Schedule 5.13

Subsidiaries

Schedule 5.14

Material Indebtedness, Liens and Agreements

Schedule 5.19

Labor and Employment Matters

Schedule 5.20

Bank Accounts

Schedule 5.21

Existing Affiliate Transactions

Schedule 8.1

Existing Indebtedness

Schedule 8.2(b)

Existing Liens

Schedule 8.2(f)

Existing DEP Restrictions on Assets

Schedule 8.5

Existing Investments

Schedule 8.7

Transactions with Affiliates

Schedule 8.8

Restrictive Agreements

   

Exhibit A-1

Form of Revolving Credit Note

Exhibit A-2

Form of Revolving Credit Note to Fronting Lender re Euros

Exhibit A-3

Form of Revolving Credit Note to Fronting Lender re Pounds Sterling

Exhibit B-1

Form of Borrowing Base and Collateral Update Certificate

Exhibit B-2

Form of Accounts Receivable/Loan Reconciliation Report

Exhibit B-3

Form of Eurocurrency Request

Exhibit B-4

Form of Advance Request

Exhibit C

Form of Perfection Certificate

Exhibit D

Form of Compliance Certificate

Exhibit E-1

Form of Copyright Mortgage

Exhibit E-2

Form of Patent Agreement

Exhibit E-3

Form of Trademark Agreement

Exhibit F

Form of Hazardous Material Indemnity Agreement

Exhibit G

Form of Assignment and Acceptance Agreement

 

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT dated as of May 5, 2003 (this "Agreement") is
by and among GERBER SCIENTIFIC, INC., a Connecticut corporation, GERBER
SCIENTIFIC INTERNATIONAL, INC., a Connecticut corporation, and GERBER COBURN
OPTICAL, INC., a Delaware corporation (collectively, the "Borrowers"), and
GERBER VENTURE CAPITAL CORP., a Delaware corporation, GERBER COBURN OPTICAL
INTERNATIONAL, INC., a Delaware corporation, ULTRAMARK ADHESIVE PRODUCTS LTD, a
corporation organized under the laws of the United Kingdom, SPANDEX LIMITED, a
corporation organized under the laws of the United Kingdom, SPANDEX BENELUX BV,
a corporation organized under the laws of The Netherlands, ND GRAPHIC PRODUCTS
LTD, a corporation organized under the laws of the Province of Ontario, ND
GRAPHICS (QUEBEC) LTD, a corporation organized under the laws of the Province of
Quebec, H. BRUNNER GMBH, a German corporation, and GERBER SCIENTIFIC UK LTD., a
corporation organized under the laws of the United Kingdom, and EACH OF THE
PERSONS (except those that are organized under the laws of a jurisdiction other
than that of a state of the United States) LISTED ON SCHEDULE 5.13, as
Guarantors, THE LENDERS FROM TIME TO TIME PARTY HERETO, FLEET NATIONAL BANK, as
Issuing Bank, and FLEET CAPITAL CORPORATION, as Administrative Agent and
Collateral Agent.



The parties hereto agree as follows:

ARTICLE 1

Definitions



        1.1    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

"Accounts Receivable/Loan Reconciliation Report" means a certificate signed by a
Designated Financial Officer in substantially the form of Exhibit B-2 hereto.

"Additional Mortgage" has the meaning assigned to such term in Section 7.13(a).

"Additional Mortgaged Property" means any Real Property Asset that is now owned
or leased, or hereinafter acquired, by the Credit Parties, which the Agent
determines to be a Material Owned Property and on which the Agent determines to
acquire a Mortgage following the Closing Date.

"Adjusted Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Adjusted Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Agent.

"Advance Request" means a written request signed by a Designated Financial
Officer for a Borrowing in U.S. Dollars, Pounds Sterling or Euros in accordance
with subsection 2.1(b), in substantially the form of Exhibit B-4 annexed hereto.

"Affiliate" means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified.

"Agent" means Fleet Capital Corporation in its capacities as administrative
agent and collateral agent for the Lenders hereunder, and each other Person
appointed as the successor administrative agent and collateral agent in
accordance with the terms hereof.

"Agent's Fee" has the meaning assigned to such term in Section 2.8.

"Applicable Credit Parties" means Gerber Scientific International, Inc., Gerber
Coburn Optical, Inc, Ultramark Adhesive Products Ltd., Spandex Limited, Spandex
Benelux BV, H. Brunner GmbH, ND Graphics (Quebec) Ltd., and ND Graphic Products
Ltd.

"Applicable Margin" and "Applicable Unused Fee Rate" means, for any Type of
Loans and for Letters of Credit (a) for the Initial Payment Period (as defined
below) the following percentages per annum:

Applicable Margin (% per annum)

Applicable Unused Fee Rate

(% per annum)

Base Rate Loans Eurocurrency Rate Loans Letters of Credit

1.25%

2.75% 2.75%

0.50%



   





and (b) for any Payment Period (as defined below) other than the Initial Payment
Period, the respective rates indicated below for Loans of such Type and for
Letters of Credit opposite the applicable Total Funded Debt to EBITDA Ratio
indicated below (or as provided in the final paragraph of this definition, for
part of a Payment Period):

 



 

Level



Total Funded Debt to EBITDA Ratio



Applicable Margin

(% per annum)

Applicable Unused Fee Rate (% per annum)



Base Rate Loans

Eurocur-rency Rate Loans and Letters of Credit







I

Greater than 3.00 to 1.00

1.50%

3.00%





0.50%

II

Greater than 2.25 to 1.00 but less than or equal to 3.00 to 1.00

1.25%

2.75%





0.50%

III

Greater than 1.50 to 1.00 but less than or equal to 2.25 to 1.00

1.00%

2.50%





0.50%

IV

Less than or equal to 1.50 to 1.00

0.75%

2.25%





0.375%



For purposes hereof, (A) a "Payment Period" means (i) initially, the period
commencing on the Closing Date to and including the fifth Business Day after the
date of delivery of the financial statements required by subsection 7.1(c) and
the Compliance Certificate required by subsection 7.1(d) for the fiscal period
of the Credit Parties ended October 31, 2003 (the "Initial Payment Period"), and
(ii) thereafter, the period commencing on the day immediately succeeding the
last day of the prior Payment Period to but not including the fifth Business Day
after the earlier of (x) the due date of the next Compliance Certificate
required to be delivered by the Borrowers to the Agent pursuant to
subsection 7.1(d) concurrently with the delivery by the Borrowers of the
financial statements required by subsection 7.1(c), or (y) the date of the
actual receipt by the Agent of such Compliance Certificate, and (B) in
determining the Total Funded Debt to EBITDA Ratio as of the end of any fiscal
quarter, the Total Funded Debt shall be the average of the amounts of Total
Funded Debt as at the end of each of the three months of such fiscal quarter.
Subject to and in accordance with the final paragraph of this definition, the
Applicable Margin and Applicable Unused Fee Rate shall be effective for each
Payment Period (or in the circumstances described in the final paragraph of this
definition, such portion of a Payment Period).



The Applicable Margin and Applicable Unused Fee Rate for any Payment Period
except the Initial Payment Period shall be determined on the basis of the
Compliance Certificate required to be delivered to the Agent pursuant to
subsection 7.1(d) concurrently with the delivery by the Borrowers of the
corresponding financial statements required by subsection 7.1(c), setting forth,
among other things, a calculation of the Total Funded Debt to EBITDA Ratio as at
the last day of the fiscal quarter immediately preceding such Payment Period.



Anything in this Agreement to the contrary notwithstanding, the Applicable
Margin and Applicable Unused Fee Rate shall be the rates listed for Level I
above if the Compliance Certificate required to be delivered by subsection
7.1(d) and the financial statements required by subsection 7.1(c), respectively,
shall not be delivered within five Business Days after the same shall be due
(but only with respect to the portion of such Payment Period prior to the
delivery of such certificate).

"Applicable Percentage" means, when referenced with respect to any Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender's Revolving Credit Commitment (or, if all Revolving Credit Commitments
have been terminated, the percentage of the total Loans of all Lenders hereunder
represented by the aggregate amount of such Lender's Loans hereunder).

"Applicable Recipient" has the meaning assigned to such term in Section 2.6(d).

"Approved Fund" means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.4), and accepted by the Agent, in the form of Exhibit H annexed
hereto or any other form approved by the Agent which complies with the
provisions of Section 11.4.

"Available Funds" means all deposits in the Controlled Accounts which have been
made by 2:00 p.m., Connecticut time, on a Business Day, or such later time as
the Agent and the Cash Management Bank shall have expressly consented to.

"Base Rate" when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Bond" has the meaning assigned to such term in Section 10.12.

"Borrower" means (a) each of Gerber Scientific, Inc., Gerber Scientific
International, Inc., and Gerber Coburn Optical, Inc., individually, and (b) all
of Gerber Scientific, Inc., Gerber Scientific International, Inc., and Gerber
Coburn Optical, Inc., collectively, as joint and several Borrowers.

"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

"Borrowing Base" means, at the relevant time of reference thereto, an amount
determined by the Agent by reference to the most recent Borrowing Base and
Collateral Update Certificate delivered to the Agent and the Lenders pursuant to
Section 2.1(b) which is equal to the sum of:

(a) Up to 85% of Eligible Accounts of Gerber Scientific International, Inc.;
plus

(b) Up to 80% of Eligible Accounts of other Applicable Credit Parties (net of
the amount of any Preferential Indebtedness and subject to the limitation in
clause (c) of this definition with respect to the maximum amount that may be
included in the Borrowing Base with respect to the accounts receivable and
inventory of Applicable Credit Parties organized outside of the United States or
which is located outside of the United States); plus

(c) Up to 85% of the net orderly liquidation value of each category of inventory
owned by the Applicable Credit Parties that is Eligible Inventory, as determined
by the Agent in its reasonable business judgment, provided that (i) inventory
located in the United Kingdom or owned by an entity organized in the United
Kingdom will not be included in the Borrowing Base, (ii) not more than
$15,000,000 will be included in the Borrowing Base with respect to inventory
located in the United States, (iii) not more than $5,000,000 will be included in
the Borrowing Base with respect to inventory located outside of the United
States, (iv) not more than $18,000,000 will be included in the Borrowing Base
with respect to inventory and accounts receivable of Applicable Credit Parties
organized outside of the United States or which is located outside of the United
States, (v) the Borrowing Base with respect to accounts receivable and inventory
owned by any Applicable Credit Party organized outside of the United States will
not exceed the maximum dollar amount of such Applicable Credit Party's
respective Guaranty of the principal of the Loans, (vi) not more than $1,250,000
in the aggregate will be included in the Borrowing Base with respect to
inventory located in Germany and accounts receivable of Applicable Credit
Parties organized in Germany (net of Reserves with respect to such accounts
receivable and inventory), (vii) not more than $2,500,000 in the aggregate will
be included in the Borrowing Base with respect to inventory located in The
Netherlands and accounts receivable of Applicable Credit Parties organized in
The Netherlands (net of Reserves with respect to such accounts receivable and
inventory), (viii) not more than $2,000,000 in the aggregate will be included in
the Borrowing Base with respect to (A) demo equipment of the Borrowers (other
than the Parent) that is not classified as "PP&E" on the books of the applicable
Borrower as of the end of the fiscal quarter ended most recently prior to the
date that the Borrowing Base is being determined, (B) work-in-process, and (C)
spare parts, and (ix) no accounts receivable of Ultramark Adhesive Products Ltd.
will be included in the Borrowing Base unless and until all of Ultramark
Adhesive Products Ltd.'s account debtors and other obligors have been directed
to make all payments on accounts receivable of Ultramark Adhesive Products Ltd.
directly to a Controlled Account and Ultramark Adhesive Products Ltd. has closed
its account at HSBC Bank as and when required pursuant to Section 4.3; plus

(d)  Up to 70% of the orderly liquidation value, as determined by the Agent in
its reasonable business judgment, of demo equipment of the Borrowers (other than
the Parent) classified as "PP&E" on the books of the applicable Borrower as of
the end of the fiscal quarter ended most recently prior to the date that the
Borrowing Base is being determined; plus





(e)  Up to 85% of the net orderly liquidation value, as determined by the Agent
in its reasonable business judgment, of Third Party Inventory of the Borrowers,
provided that not more than $250,000 will be included in the Borrowing Base with
respect to Third Party Inventory; plus

(f) 100% of any cash held as Collateral in a form and in an account acceptable
to the Agent in its reasonable business judgment; minus

(g) Reserves.

In determining the Borrowing Base and Collateral Update Certificate from time to
time, the Agent may in its discretion, but shall not be required to, rely upon
reports or analyses generated by the Credit Parties (including, without
limitation, Borrowing Base and Collateral Update Certificates) and reports or
analyses generated by or on behalf of the Agent or any Lender. Amounts of the
Borrowing Base that are based upon the amount of assets that are valued or
denominated in Euros, Canadian Dollars or Pounds Sterling shall be revalued at
the end of each month based upon the Dollar Equivalent of the respective amounts
of Euros, Canadian Dollars and Pounds Sterling at the end of each month.
Notwithstanding anything to the contrary set forth herein, the Agent may from
time to time, in its discretion exercised in accordance with its reasonable
business judgment, upon three (3) days' prior notice to the Borrowers setting
forth the reason therefor, (x) reduce (or, to the extent reduced, increase up to
the amount of such reduction) the lending formula with respect to Eligible
Accounts or any portion thereof to the extent that the Agent determines that:
(i) the dilution with respect of the accounts receivable for any period has
increased in any material respect or may be reasonably anticipated to increase
in any material respect above historical levels, or (ii) the general
creditworthiness of account debtors or other obligors of the Applicable Credit
Parties has declined or (y) reduce (or, to the extent reduced, increase up to
the amount of such reduction) the lending formulas with respect to Eligible
Inventory or any portion thereof to the extent that the Agent determines that:
(i) the number of days of the turnover of the inventory of the Applicable Credit
Parties for any period has changed in any material adverse respect, (ii) the
liquidation value of the Eligible Inventory, or any category thereof, has
decreased, or (iii) the nature and quality of the inventory of the Applicable
Credit Parties has deteriorated in any material respect or the mix of such
inventory has changed materially. In determining whether to reduce the lending
formulas, the Agent may consider events, conditions, contingencies or risks
which are also considered in determining Eligible Accounts, Eligible Inventory
or in establishing the Reserves.

"Borrowing Base and Collateral Update Certificate" means a certificate signed by
a Designated Financial Officer certifying the amount of the Borrowing Base and
Collateral as of the date set forth therein, in substantially the form of
Exhibit B-1 hereto.

"Bristol Cash Collateral Account" means a cash collateral account for the
benefit of the landlord of the Leasehold Property in Bristol, United Kingdom in
an amount not to exceed 250,000 Pounds Sterling.

"Business Day" means any day other than a Saturday or a Sunday on which banking
institutions in New York, New York are open for the transaction of banking
business and (a) with respect to Eurocurrency Rate Loans denominated in U.S.
Dollars, which is also a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London or
such other eurodollar interbank market as may be selected by the Agent in its
reasonable business judgment, and (b) with respect to Eurocurrency Rate Loans
denominated in Pounds Sterling or Euros, which is also a day on which (i)
deposits, dealings and exchanges in U.S. Dollars and in Pounds Sterling or
Euros, as the case may be, are carried on in the London interbank market and a
day upon which such clearing system as is determined by the Agent to be suitable
for clearing or settlement of Pounds Sterling or Euros, as the case may be, is
open for business) and (ii) Pound Sterling or Euro settlements of such dealings
may be effected in New York, New York and London, England.

"Calculation Date" has the meaning assigned to such term in the definition of
Cash Prepayment Threshold Amount herein.



"California Leased Facility" means the facility in California that is leased by
the Credit Parties on the Closing Date.



"Canada Preferential Indebtedness" means, at any time, with respect to ND
Graphic Products Ltd., ND Graphics (Quebec), Ltd. and any other Credit Party
organized in Canada, the amount past due and owing by any such Person, or the
accrued amount for which any such Person has an obligation to remit to a
Governmental Authority or other Person pursuant to any applicable law, rule or
regulation, in respect of pension fund obligations; unemployment insurance;
goods and services taxes; sales taxes; employee income taxes and other taxes
payable or to be remitted or withheld; workers' compensation; vacation pay; and
other like charges and demands, in each case, in respect of which any
Governmental Authority or other Person may claim a security interest or other
claim ranking or capable of ranking in priority to one or more of the Liens
granted in the Collateral Documents.

"Canada Security" means, collectively, (a) the guarantees executed by ND Graphic
Products Ltd. and ND Graphics (Quebec) Ltd. in favor of the Agent and the
Lenders, (b) the general security agreements executed by ND Graphic Products
Ltd. and ND Graphics (Quebec) Ltd. in favor of the Agent for the benefit of the
Lenders, in each case in form and substance acceptable to the Agent, and (c) any
other security granted to the Agent or the Lenders as security for the
obligations of ND Graphic Products Ltd. or ND Graphics (Quebec) Ltd. under their
guarantees and the other Loan Documents.



"Canadian Dollars" refers to lawful money of Canada.



"Canadian Permitted Change" means an amendment of either of the Master
Assignment Agreements described in the definition of Canadian Vendor Program
Arrangement, which amendment does not include or result in, directly or
indirectly, (a) any provision for liability of the Credit Parties and/or their
Subsidiaries which is currently contingent liability to become primary, direct
or absolute liability, except upon the terms and conditions set forth in such
agreements described in the definition of Canadian Vendor Program Arrangement,
as in effect on the Closing Date, (b) any material increase in the fees or other
amounts directly or indirectly payable by the Credit Parties pursuant to or in
connection with the Canadian Vendor Program Arrangement, (c) the granting of any
Lien to secure any of the liabilities of the Credit Parties under the Canadian
Vendor Program Arrangement, except for those in effect on the Closing Date
pursuant to the agreements described in the definition of Canadian Vendor
Program Arrangement herein, or (d) any change that could reasonably be expected
to result in a Material Adverse Effect.



"Canadian Program Default" means any event or circumstance that constitutes an
event of default under either of the agreements described in clauses (a) and (b)
of the definition of Canadian Vendor Program Arrangement herein.



"Canadian Vendor Program Arrangement" means the arrangements and transactions
pertaining to loan and lease financing for purchasers of equipment manufactured
by the Credit Parties described in (a) the Master Assignment Agreement among MTC
Leasing Inc., Spandex Canada Inc., ND Graphics Products Ltd. and ND Graphics
(Quebec) Ltd. dated October 22, 1998, and (b) the Master Assignment Agreement
among ND Graphic Products Ltd., 928395 Ontario Inc., and GE Capital Canada Inc.
(as assignee of Heller Financial Canada, Ltd., which was the assignee of Dana
Commercial Credit Canada Inc.) dated August 30, 1996, each as in effect on the
Closing Date and as thereafter amended by Canadian Permitted Changes or with the
consent of the Agent.

"Capital Expenditures" means, for any period, the sum for the Credit Parties and
their Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the aggregate amount of expenditures made or
liabilities incurred during such period (including the aggregate amount of
Capital Lease Obligations incurred during such period) to acquire or construct
fixed assets, plant and equipment (including renewals, improvements and
replacements, but excluding repairs) computed in accordance with GAAP; provided
that such term shall not include any such expenditures in connection with any
replacement or repair of Property affected by a Casualty Event.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding the foregoing, in the event that the Parent's existing sale
leaseback transactions with respect to any real estate are required hereafter to
be reclassified from operating leases to capital leases (or such
reclassification is otherwise advisable), the obligations relating thereto
shall, solely for the purpose of calculating Total Liabilities, the Total
Liabilities to Tangible Capital Base Ratio, the Fixed Charge Coverage Ratio and
the Total Funded Debt to EBITDA Ratio, remain operating lease obligations.

"Capital Stock" means (a) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, (b) with respect to
any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person, and (c) any and all warrants, rights or
options to purchase any of the foregoing.



"Cash Equivalents" means:

(i) readily marketable direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(ii) investments in commercial paper maturing within 270 days from the date of
acquisition thereof (and, solely for the purposes of Section 8.13(b)(i)(C),
having, at such date of acquisition, a credit rating of at least A-1 from S&P or
at least P-1 from Moody's);

(iii) bankers' acceptances, time deposit accounts, certificates of deposit and
money market deposits maturing within 180 days of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America, any state thereof or any member of the EMU (and,
solely for the purposes of Section 8.13(b)(i)(C), which bank or trust company
has capital, surplus and undivided profits aggregating in excess of
U.S.$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated at least A-1 by S&P or at least P-1 by Moody's);

(iv) money market mutual funds (including money market funds or money market
mutual funds for which the Securities Intermediary in its individual capacity or
any of its Affiliates is investment manager or advisor or from which the
Securities Intermediary in its individual capacity or any of its Affiliates
charges or collects fees and expenses for services rendered) registered under
the U.S. Investment Company Act of 1940, as amended (and, solely for the
purposes of Section 8.13(b)(i)(C), having a rating in the highest investment
category by S&P and Moody's); and

(v) repurchase agreements (which, solely for the purposes of Section
8.13(b)(i)(C), shall be fully collateralized repurchase agreements with a term
of not more than 30 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above).

"Cash Management Bank" means Fleet National Bank.

"Cash Prepayment Threshold Amount" means, as of the Closing Date and until there
is any adjustment thereof pursuant to the second sentence of this definition,
$12,500,000. On June 15, 2004, and on the fifteenth day of each June thereafter
(each, a "Calculation Date"), if the average amount of cash and Cash Equivalents
of the Applicable Credit Parties and their Subsidiaries (other than Domestic
Subsidiaries) in the aggregate as of the last calendar day of each month during
the preceding fiscal year was less than the then existing Cash Prepayment
Threshold Amount (as determined pursuant to this definition) as of the
Calculation Date, then the Cash Prepayment Threshold Amount shall be reduced as
of such Calculation Date to an amount equal to the sum of (A) such average
amount over the last calendar day of each month during such preceding fiscal
year, plus (B) $3,000,000 (but the Cash Prepayment Threshold Amount will never
be increased over the then existing Cash Prepayment Threshold Amount, even if
such twelve month average during the preceding fiscal year is an amount that is
greater than the then existing Cash Prepayment Threshold Amount).

"Casualty Event" means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change after the Closing Date in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of subsection 2.10(b), by any lending office of such Lender or by such Lender's
or the Issuing Bank's holding company, if any) with any request, guideline or
directive (whether or not having the force of law), other than a request or
directive to comply with any law, rule or regulation in effect on the Closing
Date, of any Governmental Authority made or issued after the Closing Date.

"Change of Control" means (a) any event, transaction or occurrence as a result
of which a majority of the seats on the board of directors of the Parent shall
be occupied by Persons who were neither (i) nominated by the board of directors
of the Parent nor (ii) appointed by directors so nominated; or (b) the failure
of the Parent to own, directly or indirectly through one or more Subsidiaries,
100% (or with respect to Credit Parties organized outside of the United States
in a country which requires there to be at least two shareholders, 99%) of the
outstanding Capital Stock of each of the other Credit Parties; or (c) any Person
or group of Persons (as determined in accordance with Section 13 and 14 of the
Securities Exchange Act of 1934) shall be the beneficial owners (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of 25% or
more of the Total Voting Power of the Capital Stock of the Parent; or (d) the
chief executive officer or chief financial officer of the Parent shall for any
reason cease to serve in such Person's capacity as such and the Parent shall
fail within one hundred twenty (120) days of the date that such Person ceases to
serve in such capacity to retain a replacement for such Person who is reasonably
acceptable to the Agent.

"Closing Date" means the date during which the Effective Time shall occur.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means, collectively, all of the Property in which Liens are
purported to be granted hereunder and under the other Loan Documents as security
for the Obligations of the Credit Parties hereunder.

"Collateral Document" means any Patent Agreement, any Trademark Agreement, any
Pledge Agreement, any Mortgage, any Copyright Mortgage, any Lock Box Agreement,
any Control Agreement, Canada Security, Germany Security, Netherlands Security,
UK Security and all other instruments and documents, including without
limitation any Uniform Commercial Code financing statements and the like,
required to be executed or delivered pursuant to this Agreement or any
Collateral Document.



"Commitments" means (a) for all Lenders, the aggregate Revolving Credit
Commitments of all Lenders to make Loans to the Borrowers, to purchase a risk
participation from the Fronting Lender in Multicurrency Loans made to the
Borrowers by the Fronting Lender, and to participate in the issuance, extension
and renewal of Letters of Credit for the account of the Borrowers, as the same
may be reduced from time to time or terminated, and (b) for each Lender the
amount of such Lender's Revolving Credit Commitment with respect to the
foregoing.

"Compliance Certificate" means a certificate signed by a Designated Financial
Officer, in substantially the form of Exhibit D annexed hereto, (a) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (b) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.10, and (c) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, and (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto. A Person who
owns or holds Capital Stock, beneficial interests or other securities
representing five percent (5%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to "control" such other
Person.

"Control Agreement" means with respect to any Controlled Account, a control
agreement in form and substance reasonably satisfactory to the Agent, except
that, with respect to the Netherlands and Germany, "Control Agreement" shall
mean a waiver agreement in form and substance reasonably satisfactory to the
Agent.

"Controlled Account " means an account subject to a Control Agreement.

"Copyright Mortgage" means any Memorandum of Grant of Security Interest in
Copyrights, made by the applicable Credit Party in favor of the Agent and in
substantially the form of Exhibit E-1.

"Copyright Office " has the meaning assigned to such term in Section 4.8.

"Copyrights" means all copyrights, whether statutory or common law, owned by or
assigned to the Credit Parties, and all exclusive and nonexclusive licenses to
the Credit Parties from third parties or rights to use copyrights owned by such
third parties, including, without limitation, the registrations, applications
and licenses listed on Schedule 5.5 hereto, along with any and all (a) renewals
and extensions thereof, (b) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

"Credit Parties" means the Borrowers and the Guarantors, including, from and
after such time as any acquired or newly created Subsidiary of the Borrowers
organized under the laws of a state of the United States shall become a
Subsidiary Guarantor of the Obligations of the Borrowers hereunder, each such
Subsidiary Guarantor.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Delinquent Lender" has the meaning assigned to such term in Section 10.10.

"Designated Financial Officer" means an individual holding one or more of the
following offices with a Borrower or other Credit Party or otherwise having
executive responsibilities for financial matters and listed in Schedule 1.5
hereto: chief financial officer or controller.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.6.

"Disposition" means any transaction or series of related transactions pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding (a) the granting of Liens permitted hereunder and (b) any
sale, assignment, transfer or other disposition of (i) any inventory or demo
equipment sold or disposed of in the ordinary course of business and on ordinary
business terms, and (ii) any Collateral pursuant to an exercise of remedies by
the Agent hereunder or under any other Loan Document or by the holder of a
Permitted Lien (with respect to a disposition of the asset that is the subject
of such Permitted Lien).

"Dollar Equivalent" means, on any particular date, with respect to any amount
denominated in U.S. Dollars, such amount in U.S. Dollars, and with respect to
any amount denominated in Pounds Sterling, Canadian Dollars or Euros, the amount
(as conclusively ascertained by the Agent absent manifest error) of U.S. Dollars
which could be purchased by the Agent (in accordance with its normal banking
practices) in the London or United States foreign currency exchange markets with
such amount of such currency at the spot rate of exchange prevailing at or about
11:00 a.m. (London time) on such date.

"Domestic Guarantors" means each direct or indirect Domestic Subsidiary of the
Parent or any Borrower.

"Domestic Subsidiary" means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of a state of the United States.

"EBITDA" means, for any period with respect to any Person, (a) the net income of
such Person (determined on a consolidated basis without duplication in
accordance with GAAP) for such period, plus (b) to the extent deducted in
calculating net income, without duplication, (i) income taxes accrued by such
Person during such period, (ii) Interest Expense of such Person during such
period, (iii) depreciation and amortization, (iv) non-cash extraordinary or
unusual losses of such Person during such period, (v) non-cash losses recognized
in respect of any foreign currency transaction adjustments as a result of the
application of FASB No. 52, and (vi) non-cash losses of such Person from any
Casualty Event, Disposition or discontinued operation during such period, minus
(c) to the extent such items were added in calculating net income (i) non-cash
extraordinary or unusual gains of such Person during such period, (ii) gains of
such Person from any Casualty Event, Disposition or discontinued operation
during such period, (iii) non-cash extraordinary or unusual losses of such
Person which were deducted from EBITDA pursuant to clause (b)(iv) of this
definition during any prior period, to the extent that they are paid in cash
during the current period, and (iv) non-cash gains recognized in respect of any
foreign currency transaction adjustments as a result of the application of FASB
No. 52.

"Effective Time" means the time specified in a written notice from the Agent
when the conditions specified in Section 6.1 are satisfied (or waived in
accordance with Section 11.2).

"Electronic Communications" has the meaning assigned to such term in Section
10.11.

"Eligible Accounts" means (a) the aggregate face amount of the accounts
receivable outstanding and owed to any of the Applicable Credit Parties as
determined in accordance with GAAP consistently applied and as entered on the
books and records of the Applicable Credit Parties in the ordinary course of the
business operations of the Applicable Credit Parties, minus (b) without
duplication, the aggregate amount of any returns, discounts, claims, credits,
debit memoranda, customer deposits, chargebacks, contra accounts (except for the
Permitted Contra Accounts), allowances or excise taxes of any nature (whether
issued, owing, granted or outstanding), and which satisfy each of the
requirements set forth below:

(i) the subject goods have been sold and/or services have been rendered on an
absolute sale basis and on an open account basis to an account debtor which is
not (A) a Governmental Authority or other Person such that the Assignment of
Claims Act (or other similar legal or regulatory requirement) would apply to the
pledge of receivables of such account debtor, unless the Assignment of Claims
Act (or such other similar legal or regulatory requirement) has been complied
with to the satisfaction of the Agent, or (B) an Affiliate of any of the Credit
Parties;

(ii) an invoice (in form and substance acceptable to the Agent) has been sent to
the applicable account debtor and bears an invoice date contemporaneous with or
later than the date of sale of such goods or rendering of such service;

(iii) the account receivable does not arise from a sale to the account debtor on
a bill-and-hold, guaranteed sale, sale-or-return, sale-on-assignment,
sale-on-appraisal, consignment or any other repurchase or return basis;

(iv) the account is not evidenced by chattel paper or an instrument of any kind,
and has not been reduced to judgment;

(v) the account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceedings of any kind;

(vi) the account debtor is credit worthy and not experiencing financial
difficulties that could affect the collectability of the account;

(vii) (x) with respect to accounts receivable of the Applicable Credit Parties
that are organized in the United States, the account debtor is an entity
organized under the laws of one of the United States, whose main office is also
located within the United States, or, if the account debtor is not such an
entity organized and located within the United States, the account receivable is
supported by a letter of credit issued or confirmed by a bank acceptable to the
Agent or by other credit enhancements, in each case in form and substance
satisfactory to the Agent as to which letter of credit or other credit
enhancement the Agent has a security interest perfected by control;

(y) with respect to accounts receivable of any Applicable Credit Party that is
organized outside of the United States, the account debtor is an entity
organized under the laws of the country in which such Applicable Credit Party is
organized, whose main office is also located within such country, or, if the
account debtor is not such an entity organized and located within such country,
the account is supported by a letter of credit issued or confirmed by a bank
acceptable to the Agent or by other credit enhancements, in each case in form
and substance satisfactory to the Agent, as to which letter of credit or other
credit enhancement the Agent has a security interest perfected by control,
provided that accounts receivable existing on the Closing Date or arising within
thirty (30) days after the Closing Date which are not Eligible Accounts pursuant
to clause (x) or (y) of this clause (vii) solely because, although they are
supported by a letter of credit required by clause (x) or (y) of this clause
(vii), the Agent does not hold a security interest in such letter of credit
perfected by control, will not fail to be Eligible Accounts solely due to this
clause (vii) if the Borrowers deposit to a Controlled Account within one
Business Day of each drawing on any such letter of credit the proceeds from such
letter of credit;

(viii) the account receivable is a valid and legally enforceable obligation of
the account debtor thereunder, it is not subject to recoupment, offset (other
than discount for prompt payment) or other defense on the part of such account
debtor or to any claim on the part of such account debtor denying liability
thereunder, except that the Permitted Contra Accounts shall not be excluded as
Eligible Accounts solely due to a possible right of offset of the account debtor
that has not yet been asserted;

(ix) the account receivable is not subject to any Lien of any kind except for
the Lien of the Agent securing the obligations of the Credit Parties under this
Agreement and other Permitted Liens;

(x) the account receivable has not remained outstanding in whole or in part for
more than (A) ninety (90) days after the invoice date or (B) sixty (60) days
after the due date, whichever comes first;

(xi) the account receivable does not arise out of a transaction (direct or
indirect) with an employee, officer, agent, director or stockholder of any
Credit Party;

(xii) the account receivable is not owing from an account debtor as to which
fifty percent (50%) or more of the Dollar Equivalent of all accounts receivable
are deemed ineligible under clause (x) above;

(xiii) the Dollar Equivalent of the total unpaid accounts receivable owing from
such account debtor do not exceed twenty percent (20%) of the Dollar Equivalent
of all Eligible Accounts;

(xiv) the account receivable constitutes Collateral in which the Agent has a
First Priority Lien securing the Obligations of the Credit Parties under this
Agreement;

(xv) the Applicable Credit Party that owns such account receivable has not made
an agreement with the account debtor to extend the time of payment of the
subject account receivable;

(xvi) the account debtor is not located in Minnesota (or any other jurisdiction
which adopts a statute or other requirement with respect to which any Person
that obtains business from within such jurisdiction or is otherwise subject to
such jurisdiction's tax law must file a "Business Activity Report" (or other
applicable report) or make any other required filings in a timely manner in
order to enforce its claims in such jurisdiction's courts or arising under such
jurisdiction's laws); provided, that accounts receivable which would be Eligible
Accounts but for the terms of this clause (xvi) shall nonetheless be deemed to
be Eligible Accounts if the Applicable Credit Party that owns such account
receivable has filed a "Business Activity Report" (or other applicable report)
with the applicable state office or is qualified to do business in such
jurisdiction and, at the time the account receivable was created, was qualified
to do business in such jurisdiction or had on file with the applicable state
office a current "Business Activity Report" (or other applicable report); and

(xvii) the account receivable is denominated in U.S. Dollars or the currency of
the country in which the account receivable was generated (which, if not the
United States, shall be either the United Kingdom, Canada, The Netherlands, or
Germany);

provided, however

, that (A) the Agent may in its discretion (such discretion to be exercised in
its reasonable business judgment) exclude particular accounts from the
definition of Eligible Accounts and may impose additional and/or more
restrictive eligibility or valuation criteria than those set forth above as
preconditions for any account to be deemed to be an Eligible Account hereunder,
and (B) an account deemed to be an Eligible Account at any one point in time may
be excluded by the Agent in its discretion (such discretion to be exercised in
its reasonable business judgment) at a future point in time.



Notwithstanding the above requirements, the Agent shall, subject to the
immediately preceding paragraph, in its discretion (such discretion to be
exercised in its reasonable business judgment), treat as Eligible Accounts (1)
up to $500,000 in accounts receivable of Gerber Scientific International, Inc.
which are owed by account debtors located outside of the United States and
Canada and which are not supported by letters of credit but which are less than
or equal to 60 days from their due date and less than or equal to 90 days from
their invoice date, (2) up to $500,000 in accounts receivable of Gerber
Scientific International, Inc. which are more than 60 days, but less than or
equal to 90 days, from their due date and are not more than 120 days from their
invoice date; and (3) up to $250,000 in accounts receivable which are less than
or equal to 60 days from their due date and less than or equal to 90 days from
invoice date, and which are owed to Gerber Coburn Optical, Inc. by account
debtors located in Puerto Rico;

"Eligible Inventory" means inventory of the Applicable Credit Parties recorded
on the books and records of the Applicable Credit Parties in the ordinary course
of the business operations of the Applicable Credit Parties valued on a first-in
first-out basis at the lower of (a) the fair market value of such inventory, or
(b) the standard cost basis, each determined in accordance with GAAP, which
inventory satisfies each of the following requirements:

(i) it is in good and merchantable condition or, as respects work in process, is
incorporated in customer products being produced or provided by the Applicable
Credit Parties;

(ii) it meets all standards imposed by any Governmental Authority having
regulatory authority over such goods and/or their use, manufacture and/or sale;

(iii) it has been physically received in the country in which the owner thereof
has its principal office by an Applicable Credit Party, is not in transit
(except with respect to demo equipment which is in transit to or from trade
shows), and is located at (A) a facility owned by an Applicable Credit Party,
(B) a facility leased by an Applicable Credit Party (x) as to which the landlord
of such facility shall have entered into a Landlord's Waiver and Consent, or (y)
which is located in The Netherlands or Canada, (C) a facility that is the
subject of a warehousing agreement in form and substance reasonably satisfactory
to the Agent, or (D) other locations (including without limitation facilities
which are leased by Applicable Credit Parties as to which no Landlord's Waiver
and Consent has been entered into),

provided

that:



(1) the amount of inventory other than Third Party Inventory that may be
Eligible Inventory under clause (D) of this clause (iii) will not at any time
exceed (a) $200,000 at any one location other than the Miami Leased Facility and
the California Leased Facility or $400,000 in the aggregate for all locations
other than the Miami Leased Facility and the California Leased Facility, subject
to the maintenance of Reserves with respect thereto, (b) $750,000 at the Miami
Leased Facility or (c) $250,000 at the California Leased Facility, it being
understood that the Agent anticipates, without limiting the generality of the
Agent's reasonable discretion with respect to the maintenance of additional
Reserves, that, if the amount of inventory that is Eligible Inventory under
clause (D) exceeds (x) $100,000 for any one location other than the Miami Leased
Facility and the California Leased Facility or $200,000 in the aggregate for all
locations other than the Miami Leased Facility and the California Leased
Facility, (y) $100,000 with respect to the Miami Leased Facility, or (z)
$175,000 with respect to the California Leased Facility, the Reserves will
include an amount equal to the amount of rent, fees and equivalent amounts that
are payable by the Credit Parties for a period of 90 days with respect to such
location or locations,

(2) it is understood that the Agent anticipates, without limiting the generality
of the Agent's reasonable discretion with respect to the maintenance of
additional Reserves, that the Reserves will also include, until the delivery of
a Landlord's Waiver and Consent with respect to any leased facility in Canada or
The Netherlands, an amount with respect to each such leased facility in Canada
and The Netherlands equal to the amount of rent, fees and equivalent amounts
that are payable by the Credit Parties for a period of 90 days;

(iv) it is currently held for sale and saleable in the normal course of the
business operations of, or, as respects raw materials and work in process, is
incorporated or is being held to be incorporated in customer products being
produced or provided by, an Applicable Credit Party;

(v) it does not constitute excess, obsolete, unsaleable, shopworn, seconds
(other than demo equipment and loaner equipment not classified as "PP&E" on the
books of the Applicable Credit Party), damaged, returned, used or unfit
inventory;

(vi) it is not subject to sale to an account debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis;

(vii) it is not subject to any Lien of any kind except for the Lien of the Agent
securing Obligations under this Agreement and other Permitted Liens;

(viii) it has not been sold to any Person; and

(ix) it constitutes Collateral in which the Agent has a First Priority Lien
securing the Obligations;

provided, however

, that, without duplication with respect to any inventory excluded pursuant to
the preceding clauses or other clauses below, (A) the aggregate amount of
Eligible Inventory shall be computed net of such reserves as the Agent shall in
its reasonable business judgment deem appropriate for (1) inventory which is of
a type or kind as to which none has been sold by the Credit Parties during the
preceding twelve months, and (2) the amount by which the Eligible Inventory
exceeds the amount of inventory sold by the Grantors and other Applicable Credit
Parties during the preceding twenty-four months, (B) the Agent may in its
discretion (such discretion to be exercised in its reasonable business judgment)
exclude particular items of inventory from the definition of Eligible Inventory
and may impose additional and/or more restrictive eligibility or valuation
criteria than those set forth above as preconditions for any item of inventory
to be deemed to be Eligible Inventory hereunder, and (C) inventory deemed to be
Eligible Inventory at any one point in time may be excluded by the Agent in its
discretion at a future point in time (such discretion to be exercised in its
reasonable business judgment).



"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Credit Party or any predecessor in interest; (ii) from any
property or business adjoining any asset, property or business owned or operated
by any Credit Party; or (iii) onto any facilities which received Hazardous
Materials generated by any Credit Party or any predecessor in interest.

"Environmental Laws" means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters, including without limitation, the
Resource Conservation and Recovery Act ("RCRA"), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act and all
local, state and federal laws and regulations now or hereafter in effect and
applicable relating to the presence, abatement, removal, disposal,
transportation or treatment of materials containing asbestos.

"Environmental Liability" means any liability, contingent or otherwise
(including, without limitation, any liability for damages, losses, punitive
damages, consequential damages, treble damages, costs and expense of
environmental remediation, fines, penalties, sanctions, indemnities or interest
incurred as a result of any claim or demand by any Governmental Authority or any
third party), of any Credit Party directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the spill, leaking, pumping, pouring,
discharging, injecting, disposing, dumping, escaping, release or threatened
release of any Hazardous Materials into the environment, or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

"Equity Rights" means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders' or voting trust agreements) for the issuance or sale of, any
additional shares of Capital Stock of any class, or partnership or other
ownership interests of any type in, such Person, and any securities convertible
into any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, and regulations
thereunder. References to sections of ERISA shall be construed also to refer to
any successor sections.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any of the Credit Parties, is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
Notwithstanding the foregoing, for purposes of any liability related to a
Multiemployer Plan under Title IV of ERISA, the term "ERISA Affiliate" means any
trade or business that, together with any of the Credit Parties, is treated as a
single employer within the meaning of Section 4001(b) of ERISA.

"ERISA Event" means (a) a "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder for which the notice requirement has
not been waived with respect to any Pension Plan, (b) the existence with respect
to any Pension Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, (d) the incurrence by any Credit Party or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, (e) the receipt by any Credit Party or any ERISA Affiliate from
the PBGC or plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan, or (f) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA Affiliate of any notice of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

"Euro" or "e" means the euro referred to in the Council Regulation (EC) No.
1103/97 dated 17 June 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of the Economic and Monetary Union.

"Eurocurrency" means U.S. Dollars, Pounds Sterling or Euros.

"Eurocurrency Interbank Market" means any lawful recognized market in which
deposits of U.S. Dollars, Pounds Sterling and Euros are offered by international
banking units of United States banking institutions and by foreign banking
institutions to each other and in which foreign currency and exchange operations
or eurocurrency funding operations are customarily conducted.

"Eurocurrency Lending Office" means, initially, the office of each Lender
designated as such in Schedule 2.1 hereto; thereafter, such other office of such
Lender, if any, that shall be making or maintaining Eurocurrency Rate Loans.

"Eurocurrency Rate" means (a) with respect to amounts denominated in Euros, the
EURO LIBOR Rate, (b) with respect to amounts denominated in U.S. Dollars, the
LIBOR Rate and (c) with respect to amounts denominated in Pounds Sterling, the
Pounds Sterling LIBOR Rate.

"Eurocurrency Rate Loans" means Loans bearing interest calculated by reference
to the Eurocurrency Rate.

"Eurocurrency Request" means a written request signed by a Designated Financial
Officer for the conversion of Base Rate Loans denominated in U.S. Dollars into
Eurocurrency Rate Loans or for the continuation of an existing Eurocurrency Rate
Loan (whether denominated in U.S. Dollars, Euros, or Pounds Sterling) for an
additional Interest Period in accordance with Section 2.2, in substantially the
form of Exhibit B-3 annexed hereto.

"Eurocurrency Reserve Rate" means, for any day with respect to a Eurocurrency
Rate Loan, the maximum rate (expressed as a decimal) at which any bank subject
thereto would be required to maintain reserves under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor or similar
regulations relating to such reserve requirements) against "Eurocurrency
Liabilities" (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

"Euro Equivalent" means, on any particular date, with respect to any amount
denominated in Euros, such amount in Euros, and with respect to any amount
denominated in Pounds Sterling or Dollars, the amount (as conclusively
ascertained by the Agent absent manifest error) of Euros which could be
purchased by the Agent (in accordance with its normal banking practices) in the
London or United States foreign currency exchange markets with such amount of
Pounds Sterling or Dollars, as applicable, at the spot rate of exchange
prevailing at or about 11:00 a.m. (London time) on such date.

"EURO LIBOR Rate" means, for any Interest Period with respect to a Eurocurrency
Rate Loan denominated in Euros, the rate of interest equal to (a) the rate
determined by the Agent to be the rate at which Euro deposits for such Interest
Period are offered based on information presented on Dow Jones Market Service
Page 3750 (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Euro deposits in the Eurocurrency Interbank
Market) as of 11:00 a.m. (Atlanta, Georgia time) on the second Business Day
prior to the first day of such Interest Period, divided by (b) a number equal to
1.00 minus the Eurocurrency Reserve Rate. If the rate described above does not
appear on the Dow Jones Market Service on any applicable interest determination
date, the Euro LIBOR Rate shall be the rate (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point), determined on the
basis of the offered rates for deposits in Euros for a period of time comparable
to such Euro LIBOR Rate Loan which are offered by four (4) major banks in the
London interbank market at approximately 11:00 a.m. (Atlanta, Georgia time) on
the second Business Day prior to the first day of such Interest Period as
selected by the Agent. The principal London office of each of the four (4) major
London banks will be requested to provide a quotation of its Euro deposit
offered rate. If at least two (2) such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two (2)
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in Euros to leading European banks
for a period of time comparable to such Interest Period offered by major banks
in New York City at approximately 11:00 a.m. (New York City time) on the second
Business Day prior to the first day of such Interest Period. In the event that
the Agent is unable to obtain any such quotation as provided above, it will be
considered that Euro LIBOR Rate pursuant to a Eurocurrency Rate Loan denominated
in Euros cannot be determined.

"Event of Default" has the meaning assigned to such term in Section 9.1.

"Excess Availability" means, as of any date of determination thereof, the
difference between (a) the lesser of (i) the aggregate Revolving Credit
Commitments at such time and (ii) the Borrowing Base at such time, and (b) the
Revolving Credit Exposure at such time.

"Excess Cash Flow" means, with respect to the Borrowers and their Subsidiaries,
for any period, (i) EBITDA of such Persons on a consolidated basis, plus (ii)
extraordinary or non-recurring cash receipts to the extent paid in cash during
such period and not included in EBITDA, plus (iii) cash charges in excess of
$1,000,000 (in the aggregate) arising from or related to the SEC investigation
of certain accounting practices of the Credit Parties and their Subsidiaries
prior to the Closing Date that we incurred by the Credit Parties and their
Subsidiaries during Fiscal Year 2004 and thereafter, plus (iv) reductions to
working capital other than cash (i.e., the decrease, if any, in current assets
(on a consolidated basis) less current liabilities (on a consolidated basis)
from the beginning to the end of such period), less (v) the amount of any cash
income and franchise taxes payable by such Persons with respect to such period,
less (vi) all scheduled or mandatory payments on Indebtedness (other than
payments made on the basis of Excess Cash Flow) permitted hereunder whether
principal, interest, fees or otherwise, during such period, less (vii) the cash
portion of Capital Expenditures made by such Persons during such period to the
extent permitted to be made under this Agreement, less (viii) extraordinary or
non-recurring expenses and losses to the extent paid in cash during such period
and not included in EBITDA, less (ix) additions to working capital other than
cash (i.e., the increase, if any, in current assets (on a consolidated basis)
less current liabilities (on a consolidated basis) from the beginning to the end
of such period), less (x) payments made by such Persons during such period for
post employment benefits and contributions to pensions.

"Excluded Foreign Stock" means, with respect to any Grantor that owns capital
stock of a Subsidiary, other than the Applicable Credit Parties, which is
organized outside of the United States, the amount, if any, of the capital stock
of such foreign Subsidiary (other than the Applicable Credit Parties) which
results in the Collateral not including more than 65% of each class of the
outstanding capital stock of each class of such foreign Subsidiary.

"Excluded Taxes" means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
Obligation hereunder, (a) income, net worth or franchise taxes imposed on (or
measured by) its net income or net worth by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
lending office is located or in which it is taxable solely on account of some
connection other than the execution, delivery or performance of this Agreement
or the receipt of income hereunder, (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which any Applicable Credit Party is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender's failure or inability to comply with
Section 2.10(e), except to the extent that such Foreign Lender's assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrowers with respect to such withholding tax pursuant to Section 2.10(a).

"Existing Debt" means (i) Indebtedness of the Parent existing as of the
Effective Time which is being repaid in full with the proceeds of the Loans made
by the Lenders at the Effective Time and (ii) Indebtedness of the Credit Parties
existing as of the Effective Time which is permitted to remain outstanding after
the Effective Time under Section 8.1 and is listed on Schedule 8.1 hereto.

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

"First Priority" means, with respect to any Lien created or purported to be
created in any Collateral hereunder or pursuant to any Collateral Document, that
such Lien is the most senior Lien (other than Permitted Liens) to which such
Collateral is subject.

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
April 30 of each year.

"Fixed Charge Coverage Ratio" means, for any period, the ratio of (a) (i) EBITDA
of the Credit Parties and their Subsidiaries for such period minus (ii) the
aggregate amount of all Non-Financed Capital Expenditures of the Credit Parties
and their Subsidiaries during such period minus (iii) the aggregate amount
accrued or paid, or required to be accrued or paid (without duplication), in
cash in respect of the current portion of all income taxes for such period (but
not less than zero) minus (iv) the aggregate amount of dividends and
distributions permitted to be paid under Section 8.6 and actually paid during
such period to (b) the sum for the Credit Parties and their Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of (i) the aggregate amount of Interest Expense of the Credit Parties and
their Subsidiaries for such period, (ii) the aggregate amount of regularly
scheduled payments of principal in respect of Indebtedness for borrowed money
(including the principal component of any payments in respect of Capital Lease
Obligations) paid or required to be paid by the Credit Parties and their
Subsidiaries during such period, and (iii) the amount of any cash payment
required to be made by the Credit Parties and their Subsidiaries during the
twelve (12) month-period following the period for which the Fixed Charge
Coverage Ratio is being determined with respect to underfunded pension
liability.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Foreign Office" means with respect to any Lender, an office of such Lender
located outside of the United States of America.

"Fronted Loans" means that portion of the Revolving Loans which is funded by the
Fronting Lender and has not been funded by another Lender.

"Fronting Lender" means, with respect to Multicurrency Loans, Fleet Capital
Corporation as Fronting Lender and any other Person who replaces Fleet Capital
Corporation as Fronting Lender pursuant to the provisions of Section 2.12(j)
hereof, provided that, for purposes of this Agreement, in the event the Fronting
Lender is also a Lender, such Person's funding requirements in its capacity as
Fronting Lender shall not include its independent requirement in its individual
capacity to fund as a Lender.

"Fronting Loan Event" means the occurrence at any time of any event or the
existence at any time of any circumstance as a result of which it is illegal or
would violate any law, order, regulation or policy (including without limitation
any internal banking or other lending policy of the Fronting Lender) or would
otherwise not be practicable for the Fronting Lender to hold the Fronted Loans.

"GAAP" means generally accepted accounting principles in the United States of
America, as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board,
or in such other statements by such other entity as was in general use by
significant segments of the accounting profession, that were applicable to the
circumstances for any applicable fiscal year, provided that (a) in each case
referred to in this definition of "GAAP" a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in generally accepted accounting principles) as to financial statements in which
such principles have been properly applied, and (b) when used in Section 8.10,
whether directly or indirectly through reference to a capitalized term used
therein, unless otherwise agreed by the Agent and the Parent, GAAP refers to
such generally accepted accounting principles as were in effect for the fiscal
year ended April 30, 2002.



"GECC Permitted Change" means an amendment of the Vendor Program Agreement
described in the definition of GECC Vendor Program Arrangement, which amendment
does not include or result in, directly or indirectly, (a) any increase in the
upper limit of contingent liability of the Credit Parties to an amount above
$85,000,000, (b) any provision for liability of the Credit Parties which is
currently contingent liability to become primary, direct or absolute liability,
except upon the terms and conditions set forth in such Vendor Program Agreement
as in effect on the Closing Date, (c) any material increase in the fees or other
amounts directly or indirectly payable by the Credit Parties pursuant to or in
connection with the GECC Vendor Program Arrangement, (d) the granting of any
Lien to secure any of the liabilities of the Credit Parties under the GECC
Vendor Program Arrangement, or (e) any change that could reasonably be expected
to result in a Material Adverse Effect, it being understood that the addition,
as parties to such Vendor Program Agreement, of one or more Credit Parties which
are not parties to such Vendor Program Agreement as of the Closing Date will not
be deemed to be expected to result in a Material Adverse Effect.



"GECC Program Default" means any event or circumstance that constitutes an event
of default under the Vendor Program Agreement referred to in the definition of
GECC Vendor Program Arrangement.



"GECC Vendor Program Arrangement" means the arrangements and transaction
pertaining to loan and lease financing for purchasers of equipment manufactured
by the Borrowers and certain of their Domestic Subsidiaries described in the
Vendor Program Agreement between the Borrowers, certain Domestic Subsidiaries of
the Borrowers, and General Electric Capital Corporation dated August 17, 1992,
as in effect on the Closing Date and as thereafter amended by GECC Permitted
Changes or with the consent of the Agent, which arrangement includes, as of the
Closing Date, an $85,000,000 upper limit on the amount of contingent liability
permitted thereunder.



"German Free Capital Deficiency Notice" has the meaning assigned to such term in
Section 6.2(c).



"German Preferential Indebtedness" means indebtedness of the Credit Parties
organized under the laws of Germany which would, pursuant to the provision of
any law relating to insolvency, be paid in priority or preference to other
indebtedness in an insolvency, and which is of a type set forth in the German
Insolvency Act ("Insolvenzordnung" or "InsO") dated 5 October 1994 (as amended
by the Act for the Amendment of the Insolvency Act and other Acts dated 26
October 2001 and as further amended from time to time). For purposes of a
general illustration, but without limitation, the German Insolvency Act
distinguishes between various orders of priority, including the orders
corresponding to (a) creditors with a right of separation ("Aussonderung"), (b)
creditors with a lien against the insolvency estate ("Absonderung"), and (c)
privileged creditors ("Masseglaubiger"). Creditors with a right of separation
include, by way of example, suppliers who delivered goods subject to retention
of title clauses or who are beneficiaries of a possessory lien; creditors with a
lien against the insolvency estate are entitled to a preferred distribution of
realization proceeds from assets regarding which such creditors have the benefit
of a security transfer of title or a security assignment; the insolvency trustee
is entitled to an administrative fee for evaluation and realization, which fee
may be paid out in relation to the creditors having a lien over such assets; and
privileged creditors ("Masseglaubiger") are creditors whose claims come into
existence in the course of insolvency proceedings or are caused by the
insolvency proceedings themselves. The German Insolvency Act also provides for a
preference for claims based on the costs of the insolvency procedure (§ 54
InsO), claims arising due to actions of the insolvency trustee (§ 55 para. 1
InsO), and interest to which the secured creditors are entitled for the use of
the secured assets (§ 169 InsO).



"Germany Security" means, collectively, (a) the guarantee agreement executed by
H. Brunner GmbH in favor of the Agent and the Lenders, (b) the global security
assignment agreement between H. Brunner GmbH and the Agent for the benefit of
the Lenders, (c) the inventory security transfer agreement between H. Brunner
GmbH, the Agent and Ableco Finance LLC, (d) the movable fixed assets security
transfer agreement between H. Brunner GmbH, the Agent and Ableco Finance LLC,
(e) the share pledge agreements to be executed by Spandex Limited and Gerber
Scientific International, Inc. in favor of the Agent and the Lenders with
respect to the shares of H. Brunner GmbH and Gerber Technology GmbH, (f) the
account pledge agreement between H. Brunner GmbH, the Agent and the Lenders, in
each case in form and substance acceptable to the Agent, and (g) any other
security granted to the Agent or the Lenders as security for the obligations of
H. Brunner GmbH in connection with the foregoing and the other Loan Documents.



"Governmental Authority" means the government of the United States of America or
any state thereof, any other nation or any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.



"Granting Lender" has the meaning assigned to such term in Section 11.4(l)



"Grantors" means the Parent, each of the Borrowers, and each of the direct and
indirect Domestic Subsidiaries of the Parent and the Borrowers.



"Guarantee" means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor's
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms "Guarantee" and "Guaranteed" used as a verb shall have a
correlative meaning. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligations in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).



"Guarantor" means (a) Gerber Venture Capital Corp., Gerber Coburn Optical
International, Inc., Ultramark Adhesive Products Ltd., Spandex Limited, Spandex
Benelux BV, ND Graphics (Quebec) Ltd., ND Graphic Products Ltd., Gerber
Scientific Uk Ltd., H. Brunner GmbH, and Gerber Technology Venture Company, and
(b) any other Person which is a guarantor hereunder as of the Effective Time or
which becomes a guarantor hereunder after the Effective Time, including the
Subsidiary Guarantors.



"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated or subject to
regulation pursuant to any Environmental Law.

"Hazardous Materials Indemnity Agreement" means the Hazardous Materials
Indemnity Agreement substantially in the form of Exhibit F annexed hereto,
executed and delivered by the Credit Parties at the Effective Time, as such
agreement may be amended, supplemented or otherwise modified from time to time.



"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.



"Indebtedness" means, with respect to any Person, without duplication (and with
respect to the collective Indebtedness of more than one Person, without
duplication among such Persons), (a) all indebtedness and other obligations of
such Person for borrowed money; (b) all obligations of such Person for the
deferred purchase or acquisition price of Property or services (other than trade
payables which are incurred in the ordinary course of business) or other
accounts payable (including accrued expenses and deferred taxes) incurred in the
ordinary course of such Person's business and not outstanding for more than 90
days after the date such payable was created); (c) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capital Lease Obligations or Synthetic Leases of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances or similar instruments issued or accepted by
banks and other financial institutions for the account of such Person; (g) all
obligations and liabilities, calculated on a basis satisfactory to the Agent and
in accordance with accepted practice, of such Person in respect of Hedging
Agreements; (h) all Contingent Obligations; (i) liabilities incurred under
Title IV of ERISA with respect to any plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained for employees of such Person or any
of its ERISA Affiliates; (j) Withdrawal Liability incurred under ERISA by such
Person or any of its ERISA Affiliates with respect to any Multiemployer Plan;
and (k) all obligations referred to in clauses (a) through (j) of this
definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any partnership of or joint venture in
which such Person is a general partner or a joint venturer.



"Indemnified Taxes" means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.



"Intercompany Indebtedness" has the meaning assigned to such term in
Section 11.9.

"Intercreditor Agreement" means the Intercreditor Agreement dated as of May 5,
2003 among the Credit Parties, the Tranche B Lenders, the Agent and the Lenders,
as amended from time to time.

"Interest Expense" means, for any period for any Person, the sum, without
duplication (determined without duplication in accordance with GAAP), of the
following: (a) all interest in respect of Indebtedness of such Person accrued or
paid during such period (whether or not actually paid during such period), but
excluding capitalized debt acquisition costs (including fees and expenses
related to this Agreement) plus (b) the net amounts payable (or minus the net
amounts receivable) in respect of Hedging Agreements relating to interest rate
protection accrued by such Person during such period (whether or not actually
paid or received during such period) excluding reimbursement of legal fees and
other similar transaction costs and excluding payments required by reason of the
early termination of Hedging Agreements in effect on the date hereof plus (c)
the Unused Line Fee, the Fronting Fee, the Agent's Fee, the fees payable
pursuant to Section 2.8(d), and any fees that are payable under the Tranche B
Documents during such period (other than the Closing Fee set forth in paragraph
(a) of the Fee Letter as defined in the Tranche B Documents).



"Interest Period" means with respect to any Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (iii) the initial Interest Period for a
Multicurrency Loan that is a Eurocurrency Rate Loan shall be one month if the
Borrowers do not elect a different initial Interest Period therefor. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. Notwithstanding the
foregoing, if any Interest Period for any Borrowing would otherwise end after
the Revolving Credit Maturity Date, such Interest Period shall end on the
Revolving Credit Maturity Date.



"Investment" means, for any Person: (a) the acquisition (whether for cash,
Property, services, securities or otherwise) of bonds, notes, debentures,
partnership, limited liability company or other ownership interests or other
securities or Capital Stock of any other Person or any agreement to make any
such acquisition (including, without limitation, any "short sale" or any sale of
any securities at a time when such securities are not owned by the Person
entering into such short sale); (b) the making of any deposit with, or advance,
loan or other extension of credit to, any other Person (including the purchase
of Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business,
provided that in no event shall the term of any such inventory or supply
advance, loan or extension of credit exceed 180 days); or (c) the entering into
of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.



"IP Collateral" means, collectively, the Collateral relating to intellectual
property rights of the Credit Parties hereunder or under any other Loan
Document.



"IRB Excluded Assets" means (a) fixtures and other personal property located at
the Parent's premises in Tolland, Connecticut and constituting a portion of the
"Mortgaged Premises" as defined in either (i) that certain Open-End Mortgage
Deed from the Parent to Citibank, N.A. dated as of December 1, 1984 or as
defined in that certain Open-End Mortgage Deed from the Parent to the
Connecticut Development Authority dated as of December 1, 1984, or (b) any other
property constituting "Collateral" as defined in (i) that certain Security
Agreement dated as of December 1, 1984 between the Parent and the Connecticut
Development Authority or (ii) that certain Security Agreement dated as of
December 1, 1984 between the Parent and Citibank, N.A.; provided that the
foregoing shall cease to be IRB Excluded Assets upon the payment in full of the
indebtedness secured by such Open-End Mortgage Deed and Security Agreements.



"Issuing Bank" means Fleet National Bank, an affiliate of the Agent, in its
capacity as an issuer of Letters of Credit hereunder.



"Landlord's Waiver and Consent" means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in form approved by the Agent in its discretion (such discretion
to be exercised in its reasonable business judgment).



"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.



"LC Guaranty". A guaranty or indemnity in form and substance satisfactory to the
Agent and the Issuing Bank pursuant to which the Agent shall guarantee the
payment or performance by each of the Borrowers of its reimbursement obligations
in respect of Letters of Credit.



"LC Pounds Sterling Sublimit" means a sublimit of the Revolving Credit
Commitments available for the issuance of Letters of Credit for the account of
the Parent in Pounds Sterling in an aggregate maximum amount available to be
drawn equal to 1,250,000 Pounds Sterling.



"LC Sublimit" means a sublimit of the Revolving Credit Commitments available for
the issuance of Letters of Credit for the account of the Borrowers in an
aggregate maximum amount (including Letters of Credit issued in Pounds Sterling)
available to be drawn equal to $5,000,000.

"Lead Arranger" means Fleet Securities, Inc.

"Leasehold Property" means any leasehold interest of any Applicable Credit Party
as lessee under any lease of real property.

"Lenders" means the Persons listed on Schedule 2.1 (including, without
limitation, unless the context otherwise requires, the Fronting Lender) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance, and shall also include the Issuing Bank and the
Swing Line Lender unless the context clearly requires otherwise.

"Letter of Credit" means any letter of credit issued on a standby basis or in
support of trade obligations of the Credit Parties pursuant to this Agreement,
including without limitation Letters of Credit issued at the request of the
Parent in Pounds Sterling pursuant to Section 2.3 hereof.

"LIBOR" when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBOR Rate.

"LIBOR Rate" means, for any Interest Period, the rate appearing on Dow Jones
Markets Page 3750 (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to U.S. dollar deposits in the Eurocurrency
Interbank Market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for U.S.
dollar deposits with a maturity comparable to such Interest Period. If the rate
described above does not appear on the Dow Jones Market Service on any
applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
Euros for a period of time comparable to such Eurocurrency Rate Loan which are
offered by four (4) major banks in the London interbank market at approximately
11:00 a.m. (Atlanta, Georgia time) on the second Business Day prior to the first
day of such Interest Period as selected by the Agent. The principal London
office of each of the four (4) major London banks will be requested to provide a
quotation of its U.S. Dollar deposit offered rate. If at least two (2) such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two (2) quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in U.S. Dollars to leading European banks for a period of time comparable to
such Interest Period offered by major banks in New York City at approximately
11:00 a.m. (New York City time) on the second Business Day prior to the first
day of such Interest Period. In the event that the Agent is unable to obtain any
such quotation as provided above, it will be considered that the LIBOR Rate
pursuant to a Eurocurrency Rate Loan denominated in U.S. Dollars cannot be
determined.

"Lien" means, (a) with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest or other encumbrance or preferential arrangement of any nature in, on,
of or with respect to such asset, including without limitation the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease, deposit arrangement, or assignment
having substantially the same economic effect as any of the foregoing), other
than an operating lease, relating to such asset and (b) with respect to
securities, in addition to the foregoing, any purchase option, call or similar
right of a third party with respect to such securities.

"Loan Documents" means this Agreement, the Revolving Credit Notes, the
Collateral Documents, the Fee Letter, the Intercreditor Agreement, and any other
instruments or documents delivered or to be delivered from time to time pursuant
to this Agreement, as the same may be supplemented and amended from time to time
in accordance with their respective terms.

"Loans" means the Revolving Loans.

"Lock Box" has the meaning assigned to such term in Section 4.3(a).

"Lock Box Agreement" means with respect to any Lock Box of the Applicable Credit
Parties, an agreement in accordance with Section 4.3(b), in form and substance
satisfactory to the Agent, executed and delivered by the Applicable Credit
Parties, the depository institution at which such Lock Box is maintained and the
Agent at the Effective Time, as such agreement may be amended, supplemented or
otherwise modified from time to time.

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of the Credit Parties (taken as a whole), (b) the ability of the
Credit Parties, taken as a whole, to pay or perform any of their obligations
under this Agreement or the other Loan Documents to which any of them is a
party, (c) the legality, validity or enforceability of this Agreement or any
other Loan Document, (d) the rights and remedies of the Agent or any Lender
under this Agreement or any other Loan Document, or (e) the validity, perfection
or priority of a Lien in favor of the Agent for the benefit of the Lenders on
any of the Collateral.

"Material Agreement" means (a) any agreement or instrument (i) which involves
the scheduled payment of sums in excess of $1,000,000 in the aggregate in any
fiscal year (or which, when taken together with all other agreements which do
not individually involve the scheduled payment of sums in excess of $1,000,000
in any fiscal year, collectively involve the scheduled payment of sums in excess
of $1,000,000 in any fiscal year), or (ii) the absence, breach, nonperformance
or nonrenewal of which could reasonably be expected to result in a Material
Adverse Effect, provided that the term "Material Agreements" does not include
purchase orders for the purchase of inventory in the ordinary course of business
or supply contracts pursuant to which the purchaser is not required to purchase
more than $1,000,000 of goods or services.

"Material Indebtedness" means Indebtedness (other than the Loans or Letters of
Credit), including, without limitation, obligations in respect of one or more
Hedging Agreements, in an aggregate principal amount exceeding $2,500,000. For
purposes of determining Material Indebtedness, (a) the "principal amount" of the
obligations of any Person in respect of a Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Hedging Agreement were terminated at
such time, and (b) all Indebtedness owed by a Person and its Affiliates to
another Person and its Affiliates shall be aggregated and all of such
Indebtedness shall be Material Indebtedness is such aggregate exceeds
$2,500,000.

"Material Leasehold Property" means each Leasehold Property except for a
Leasehold Property with respect to which there is no fiscal year in which the
aggregate payments required to be made by the Credit Parties pursuant to the
lease thereof will exceed $250,000.

"Material Owned Property" means any real property owned by any Credit Party
(other than the real property in Oklahoma, Tolland, Connecticut and Achern,
Germany that is owned by the Credit Parties on the Closing Date) that is
determined by the Agent to have a fair market value in excess of $1,000,000 or
to otherwise be of material importance to the operations of the Applicable
Credit Parties following the Closing Date.

"Material Rental Obligations" means the obligations of the Credit Parties to pay
rent under the leases relating to Material Leasehold Properties.

"Miami Leased Facility" means the facility in Miami, Florida that is leased by
the Credit Parties on the Closing Date.

"Modified Fixed Charge Coverage Ratio" means, for the purposes of Section 8.13,
for any period, the ratio of (a) (i) EBITDA of the Credit Parties and their
Subsidiaries for such period minus (ii) the aggregate amount of all Non-Financed
Capital Expenditures of the Credit Parties and their Subsidiaries during such
period minus (iii) the aggregate amount accrued or paid, or required to be
accrued or paid (without duplication), in cash in respect of the current portion
of all income taxes for such period (but not less than zero) minus (iv) the
aggregate amount of dividends and distributions permitted to be paid under
Section 8.6 and actually paid during such period to (b) the sum for the Credit
Parties and their Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of (i) the aggregate amount of Interest
Expense of the Credit Parties and their Subsidiaries for such period, (ii) the
aggregate amount of regularly scheduled payments of principal in respect of
Indebtedness for borrowed money (including the principal component of any
payments in respect of Capital Lease Obligations but not including any amount
included in clause (iv) below) paid or required to be paid by the Credit Parties
and their Subsidiaries during such period, (iii) the amount of any cash payment
required to be made by the Credit Parties and their Subsidiaries during the
twelve (12) month-period following the period for which the Fixed Charge
Coverage Ratio is being determined with respect to underfunded pension
liability, and (iv) the sum of (A) the amount of the proposed prepayment of the
Tranche B Loan pursuant to Section 8.13 (even though such prepayment will be
made after the applicable period for which the Modified Fixed Charge Coverage
Ratio is being determined), and (B) the amount of any other prepayments of the
Tranche B Loan that were made during the applicable period.

"Mortgage" means a security instrument (whether designated as a deed of trust or
a mortgage, leasehold mortgage, assignment of leases and rents or by any similar
title) executed and delivered by any Applicable Credit Party in such form as may
be approved by the Agent in its reasonable discretion, in each case with such
changes thereto as may be recommended by the Agent's local counsel based on
local laws or customary local practices, and (b) at the Agent's option, in the
case of an Additional Mortgaged Property, an amendment to an existing Mortgage,
in form satisfactory to the Agent, adding such Additional Mortgaged Property to
the Real Property Assets encumbered by such existing Mortgage, in either cases
as such security instrument or amendment may be amended, supplemented or
otherwise modified from time to time.

"Mortgaged Property" means, at any time of determination, any and all real
property owned or leased by the Applicable Credit Parties that are subject to a
Mortgage in favor of the Agent for the benefit of the Lenders and the Agent.

"Multicurrency Loans" means Loans made or to be made by the Fronting Lender to
the Borrowers in Pounds Sterling or Euros pursuant to Section 2.1(b).

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Cash Payments" means,

with respect to any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation received by the Credit
Parties in respect of such Casualty Event net of (i) reasonable expenses
incurred by the Credit Parties in connection therewith and (ii) contractually
required repayments of Indebtedness to the extent secured by a Permitted Lien on
such property that has priority over any Lien of the Agent thereon, and (iii)
any income, transfer and other taxes payable by the Credit Parties in respect of
such Casualty Event;



with respect to any Disposition, the aggregate amount of all cash payments
received by the Credit Parties directly or indirectly in connection with such
Disposition, whether at the time of such Disposition or after such Disposition
under deferred payment arrangements or Investments entered into or received in
connection with such Disposition, net of (i) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
payable by the Credit Parties in connection therewith, (ii) any Federal, state
and local income or other Taxes payable by the Credit Parties as a result
thereof, (iii) any repayments by the Credit Parties of Indebtedness to the
extent that (A) such Indebtedness is secured by a Permitted Lien on the property
that is the subject of the Disposition which Lien has priority over any Lien of
the Agent thereon and (B) the transferee of (or holder of a Lien on) such
property requires that such Indebtedness be repaid as a condition to the
purchase of such property, and (iv) any repayments by the Credit Parties to
minority stockholders if and to the extent permitted hereby; and



with respect to any incurrence of Indebtedness or offering of Capital Stock, the
aggregate amount of all cash proceeds received by the Credit Parties therefrom
less all fees and expenses reasonably incurred in connection therewith
(including without limitation legal, brokerage, underwriting and similar fees
and expenses).



The amounts to be deducted pursuant to clauses (a), (b) and (c) from the cash
payments and cash proceeds referred to in clauses (a), (b) and (c) shall be
deducted for the purpose of determining the Net Cash Proceeds only to the extent
that the amounts so deducted are (x) actually paid to a Person that, except in
the case of reasonable out-of-pocket expenses, is not an Affiliate of such
Person or any of its Subsidiaries and (y) properly attributable to such
transaction or to the asset that is the subject thereof.



"Netherlands Preferential Indebtedness" means Indebtedness of any Credit Parties
organized under the laws of The Netherlands which would, pursuant to the
provision of any law relating to liquidation, bankruptcy, insolvency or
creditors' rights generally, be paid in priority or preference to other
Indebtedness in a winding up, dissolution, administration, insolvency or other
similar process of law in any jurisdiction, and is of the types listed in
Article 3:278 Netherlands Civil Code ("NCC"). For the avoidance of doubt,
Netherlands Preferential Indebtedness shall include without limitation the sum
of (a) as of any date of determination sums due from the any Credit Parties
organized under the laws of The Netherlands which are secured by a Netherlands
security right of pledge or mortgage (Article 3:227 NCC), plus (b) sums due at
the relevant date of determination from such Credit Parties in respect of claims
which are attributed statutory priority in the proceeds of the property of the
debtor and which may relate to all of the debtor's property (Articles 3:288 and
289 NCC) or to specific property only (Articles 2:283 up to and including 287
NCC), including the priority of the tax and social security authorities pursuant
to the Invorderingswet 1990.



"Netherlands Security" means, collectively, (a) the guaranty executed by Spandex
Benelux BV in favor of the Agent and the Lenders, (b) the non-possessory pledge
of stock and moveable assets between Spandex Benelux BV and Fleet Capital
Corporation, (c) the undisclosed pledge of receivables between Spandex Benelux
BV and Fleet Capital Corporation, (d) the agreement of pledge of bank accounts
between Spandex Benelux BV and Fleet Capital Corporation, (e) the notarial deed
share pledge executed by Spandex Limited in favor of Fleet Capital Corporation
with respect to the shares of Spandex Benelux BV, in each case in form and
substance acceptable to the Agent, and (f) any other security granted to the
Agent or the Lenders as security for the obligations of Spandex Benelux BV in
connection with the foregoing and the other Loan Documents.



"Non-Financed Capital Expenditures" means Capital Expenditures paid in cash and
not financed with Indebtedness for borrowed money; provided that Capital
Expenditures financed with the proceeds of Revolving Loans shall be deemed to
constitute "Non-Financed Capital Expenditures" for purposes of this Agreement.



"Obligations" means all indebtedness, obligations and liabilities of any of the
Credit Parties to any of the Lenders, the Agent, the Cash Management Bank, and
the Issuing Bank, individually or collectively, existing on the Closing Date or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans, the Letters of Credit or other instruments at any time
evidencing any thereof, including, without limitation, (i) the aggregate
outstanding principal balance of and all interest on the Loans made by the
Lenders (including the Fronting Lender) to the Borrowers (including any interest
accruing after the commencement of any proceeding by or against any Borrower
under the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, and any
other interest that would have accrued but for the commencement of such
proceeding, whether or not any such interest is allowed as a claim enforceable
against any Borrower in any such proceeding), and all reimbursement obligations
in respect of Letters of Credit, (ii) all LC Disbursements, (iii) all fees,
costs, charges, expenses and other obligations from time to time owing to the
Lenders, the Issuing Bank, the Cash Management Bank, the Agent, or any of their
Affiliates by any of the Credit Parties hereunder or under any other Loan
Document, and (iv) all overdraft obligations, fees, costs, charges, expenses and
other obligations from time to time owing to the Lenders, the Issuing Bank, the
Cash Management Bank, the Agent, or any of their Affiliates by any of the Credit
Parties in respect of any Hedging Agreement, cash management agreement
(including ACH transactions), operating or deposit account, or other banking
product from time to time made available to any of the Credit Parties by the
Agent, the Issuing Bank, the Cash Management Bank or any Lender or any of their
Affiliates; provided that, with respect to any such amounts under this clause
(iv) owing to a Lender or any of its Affiliates (other than the Cash Management
Bank and the Agent and their Affiliates), the Agent shall have given its prior
written approval to the inclusion of such amounts as Obligations hereunder.



"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from "Other Taxes" all Excluded Taxes.



"Other Vendor Program Arrangements" means arrangements and transactions entered
into after the Closing Date pertaining to loan and lease financing for
purchasers of equipment manufactured by the Credit Parties other than the GECC
Vendor Program Arrangements and the Canadian Vendor Program Arrangements,
pursuant to which the liabilities incurred and assumed by the Credit Parties are
contingent liabilities which are payable on terms and conditions substantially
similar to the terms and conditions set forth in the Vendor Program Agreement
referred to in the definition of GECC Vendor Program Arrangements herein.



"Other Program Default" means any event or circumstance that constitutes an
event of default under any agreement evidencing any of the Other Vendor Program
Arrangements or any of the documents executed in connection therewith.

Overnight Rate

. For any day (a) as to Loans and Letters of Credit denominated in U.S. Dollars,
the Federal Funds Effective Rate, and (b) as to Loans denominated in Pounds
Sterling or Euros and Letters of Credit denominated in Pounds Sterling, the rate
of interest per annum at which overnight deposits in Pounds Sterling or Euros,
as the case may be, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by the
Agent (or an Affiliate of the Agent) to major banks in the London interbank
market.





"Parallel Debt" has the meaning assigned to such term in Section 11.10.



"Parent" means Gerber Scientific, Inc., a Connecticut corporation.

"Patent Agreement" means any Patent Collateral Assignment and Security
Agreement, made by any Credit Party in favor of the Agent and, in substantially
the form of Exhibit E-2 or in form and substance reasonably acceptable to the
Agent.



"Patents" means all patents issued or assigned to and all patent applications
made by the Credit Parties and, to the extent that the grant of a security
interest does not cause a breach or termination thereof, all exclusive and
nonexclusive licenses to the Credit Parties from third parties or rights to use
patents owned by such third parties, including, without limitation, the patents,
patent applications and licenses listed on Schedule 5.5 hereto, along with any
and all (a) inventions and improvements described and claimed therein, (b)
reissues, divisions, continuations, extensions and continuations-in-part
thereof, (c) income, royalties, damages, claims and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof, (d)
rights to sue for past, present and future infringements thereof, and (e) any
other rights corresponding thereto throughout the world.



"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.



"Pension Plan" means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Credit Party or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an "employer" as defined in Section 3(5) of ERISA.

"Permitted Acquisition" means a purchase of any of the assets or equity
interests of a business, division, business unit or Person which satisfies all
of the following conditions:

(i) the Credit Parties shall give notice of the proposed purchase to the Agent
at least thirty (30) days prior to the consummation of the purchase, which
notice (A) shall set forth the purchase price, assets being purchased, and other
principal terms of the transaction, and (B) shall be accompanied by such pro
forma covenant calculations and other financial information as is necessary in
order for the Agent to determine whether the conditions set forth in this
definition are projected to be satisfied;

(ii) the Credit Parties shall be in compliance with each of the covenants set
forth in Section 8.10 (other than Section 8.10(b)) for and as of the end of the
fiscal quarter most recently ended immediately preceding the consummation of the
purchase without giving effect to the purchase and on a pro forma basis after
giving effect to the purchase;

(iii) the Fixed Charge Coverage Ratio as of the end of the fiscal quarter most
recently ended immediately preceding the proposed purchase date and on a pro
forma basis after giving effect to the purchase shall be not less than 1.75 to
1.00, as determined based upon the financial statements and Borrowing Base and
Collateral Update Certificate delivered by the Borrowers with respect to and as
of the end of such fiscal quarter;

(iv) Excess Availability, calculated on (i) an actual basis as of the Business
Day immediately preceding the proposed purchase date with respect to the amount
of the Revolving Credit Exposure and based on the most recently delivered
Borrowing Base and Collateral Update Certificate with respect to the amount of
the Borrowing Base, and (ii) a pro forma basis giving effect to the making of
such purchase, shall have been (and shall be projected to be) no less than
$10,000,000;

(v) the Parent and its Subsidiaries shall, on a consolidated basis, have cash
and Cash Equivalents and Excess Availability, calculated on (i) an actual basis
as of the Business Day immediately preceding the date of the purchase with
respect to the amount of the Revolving Credit Exposure and based on the most
recently delivered Borrowing Base and Collateral Update Certificate with respect
to the amount of the Borrowing Base, and (ii) a pro forma basis giving effect to
the making of such purchase, of not less than $20,000,000 in the aggregate;

(vi) as of the date of the purchase, the Credit Parties shall be generally
paying their trade payables in accordance with their terms;

(vii) the business, division, business unit or Person being acquired is
primarily in the same line of business, or a substantially related line of
business as a business being conducted by the Credit Parties on the Closing
Date;

(viii) the purchase price for such purchase, when added to the purchase prices
of all other Permitted Acquisitions consummated after the Closing Date, shall
not exceed $20,000,000; and

(ix) on the date that the purchase is consummated, the Credit Parties shall
deliver to the Agent a certificate executed by a Designated Financial Officer of
the Parent certifying, and providing such covenant calculations and other
business and financial information as is necessary in order for the Agent to
determine whether the conditions set forth in this definition have been
satisfied.

"Permitted Book Entry Account" means (a) $10,000,000 between the Closing Date
and the first anniversary of the Closing Date, and (b) on and after the first
anniversary of the Closing Date, the sum of (i) $10,000,000, plus (ii) the
product of (x) $1,000,000 multiplied by (y) the number of anniversaries of the
Closing Date that have occurred since the Closing Date.

"Permitted Contra Account" means accounts receivable payable to Gerber Coburn
Optical, Inc. by an account debtor that is an affiliate of Essilor Corp., even
though Gerber Coburn Optical, Inc. is indebted to an Affiliate of Essilor for
the purchase of equipment from time to time, provided that not more than
$250,000 of such Accounts Receivable shall be Permitted Contra Accounts at any
one time.

"Permitted Indebtedness" has the meaning assigned to such term in Section 8.1.



"Permitted Investments" means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or the United
Kingdom (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America or the United
Kingdom), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard and Poor's Ratings Service or from Moody's
Investors Service, Inc.;

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $1,000,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) advances, loans and extensions of credit to any director, officer or
employee of the Credit Parties, if all of such advances, loans and extensions of
credit are permitted by applicable law and the aggregate outstanding amount of
all such advances, loans and extensions of credit (excluding travel advances in
the ordinary course of business and advances to current or former directors,
officers and employees of legal defense costs permitted by Section 33-773 and
33-376 of the Connecticut Business Corporation Act) does not at any time exceed
$500,000;

(f) investments in money market mutual funds that are rated AAA by Standard &
Poor's Rating Service; and

(g) investments constituting Permitted Indebtedness.



"Permitted Liens" has the meaning set forth in Section 8.2.



"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which any Credit Party or any ERISA Affiliate is an "employer" as
defined in Section 3(5) of ERISA or any employee benefit plan established and
maintained by, or for the benefit of any Credit Party for the benefit of its
employees, including, but not limited to, any Pension Plan or Multiemployer
Plan.



"Post-Default Rate" means, a rate of interest per annum equal to the Adjusted
Base Rate (with respect to Loans denominated in U.S. Dollars) or the applicable
Eurocurrency Rate (with respect to Loans denominated in Euros or Pounds
Sterling) with an Interest Period of one month plus, in each case, the
Applicable Margin plus two percent (2%).



"Pounds Sterling" or "£" means the lawful currency of the United Kingdom.

"Pounds Sterling Equivalent" means on any particular date, with respect to any
amount denominated in Pounds Sterling, such amount in Pounds Sterling, and with
respect to any amount denominated in Dollars or Euros, the amount (as
conclusively ascertained by the Agent absent manifest error) of Pounds Sterling
which could be purchased by the Agent (in accordance with its normal banking
practices) in the London foreign currency deposit markets with such amount of
Dollars or Euros, as applicable, at the spot rate of exchange prevailing at or
about 11:00 a.m. (London time) on such date.

"Pounds Sterling LIBOR Rate" means, for any Interest Period with respect to a
Eurocurrency Rate Loan denominated in Pounds Sterling, the rate of interest
equal to (a) the rate determined by the Agent at which Pounds Sterling deposits
for such Interest Period are offered based on information presented on Dow Jones
Market System Page 3750 (or on any successor or substitute page of such Service,
or any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Pounds Sterling deposits in the Eurocurrency
Interbank Market) as of 11:00 a.m. (Atlanta, Georgia time) on the second
Business Day prior to the first day of such Interest Period, divided by (b) a
number equal to 1.00 minus the Eurocurrency Reserve Rate. If the rate described
above does not appear on the Dow Jones Market Service on any applicable interest
determination date, the Pounds Sterling LIBOR Rate shall be the rate (rounded
upward, if necessary, to the nearest one hundred-thousandth of a percentage
point), determined on the basis of the offered rates for deposits in Euros for a
period of time comparable to such Eurocurrency Rate Loan which are offered by
four (4) major banks in the London interbank market at approximately 11:00 a.m.
(Atlanta, Georgia time) on the second Business Day prior to the first day of
such Interest Period as selected by the Agent. The principal London office of
each of the four (4) major London banks will be requested to provide a quotation
of its Pounds Sterling Dollar deposit offered rate. If at least two (2) such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two (2) quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in Pounds Sterling to leading European banks for a period of time comparable to
such Interest Period offered by major banks in New York City at approximately
11:00 a.m. (New York City time) on the second Business Day prior to the first
day of such Interest Period. In the event that the Agent is unable to obtain any
such quotation as provided above, it will be considered that the Pounds Sterling
LIBOR Rate pursuant to a Eurocurrency Rate Loan denominated in Pounds Sterling
Dollars cannot be determined.

"Preferential Indebtedness" means UK Preferential Indebtedness, Netherlands
Preferential Indebtedness, Canada Preferential Indebtedness and German
Preferential Indebtedness.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Fleet National Bank, as its prime rate for commercial loans in effect
at its principal office in Boston, Massachusetts, which rate is not necessarily
the lowest rate charged by Fleet National Bank to its most preferred customers;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

"Property" means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

"Proprietary Rights" has the meaning assigned to such term in Section 5.5(b).

"PTO" means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Agent, desirable in order to create or perfect Liens on any IP Collateral.

"Real Property Asset" means, at any time of determination, any and all real
property owned or leased by the Credit Parties.

"Register" has the meaning assigned to such term in Section 11.4.

"Registered Proprietary Rights" has the meaning assigned to such term in Section
5.5(c).

"Reimbursement Obligation" has the meaning assigned to such term in Section
2.3(e).

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Relevant Liabilities" has the meaning assigned to such term in Section 11.10.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

"Required Lenders" means, at any time when there is more than one Lender, at
least two Lenders having Revolving Loans, Total LC Exposure and unused Revolving
Credit Commitments representing more than 50% of the sum of the aggregate
Revolving Loans, Total LC Exposure and unused Revolving Credit Commitments of
all Lenders at such time, or at any time when there is only one Lender, such
Lender.

"Reserves" means, as determined by the Agent based on its reasonable business
judgment, such amounts as the Agent may from time to time establish and revise
(a) to reflect events, conditions, contingencies or risks which do or could
reasonably be expected to have a Material Adverse Effect or (b) to reflect the
belief of the Agent that any Borrowing Base Certificate or other collateral
report or financial information furnished by or on behalf of the Applicable
Credit Parties to the Agent or any of the Lenders is or may have been
incomplete, inaccurate or misleading in any material respect or that the entire
amount of any accounts receivable or inventory included therein may not be
collectible for any reason. Reserves may include, but are not limited to: (i)
reserves relating to fluctuations in foreign currency; (ii) reserves to reflect
amounts owed by Credit Parties under Hedging Agreements; (iii) reserves in
respect of Preferential Indebtedness (which shall, until a subsequent
calculation is made hereunder, be deemed to be that amount which appears on the
Borrowing Base Certificate delivered on the Closing Date and then, to the extent
the Agent determines (which determination may occur from time to time) in its
reasonable business judgment as a result of conducting a commercial finance
examination or otherwise that a different amount more accurately reflects the
amount of Preferential Indebtedness as of such date of determination,
Preferential Indebtedness shall thereafter be deemed to be such different
amount); (iv) reserves for all amounts owed to suppliers and vendors in The
Netherlands, Germany and Canada and reserves relating to the existence of any
preferential creditors in addition to the foregoing with respect to inventory in
Canada, Germany, the United Kingdom and The Netherlands; and (v) warranty
reserves (it being the Agent's intention on the date hereof, subject to change
in the discretion of the Agent in its reasonable business judgment, to include
Reserves in an amount equal to 33 1/3% of the general unallocated amounts in the
warranty reserves of the Applicable Credit Parties and their Domestic
Subsidiaries).

"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of, or other equity
interest in, any Credit Party or any Subsidiary thereof now or hereafter
outstanding, except a dividend payable solely in shares of stock or other equity
interests, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of, or other equity interest in, any Credit Party or any
Subsidiary thereof now or hereafter outstanding, (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of, or other equity
interest in, any Credit Party or any Subsidiary thereof, (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption
purchase, retirement, defeasance (including economic or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
and (v) any payment made to any Affiliates of any Credit Party or any Subsidiary
thereof in respect of management, consulting or other similar services provided
to any Credit Party or any Subsidiary thereof.

"Restrictive Agreements" has the meaning assigned to such term in
Section 5.13(b).

"Revolving Credit Availability Period" means the period from and including the
Effective Time to but excluding the earlier of (a) the Revolving Credit Maturity
Date and (b) the date of termination of the Revolving Credit Commitments, as
terminated by the Borrower pursuant to Section 2.5 or by the Agent pursuant to
Section 9.1.

"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in
Multicurrency Loans and Letters of Credit hereunder, as such commitment may be
(a) reduced from time to time pursuant to Sections 2.5 and 2.7, or reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.4. The initial maximum amount of each Lender's Revolving
Credit Commitment is set forth on Schedule 2.1, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The aggregate original maximum amount of the
Revolving Credit Commitments is equal to $45,000,000.

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of (a) the Dollar Equivalent of the outstanding principal amount of such
Lender's Revolving Loans, (b) such Lender's Applicable Percentage of the Dollar
Equivalent of the Multicurrency Loans held by the Fronting Lender in its
capacity as such, and (c) such Lender's Applicable Percentage of the Dollar
Equivalent of the Total LC Exposure at such time.

"Revolving Loan" means a Loan made pursuant to Section 2.1(a) and (b) that
utilizes the Revolving Credit Commitments, including a Swing Line Loan.

"Revolving Credit Maturity Date" means May 9, 2007.

"Revolving Credit Notes" means the promissory notes, substantially in the forms
of Exhibits A-1, A-2 and A-3 annexed hereto, issued by the Borrowers in favor of
the Lenders.

"RJP Permitted Percentage" means, with respect to any fiscal quarter, the lesser
of (a) 35%, and (b) result of (i) 100%, minus (ii) the percentage of Excess Cash
Flow that is paid as a prepayment of the Tranche B Loans with respect to such
fiscal quarter.

"SEC" means the Securities and Exchange Commission or other similar or successor
agency of the Federal government administering the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

"Settlement Amount" has the meaning assigned to such term in subsection 2.4(e).

"Settlement Date" has the meaning assigned to such term in subsection 2.4(e).

"Settling Lender" has the meaning assigned to such term in subsection 2.4(e).

"Special Counsel" means Bingham McCutchen LLP, in its capacity as special
counsel to Fleet Capital Corporation, as Agent of the credit facilities
contemplated hereby.

"Special Non-Cash Payments" means grants, rebates, commissions or other similar
payments that are made by book entry, but which are not paid in cash or by
transfer of any other assets, from Credit Parties to Subsidiaries of Credit
Parties to ensure that such Subsidiaries remain in compliance with all local
laws applicable to such Subsidiaries, including capital requirements.

"Specified Section 8.2(l) Assets" means assets of the Credit Parties and their
Domestic Subsidiaries (a) which assets are not located in the United States,
Canada, Germany, The Netherlands, or the United Kingdom, and (b) which assets
are not cash, Cash Equivalents, investment property, accounts receivable,
inventory, stock or general intangibles.

"Subordinated Debt Documents" means all instruments, agreements and other
documents executed and delivered by the Credit Parties in connection with any
Subordinated Indebtedness.

"Subordinated Indebtedness" means any Indebtedness of the Credit Parties
incurred after the Closing Date with the consent of the Agent that by its terms
(or by the terms of the instrument under which it is outstanding and to which
appropriate reference is made in the instrument evidencing such Subordinated
Indebtedness) is made subordinate and junior in right of payment to the Loans
and to the other Obligations of the Credit Parties by provisions in form and
substance reasonably satisfactory to the Agent and Special Counsel.

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited liability company, limited or general partnership, association or other
entity (i) the accounts of which would be consolidated with those of such Person
in such Person's consolidated financial statements if such financial statements
were prepared in accordance with GAAP, or (ii) of which more than 50% of (A) the
outstanding Capital Stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such Person, (B) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (C) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
Person. References herein to "Subsidiaries" shall, unless the context requires
otherwise, be deemed to be references to Subsidiaries of the Parent or any of
the Applicable Credit Parties.

"Subsidiary Guarantor" means, collectively, any Subsidiary of any of the
Borrowers which is a Guarantor hereunder as of the Effective Time, and any
Subsidiary of any of the Borrowers which becomes a Guarantor hereunder after the
Effective Time by complying with the requirements of Section 7.14.



"Swing Line Lender" means Fleet Capital Corporation.

"Swing Line Loan" has the meaning assigned to such term in subsection 2.4(d).

"Synthetic Lease" means, any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

"Tangible Capital Base" means, at any time, an amount equal to (a) the sum of
(i) the stockholders' equity that would be reflected on the consolidated balance
sheet of the Parent and its Subsidiaries at such time prepared in conformity
with GAAP (except that, for the purposes hereof, such amount shall (A) exclude
changes after March 31, 2003 in the cumulative foreign currency translation
adjustment and any mark-to-market of a derivative or hedging instrument (or any
other adjustment related thereto) required under FAS 133, and (B) be adjusted on
each date of determination, by an amount equal to the non-cash charges to other
comprehensive income to the extent such non-cash charges relate to pension plans
of the Borrower and its Subsidiaries, plus (ii) the outstanding principal amount
(without duplication) of Subordinated Indebtedness of the Parent and its
Subsidiaries, if any, minus (b) the sum of (i) the total book value of all
assets of the Credit Parties and their Subsidiaries on a consolidated basis
which would be treated as intangible assets under GAAP, including without
limitation, such items as goodwill, customer lists, Patents, Copyrights and
Trademarks, and rights (including rights under licenses) with respect to the
foregoing, plus (ii) to the extent otherwise included in clause (a) of this
definition, all accounts receivable, notes receivable and other amounts due and
owing from any Affiliate of any Credit Party to any Credit Party or any
Subsidiary of a Credit Party, plus (iii) to the extent otherwise included in
clause (a) of this definition, all Investments in any Credit Party or Affiliates
of any Credit Party, plus (iv) to the extent otherwise included in clause (a) of
this definition, subscriptions receivable.



"TARGET Settlement Day" means any day on which the Trans-European Automated
Real-Time Gross Settlement Transfer (TARGET) System is open.

"Taxes" means any and all present or future taxes, fees, levies, imposts,
duties, compulsory loans, deductions, charges or withholdings imposed or levied
by any Governmental Authority.

"Third Party Inventory" means any Applicable Credit Parties' (i) trial, loaner,
demonstration and in-transit inventory not classified as "PP&E" on the books of
the applicable Applicable Credit Party as of the end of the fiscal quarter ended
most recently prior to the date that the Borrowing Base is being determined, and
(ii) inventory that is in possession of customers, field service engineers,
salespeople and suppliers.

"Total Funded Debt" means, at any time, the sum, without duplication, of (a) the
aggregate amount of Indebtedness of the Credit Parties and their Subsidiaries
(determined on a consolidated basis in accordance with GAAP) relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) Capital Lease Obligations
and in respect of any Synthetic Leases, and (iv) the maximum drawing amount of
all letters of credit outstanding (other than documentary letters of credit)
plus (b) Indebtedness of the type referred to in clause (a) of another Person
guaranteed by any Credit Party or any Subsidiary of a Credit Party.

"Total Funded Debt to EBITDA Ratio" means, as at the end of any fiscal quarter,
the ratio of (a) Total Funded Debt at such time, to (b) EBITDA of the Credit
Parties and their Subsidiaries for the four (4) most recent fiscal quarters then
ended.

"Total Gross Availability" means, at any time, the lesser of (i) the Borrowing
Base at such time and (ii) the Revolving Credit Commitment at such time.

"Total LC Exposure" means, at any time, the sum of (a) 100% of the aggregate
undrawn amount of all outstanding standby and documentary Letters of Credit at
such time, including without limitation Letters of Credit issued at the request
of the Parent in Pounds Sterling pursuant to Section 2.3 hereof, plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time.

"Total Liabilities" means, as at any time of determination thereof, the result
of (a) the aggregate amount (without duplication) of all Indebtedness,
liabilities and other obligations of the Credit Parties and their Subsidiaries
(determined on a consolidated basis in accordance with GAAP) at such time that
would require accrual under GAAP, minus (b) the amount of Subordinated
Indebtedness of the Credit Parties and their Subsidiaries at such time.

"Total Liabilities to Tangible Capital Base Ratio" means, as at any time, the
ratio of (a) Total Liabilities at such time, to (b) the Tangible Capital Base at
such time.

"Total Voting Power" means, with respect to any Person, the total number of
votes (or percentage of voting power) which holders of securities having the
ordinary power to vote, in the absence of contingencies, are entitled to cast in
the election of directors or managers of such Person (or, with respect to
Persons other than corporations and limited liability companies, Persons having
similar functions as the directors of corporations organized under the laws of a
State of the United States).

"Trademark Agreement" means any Trademark Collateral Security and Pledge
Agreement, made by the any Credit Party in favor of the Agent and, in
substantially the form of Exhibit E-3 or in form and substance reasonably
acceptable to the Agent.

"Trademarks" means all trademarks (including service marks), federal and state
trademark registrations and applications made by the Credit Parties, common law
trademarks and trade names owned by or assigned to the Credit Parties, all
registrations and applications for the foregoing and all exclusive and
nonexclusive licenses from third parties of the right to use trademarks of such
third parties, including, without limitation, the registrations, applications,
unregistered trademarks, service marks and licenses listed on Schedule 5.5
hereto, along with any and all (a) renewals thereof, (b) income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims and payments for past or future
infringements thereof, (c) rights to sue for past, present and future
infringements thereof, and (d) foreign trademarks, trademark registrations, and
trade name applications for any thereof and any other rights corresponding
thereto throughout the world.

"Tranche B Documents" means the Tranche B Loan Agreement and the other documents
evidencing and securing the Tranche B Loans, as in effect on the date hereof and
as amended by any amendment which is permitted to be entered into by the terms
of the Intercreditor Agreement.

"Tranche B Event of Default" means an "Event of Default", as such term is
defined in the Tranche B Loan Agreement.

"Tranche B Lenders" means the lenders under the Tranche B Loan Agreement.

"Tranche B Loan Agreement" means the Financing Agreement dated as of the date
hereof among the Borrowers, the Parent and the lenders party thereto pursuant to
which such lenders made term loans to the Borrowers in the original principal
amount of $65,000,000, as in effect on the date hereof and without giving effect
to (a) any amendment thereof which would increase the amount of interest, fees
or other amounts payable thereunder or the amount of interest, fees or other
amounts which are payable in cash prior to the Revolving Credit Maturity Date,
except for any such amendments which are expressly permitted by the
Intercreditor Agreement, or (b) any other amendments thereof except for
amendments which are not in breach of the terms of the Intercreditor Agreement.

"Tranche B Loans" means the $65,000,000 of term loans made to the Borrowers on
the date hereof pursuant to the Tranche B Loan Agreement.

"Type" when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of Connecticut (or, to
the extent otherwise applicable by law, any other applicable jurisdiction).

"UK Credit Parties" means Ultramark Adhesive Products Ltd., Spandex Limited, and
any other Credit Parties that are now or hereafter organized under the laws of
the United Kingdom.

"UK Preferential Indebtedness" means Indebtedness of the UK Credit Parties which
would, pursuant to the provision of any law relating to liquidation, bankruptcy,
insolvency or creditors' rights generally, be paid in priority or preference to
other Indebtedness in a winding up, dissolution, administration, insolvency or
other similar process of law in any jurisdiction, and is of the types listed in
Schedule 6 to the Insolvency Act 1986 (or any statutory re-enactment or
modification thereof pursuant to which the payment of certain obligations of a
Person are given statutory preference over the payment of other such
obligations). For the avoidance of doubt, UK Preferential Indebtedness shall
include (subject to any statutory modification) (and with all references herein
being as set forth in Schedule 6 to the Insolvency Act of 1986) the sum of (a)
as of any date of determination sums due from the UK Credit Parties on account
of deductions of income tax from emoluments paid during the immediately
preceding twelve month period (with such deductions being those which the UK
Credit Parties were liable to make under section 203 of the Income and
Corporation Taxes Act 1988 ("pay as you earn"), less the amount of the
repayments of income tax which the UK Credit Parties were liable to make during
such period); plus (b) sums due at the relevant date of determination from the
UK Credit Parties in respect of such deductions as are required to be made by
the UK Credit Parties for that period under Section 559 of the Income and
Corporation Taxes Act 1988, if any; plus (c) any value added tax which is
referable to the immediately preceding six month period from the date of
determination (where the whole of the prescribed (meaning prescribed by
regulations under the Value Added Tax Act (1994)) accounting period to which any
value added tax is attributable falls within the six-month period, the whole
amount of that tax is referable to that period, and in any other case the amount
of any value added tax which is referable to the six month period is the
proportion of the tax which is equal to such proportion, if any, of the
accounting reference period in question as falls within such six month period);
plus (d) all sums which on the relevant date of determination are due from the
UK Credit Parties on account of Class 1 or Class 2 contributions under the
Social Security Contributions and Benefits Act 1992 or the Social Security
(Northern Ireland) Act 1975 and which became due from the UK Credit Parties in
the immediately preceding twelve month period; plus (e) all sums which on the
relevant date of determination have been assessed on and are due from the UK
Credit Parties on account of Class 4 contributions under either of those Acts of
1975, being sums which (i) are due to the Commissioners of Inland Revenue
(rather than to the Secretary of State or a Northern Ireland department), and
(ii) are assessed on the UK Credit Parties up through and including the most
recent April 5 to have occurred prior to the relevant date of determination, but
not exceeding, in the whole, one year's assessment; plus (f) any sum which is
owed by the UK Credit Parties and is a sum to which Schedule 4 to the Pension
Schemes Act 1993 applies (contributions to occupational pension schemes and
state scheme premiums); plus (g) so much of any amount which (i) is owed by the
UK Credit Parties to a person who is or has been an employee of the UK Credit
Parties and (ii) is payable by way of remuneration in respect of the whole or
any part of the period of the immediately preceding four months from the date of
determination, as does not exceed so much as may be prescribed by order made by
the Secretary of State; plus (h) an amount owed by way of accrued holiday
remuneration, in respect of any period of employment before the date of
determination, to a person whose employment by the UK Credit Parties has been
terminated, whether before, on or after that date; plus (i) so much of any sum
owed in respect of money advanced for the purpose as has been applied for the
payment of a debt which, if it had not been paid, would have been a debt falling
within paragraphs (g) or (h) hereof; plus (j) so much of any amount which (i) is
ordered (whether before or after the date of determination) to be paid by the UK
Credit Parties under the Reserve Forces (Safeguard of Employment) Act 1985, and
(ii) is so ordered in respect of a default made by the UK Credit Parties before
that date in the discharge of its obligations under that Act, as does not exceed
such amount as may be prescribed by order made by the Secretary of State. For
purposes of determining whether a sum is payable by the UK Credit Parties to a
person by way of remuneration for subparagraphs (g) - (j) hereof, the
interpretation of "Category 5" shall govern.

"UK Security" means , collectively, (a) the deed of guarantee and indemnity
executed by Spandex Limited, Ultramark Adhesive Products Ltd. and Gerber
Scientific UK Ltd in favor of the Agent, (b) the debenture by and among Spandex
Limited, Ultramark Adhesive Products Ltd., Gerber Scientific UK Ltd and the
Agent for the benefit of the Lenders, (c) the charge over shares executed by
Spandex Limited, Gerber Scientific UK Ltd, Gerber Venture Capital Corporation,
Gerber Scientific International, Inc. and Gerber Coburn Optical, Inc. in favor
of Ableco Finance LLC, as security trustee for the benefit of the Tranche B
Lenders, the Agent and the Lenders, with respect to the shares of Spandex
Limited, Ultramark Adhesive Products Ltd. and Gerber Scientific UK Ltd, (d) the
security trust deed executed by Spandex Limited, Gerber Scientific UK Ltd,
Gerber Venture Capital Corporation, Gerber Scientific International, Inc.,
Gerber Coburn Optical, Inc., the Agent and Ableco Finance LLC, as security
trustee for the benefit of the Tranche B Lenders, the Agent and the Lenders, (e)
the legal mortgage between Ultramark Adhesive Products Ltd. and the Agent, in
each case in form and substance acceptable to the Agent, and (f) any other
security granted to the Agent or the Lenders as security for the obligations of
Spandex Limited, Ultramark Adhesive Products Ltd. and Gerber Scientific UK Ltd
in connection with the foregoing and the other Loan Documents.



"Uniform Customs" has the meaning assigned to such term in Section 2.3(c).



"Unused Fee" has the meaning assigned to such term in Section 2.8(b).



"U.S. Dollars" or "$" refers to lawful money of the United States of America.



"Wholly Owned Subsidiary" means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% (or with
respect to Persons organized outside of the United States in a country which
requires there to be at least two shareholders, 99%) of the equity or ordinary
voting power (other than directors' qualifying shares) or, in the case of a
partnership, 100% of the general partnership interests are, as of such date,
directly or indirectly owned, controlled or held by such Person or one or more
Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.



"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.





1.2     Classification of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a "Base
Rate Loan" or a "Eurocurrency Rate Loan").







1.3     Terms Generally.The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.







1.4   Accounting Terms; GAAP.  Except as otherwise expressly provided in the
definition of GAAP or otherwise herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if any change in the accounting principles used in the
preparation of the most recent Financial Statements provided pursuant to Section
7.1 is hereafter required or permitted by the rules, regulations, pronouncements
and opinions of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or any successors thereto) and such
change is adopted by the Parent with the agreement of the Parent's independent
certified public accountants and results in a change in the calculation of any
of the covenants set forth in Section 8.10 or of the Applicable Margin herein
had such accounting change not occurred, then, for purposes of the calculation
of such covenants and the Applicable Margin and the definitions related thereto,
unless the Parent and the Agent agree otherwise, such calculation shall be made
using GAAP as used by the Parent in its April 30, 2002 financial statements (as
subsequently changed with the consent of the Parent and the Agent).





1.5     Joint and Several Obligations; Designated Financial Officers.



(a) Each of the Credit Parties is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each of the Credit Parties and in
consideration of the undertakings of each other Credit Party to accept joint and
several liability for the Obligations.

(b) Each of the Credit Parties, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Credit Parties with respect to the payment
and performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 1.5), it being the intention of the
parties hereto that all of the Obligations shall be the joint and several
Obligations of each of the Credit Parties without preferences or distinction
among them.

(c) If and to the extent that any of the Credit Parties shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Credit Parties will make such payment with respect to, or perform,
such Obligation.

(d) The Obligations of each of the Credit Parties under the provisions of this
Section 1.5 constitute full recourse Obligations of each of the Credit Parties
enforceable against each such corporation to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each of the Credit
Parties hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made under this Agreement, notice of any action at any time
taken or omitted by the Lenders under or in respect of any of the Obligations,
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement. Each of
the Credit Parties hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any of the Credit
Parties in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any amendment of this Agreement or any other Loan
Document, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any of the Credit Parties. Without limiting the generality of the foregoing,
each of the Credit Parties assents to any other action or delay in acting or
failure to act on the part of the Lenders with respect to the failure by any of
the Credit Parties to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 1.5, afford
grounds for terminating, discharging or relieving any of the Credit Parties, in
whole or in part, from any of its Obligations under this Section 1.5, it being
the intention of each of the Credit Parties that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Credit Parties
under this Section 1.5 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each of the Credit
Parties under this Section 1.5 shall not be diminished or rendered unenforceable
by any winding up, reorganization, arrangement, liquidation, re-construction or
similar proceeding with respect to any of the Credit Parties or the Lenders. The
joint and several liability of the Credit Parties hereunder shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of any of the Credit Parties or any Lender.

(f) The provisions of this Section 1.5 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced in good faith by them from
time to time against any or all of the Credit Parties as often as the occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of their claims or to exercise any of their rights against any other
Credit Party or to exhaust any remedies available to them against any other
Credit Party or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 1.5 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Lenders upon the insolvency,
bankruptcy or reorganization of any of the Credit Parties, or otherwise, the
provisions of this Section 1.5 will forthwith be reinstated in effect, as though
such payment had not been made.

(g) Notwithstanding the foregoing or any other provision of this Agreement, it
is expressly agreed that the joint and several liability of any Guarantor that
is not a Grantor hereunder shall be subject to any limitation that is set forth
in the Guaranty that is executed by such Guarantor.

(h) Any notice, request, waiver, consent or other action made, given or taken by
any Credit Party shall bind all Credit Parties.

(i) Each Credit Party hereby authorizes each of the Designated Financial
Officers listed in Schedule 1.5 hereto to act as agent for each Credit Party and
to execute and deliver on behalf of each Credit Party such notices, requests,
waivers, consents, certificates and other documents, and to take any and all
actions required or permitted to be delivered or taken by any Credit Party
hereunder. The Borrowers may replace any of the Designated Financial Officers
listed in Schedule 1.5 hereto or add any additional Designated Financial
Officers by delivering written notice to the Agent specifying the names of each
new Designated Financial Officer and the offices held by each such Person. Each
Credit Party hereby agrees that any such notices, requests, waivers, consents,
certificates and other documents executed, delivered or sent by any Designated
Financial Officer and any such actions taken by any Designated Financial Officer
shall bind each Credit Party.

ARTICLE 2

The Credits

2.1     Revolving Loans.

(a)  Revolving Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Revolving Credit Availability Period in an aggregate principal
amount that will not result in such Lender's Revolving Credit Exposure exceeding
the lesser of (i) such Lender's Revolving Credit Commitment at such time and
(ii) an amount equal to such Lender's Applicable Percentage of the Borrowing
Base at such time; provided that the Revolving Credit Exposure shall not at any
time exceed the lesser of (x) the total Revolving Credit Commitments of all
Lenders at such time and (y) the Borrowing Base at such time. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

(b)  Funding of Revolving Loans. To request the funding of any Revolving Loan
hereunder, the Borrowers shall deliver to the Agent an Advance Request in
substantially the form of Exhibit B-4 hereto, by facsimile or electronic mail
transmission, not later than 1:00 p.m., Connecticut time, (i) on the Business
Day that is the proposed date of any Base Rate Loan and (ii) three (3) Business
Days prior to the proposed date of any Eurocurrency Rate Loan. Each such request
shall specify (i) the principal amount of the Revolving Loan requested, (ii) the
proposed date of such Revolving Loan, (ii) the Interest Period for such
Revolving Loan (if such Revolving Loan will be a Eurocurrency Rate Loan), (iii)
the Type of such Revolving Loan (which shall be a Eurocurrency Rate Loan with
respect to any Loan made in Euros or Pounds Sterling), (iv) the Total Gross
Availability at such time, based upon the Borrowing Base as set forth in the
most recent Borrowing Base Certificate delivered to Lender, and (v) the currency
in which such Revolving Loan is requested to be made, which shall be U.S.
Dollars, Pounds Sterling or Euros, provided that no Revolving Loans may be
requested to be made in Pounds Sterling or Euros if there would be outstanding,
after giving effect to such Revolving Loans, an aggregate principal amount of
more than the Dollar Equivalent of $10,000,000 at any time with respect to all
Multicurrency Loans in the aggregate. Promptly following receipt of an Advance
Request in compliance with this subsection 2.1(b), the Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender's
Revolving Loan to be made as part of the requested Borrowing, and provided that
no Default or Event of Default shall have occurred and be continuing or shall
result therefrom, on the date such Advance Request is delivered to the Agent,
the Lenders shall make a Revolving Loan to the Borrowers in accordance with the
terms of Section 2.4 in an amount equal to the amount set forth in such Advance
Request. Notwithstanding anything to the contrary contained herein, with respect
to any Multicurrency Loan, the Applicable Percentage of each Lender shall be
fronted by the Fronting Lender (with each Lender hereby agreeing to participate
in the risk associated with such Multicurrency Loan in accordance with Section
2.12), with each Lender other than the Fronting Lender having no obligation or
commitment to fund either in Pounds Sterling or Euros, as the case may be,
except as provided in Section 2.12(f). Each Advance Request shall be in a
minimum aggregate amount of the Dollar Equivalent of $1,000,000 or an integral
multiple of the Dollar Equivalent of $100,000 in excess thereof.

(c)  Interest on Revolving Loans.

(i) Except as otherwise provided in clauses (ii), (iii), (iv) and (v) of this
subsection (c), each Revolving Loan made to the Borrowers by the Lenders
hereunder in U.S. Dollars shall bear interest at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Margin and each Multicurrency Loan shall
bear interest at a rate per annum equal to the applicable Eurocurrency Rate and
have an Interest Period of one month. The applicable Adjusted Base Rate and
Eurocurrency Rate shall be determined by the Agent, and such determination shall
be conclusive absent manifest error.



(ii) The Borrowers may elect to convert any portion of the outstanding U.S.
Dollar Eurocurrency Rate Borrowings to Base Rate Borrowings or any portion of
the outstanding U.S. Dollar Base Rate Borrowings to U.S. Dollar Eurocurrency
Rate Borrowings in accordance with Section 2.2. The Borrowers may elect
different options for continuations and conversions with respect to different
portions of the affected Borrowing, in which case the Loans comprising each such
portion shall be considered a separate Borrowing. The Borrowers shall not be
permitted to select any Interest Period for any Eurocurrency Rate Borrowing that
ends after the Revolving Credit Maturity Date.





(iii) Each Loan in U.S. Dollars that is a Eurocurrency Rate Loan shall bear
interest during the applicable Interest Period at a rate per annum equal to the
LIBOR Rate plus the Applicable Margin. Each Loan in Pounds Sterling that is a
Eurocurrency Rate Loan shall bear interest during the applicable Interest Period
at a rate per annum equal to the Pounds Sterling LIBOR Rate plus the Applicable
Margin. Each Loan in Euros that is a Eurocurrency Rate Loan shall bear interest
during the applicable Interest Period at a rate per annum equal to the EURO
LIBOR Rate plus the Applicable Margin. The applicable Eurocurrency Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.



(iv) All interest hereunder shall be computed on the basis of a year of 360
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day) and shall be payable in the
respective currencies in which the applicable Revolving Loans are denominated.
Accrued interest on each (x) Base Rate Loan shall be payable in arrears on the
first day of each month, and (y) Eurocurrency Rate Loan shall be payable in
arrears on the last day of each Interest Period and, if any Interest Period is
longer than three months, on the date three months after the first day of such
Interest Period; provided that interest accrued at the Post-Default Rate shall
be payable on demand, and all accrued interest on Revolving Loans shall be
payable on demand on and after the expiration of the Revolving Credit
Availability Period.



(v) Notwithstanding the provisions of clauses (i), (ii), (iii) and (iv) of this
subsection (c), (A) all Revolving Loans which are not paid when due shall
automatically bear interest until paid in full at the Post-Default Rate, (B)
during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
the principal of all Revolving Loans hereunder shall automatically bear
interest, after as well as before judgment, at the Post-Default Rate, and (C) if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1),
following written notice delivered to the Borrowers from the Agent at the
request of the Required Lenders, the principal of all Revolving Loans hereunder
shall bear interest, after as well as before judgment, at the Post-Default Rate
during the period beginning on the date such Event of Default first occurred,
and ending on the date such Event of Default is cured or waived.

(d)  Repayment of Revolving Loans. The Borrowers unconditionally jointly and
severally promise to pay to the Agent for the account of each Lender, in the
respective currencies in which each Revolving Loan was made, the then unpaid
principal amount of such Lender's Revolving Loans on the Revolving Credit
Maturity Date. In addition, if following any reduction in the Revolving Credit
Commitments or at any other time (i) the Revolving Credit Exposure shall exceed
the lesser of (x) the Revolving Credit Commitment at such time, or (y) the
Borrowing Base at such time, or (ii) the Revolving Credit Exposure with respect
to Multicurrency Loans shall exceed the Dollar Equivalent of $10,000,000, the
Borrowers shall first repay Revolving Loans in an aggregate amount equal to such
excess, and second provide cash collateral in an amount equal to 105% of the
Total LC Exposure as specified in Section 2.3(h) in an aggregate amount equal to
any remaining excess. Any repayment of Revolving Loans pursuant to clause (i) of
this subsection (d) shall be applied first to any outstanding Swing Line Loans
and then to any other Revolving Loans; any repayment of Revolving Loans pursuant
to clause (ii) of this subsection (d) shall be applied to the Multicurrency
Loans in such manner as may be reasonably determined by the Agent.

(e)  Loan Accounts. Each Lender shall maintain in accordance with its usual
practice an account evidencing the indebtedness of the Borrowers to such Lender
resulting from each Revolving Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Agent shall maintain accounts in which it shall record the amount
and currency of each Revolving Loan made hereunder, the amount and currency of
any principal, interest, fees and expenses due and payable or to become due and
payable from the Borrowers to each Lender hereunder, and the amount and currency
of any sum received by the Agent hereunder for the account of the Lenders and
each Lender's share thereof. The entries made in the account maintained by the
Agent pursuant to this subsection 2.1(e) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Agent to maintain such account or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Revolving Loans
and other Obligations in accordance with the terms of this Agreement.

(f)  Revolving Credit Notes. Prior to the Closing Date, (i) at the request of
any Lender, the Borrowers shall prepare, execute and deliver to such Lender in
the form of Exhibit A-1 a Revolving Credit Note in the principal amount of such
Lender's Revolving Credit Commitment, and (ii) at the request of the Fronting
Lender, the Borrowers shall prepare, execute and deliver to the Fronting Lender
in the form of Exhibits A-2 and A-3 Revolving Credit Notes in the principal
amounts of Euros and Pounds Sterling, respectively, that will be the Dollar
Equivalent of $10,000,000 at the time of payment of such Revolving Credit Notes.
dated as of the Closing Date. Thereafter, the Revolving Loans of each Lender
evidenced by such Revolving Credit Notes and interest thereon shall at all times
(including after assignment pursuant to Section 11.4), at the request of the
applicable Lender, be represented by one or more promissory notes in such form
payable to the order of the payee named therein.

2.2  Additional Provisions Regarding Eurocurrency Rate Borrowings.

(a)  Procedure for Converting into or Continuing Eurocurrency Rate Borrowings.
To request that any portion of the outstanding Revolving Loans be converted into
a Eurocurrency Rate Borrowing or to request that any Eurocurrency Rate Borrowing
continue as a Eurocurrency Rate Borrowing for an additional Interest Period, the
Borrowers shall submit to the Agent a Eurocurrency Request, in substantially the
form of Exhibit B-3 hereto and setting forth all of the information required to
be set forth therein, by electronic mail or facsimile transmission, not later
than 1:00 p.m., Connecticut time, three (3) Business Days before the date of the
proposed conversion or continuation of such Borrowing. Each such Eurocurrency
Request made by the Borrowers shall be irrevocable. Promptly following receipt
of a Eurocurrency Request, the Agent shall advise each affected Lender of the
details thereof and of such Lender's portion of each resulting Borrowing. So
long as the Post-Default Rate is not accruing on the Loans pursuant to
subsection 2.1(c)(v) and, with respect to Borrowings denominated in U.S.
Dollars, so long as it has not been determined that the applicable Eurocurrency
Rate is not available pursuant to the terms hereof, upon receipt of a
Eurocurrency Request, the Lenders shall on the requested date of conversion or
continuation (i) convert the U.S. Dollar Base Rate Loan requested to be
converted into a Eurocurrency Rate Loan for the Interest Period set forth in
such Eurocurrency Request and/or (ii) with respect to Borrowings in U.S.
Dollars, Euros, or Pounds Sterling, continue the Eurocurrency Rate Loan
requested to be continued as a Eurocurrency Rate Loan for the additional
Interest Period set forth in such Eurocurrency Request. Each Lender at its
option may make any Eurocurrency Rate Loan by causing any domestic or foreign
branch of Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

(b)  Incomplete Eurocurrency Requests. If any Eurocurrency Request is incomplete
in any respect, then such Eurocurrency Request shall be void and the Borrowing
which was the subject matter of such Eurocurrency Request shall be or continue
as a Base Rate Borrowing (with respect to Borrowings denominated in U.S.
Dollars) or a Eurocurrency Rate Borrowing having an Interest Period of one month
(with respect to Borrowings denominated in Euros or Pounds Sterling). If, with
respect to any existing Eurocurrency Rate Loan, the Borrowers fail to deliver a
Eurocurrency Request to continue such Eurocurrency Rate Borrowing at least three
(3) Business Days prior to the expiration of the Interest Period for such
existing Eurocurrency Rate Borrowing, such Eurocurrency Rate Borrowing shall
automatically convert to a Base Rate Borrowing (with respect to Borrowings
denominated in U.S. Dollars) or a Eurocurrency Rate Borrowing having an Interest
Period of one month (with respect to Borrowings denominated in Euros or Pounds
Sterling) at the expiration of such Interest Period.

(c)  Limit on Eurocurrency Rate Loans. At the commencement of each Interest
Period for a Eurocurrency Rate Loan, such Borrowing shall be in an aggregate
amount at least equal to the Dollar Equivalent, Pounds Sterling Equivalent or
Euro Equivalent, as applicable, of $1,000,000 or any greater multiple of
$100,000. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of seven (7)
Eurocurrency Rate Loans outstanding.

(d)  Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurocurrency Rate Loan, (i) the Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the applicable Eurocurrency Rate
for such Interest Period or that deposits in U.S. Dollars, Pounds Sterling or
Euros in the relevant Interest Period are not available to the Agent, the
Fronting Bank or the Lenders in any Eurocurrency Interbank Market, (ii) the
Agent is advised by the Required Lenders that the applicable Eurocurrency Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurocurrency Rate
Borrowing, or (iii) the Agent or any Lender shall have determined in good faith
that as a result of any Change in Law it is unlawful or impossible for any
Lender to make or maintain any Eurocurrency Rate Borrowing; then in each case
the Agent shall give notice thereof to the Borrowers and the affected Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrowers and such Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurocurrency Request submitted by the
Borrowers shall be ineffective and shall be deemed to be a request for a Base
Rate Loan denominated in U.S. Dollars in the Dollar Equivalent of the amount
requested, and (ii) the obligation of the Lenders to make Loans in Pounds
Sterling or Euros, to continue Borrowings in U.S. Dollars as Eurocurrency Rate
Loans, or to convert U.S. Dollar Borrowings into Eurocurrency Rate Loans shall
be suspended until the Agent determines that the circumstances giving rise to
such suspension no longer exist, whereupon the Agent shall notify the Lenders
and the Borrowers; provided that if as a result of a Change in Law the Lenders
are prohibited from maintaining any Borrowing as an outstanding Eurocurrency
Rate Borrowing, upon notice from the Agent, the Borrowers shall immediately (A)
convert such Eurocurrency Rate Borrowing to a Base Rate Loan (which option will
be available only with respect to Borrowings that are denominated in U.S.
Dollars), or (B) repay such Eurocurrency Rate Borrowing in full, together with
all interest accrued thereon and all fees and other amounts payable to the
Lenders hereunder (in either case, subject to the provisions of subsection
2.2(e) of this Agreement with respect to redeployment costs).

(e)  Break Funding Payments. In the event of (i) the payment of any principal of
any Eurocurrency Rate Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any Eurocurrency Rate Loan other than on the last day of the
Interest Period applicable thereto, or (iii) the failure to borrow, convert,
continue or prepay any Eurocurrency Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith), then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event, as determined by such Lender in a manner consistent
with its customs and practices. In the event that any Lender is entitled to
receive compensation pursuant to this subsection 2.2(e), such Lender shall
deliver a certificate to the Borrowers setting forth the amount or amounts that
such Lender is entitled to receive, and the Borrowers shall pay such Lender such
amount or amounts within three (3) days after receipt of such certificate.

2.3  Letters of Credit.

(a)  General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Loans provided for in Section 2.1, any of the Borrowers may
request the issuance of Letters of Credit in U.S. Dollars, for its own account
by the Issuing Bank, in a form and for a purpose reasonably acceptable to the
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Credit Availability Period. Subject to the terms and conditions set
forth herein, in addition to the Revolving Loans provided for in Section 2.1,
the Parent may also request the issuance of Letters of Credit in Pounds
Sterling, for its own account (which may be in support of the business of a
Subsidiary of the Parent) by the Issuing Bank, in a form reasonably acceptable
to the Agent and the Issuing Bank, at any time and from time to time during the
Revolving Credit Availability Period for the purpose of supporting its (or its
Subsidiary's) obligations under foreign exchange hedging facilities maintained
by United Kingdom Subsidiaries of the Parent in the ordinary course of business.
Letters of Credit issued hereunder shall constitute utilization of the Revolving
Credit Commitments. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Without
limiting the foregoing, the provisions of Section 6 of the letter of credit
application delivered in connection with the Letter of Credit in Pounds Sterling
issued on the Closing Date are superseded in their entirety by the provisions of
this Agreement.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall deliver to
the Issuing Bank and the Agent by electronic or facsimile transmission
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a letter of credit application and reimbursement agreement in the
form required by the Issuing Bank. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the Total LC Exposure at such time shall not exceed the LC Sublimit and the
Letters of Credit issued in Pounds Sterling may not exceed the LC Pounds
Sterling Sublimit, and (ii) the aggregate Revolving Credit Exposure of all
Lenders at such time shall not exceed the lesser of (A) the aggregate of
Revolving Credit Commitments of the Lenders at such time, and (B) the Borrowing
Base at such time.

(c)  Expiration Date; Terms of Letters of Credit. Each Letter of Credit shall
expire (without giving effect to any extension thereof by reason of an
interruption of business) at or prior to the close of business on the earlier of
(i) the date 365 days, in the case of standby Letters of Credit, or 180 days, in
the case of documentary Letters of Credit, after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, 365
days or 180 days, as applicable, after such renewal or extension) provided that
any such standby Letter of Credit may provide for automatic extensions thereof
to a date not later than 365 days beyond its current expiration date, and (ii)
the date that is five (5) Business Days prior to the Revolving Credit Maturity
Date. No Letter of Credit may be extended beyond the date that is five (5)
Business Days prior to the Revolving Credit Maturity Date. Each Letter of Credit
shall, among other things, (a) provide for the payment of sight drafts for honor
thereunder when presented in accordance with the terms thereof and when
accompanied by the documents described therein, and (b) be subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor version
thereto adopted by the Issuing Bank in the ordinary course of its business as a
letter of credit issuer and in effect at the time of issuance of such Letter of
Credit (the "Uniform Customs") or, in the case of a standby Letter of Credit,
either the Uniform Customs or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Issuing Bank in
the ordinary course of its business as a standby letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.

(d)  Participations in Letters of Credit and LC Guaranty. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Bank, and without any further action on the part of the
Issuing Bank, the Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender's Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of the Issuing Bank, in the currency in which the
applicable LC Disbursement was made, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section 2.3, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
By the issuance of the LC Guaranty by the Agent, and without any further action
on the part of the Agent, the Agent also hereby grants to each Lender, and each
Lender hereby acquires from the Agent, a participation in the LC Guaranty equal
to such Lender's Applicable Percentage of the aggregate amount guaranteed under
the LC Guaranty. In the event the Agent is required to make any payment to the
Issuing Bank under the LC Guaranty, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the Issuing Bank,
in the currency in which the applicable payment on the LC Guaranty was made,
such Lender's Applicable Percentage of the Dollar Equivalent of (x) the amount
of each such payment made by the Agent and not reimbursed by the applicable
Borrowers pursuant to Section 2.3(e) and (y) any reimbursement payment required
to be refunded to the applicable Borrowers for any reason, and each Lender
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Lender's Applicable Percentage, to reimburse
the Agent on demand for such payment. Each payment to the Agent by a Lender
pursuant to the preceding sentence with respect to the Agent's payment of an
amount under the LC Guaranty as to a Letter of Credit shall be credited against
the obligation of such Lender to pay such Lender's Applicable Percentage of the
unreimbursed LC Disbursement as to such Letter of Credit. Each payment to the
Agent by a Lender pursuant to the second sentence of this paragraph of its
Applicable Percentage of an LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section 2.3, or of any reimbursement payment required to be refunded to the
Borrowers for any reason, shall be credited against the obligation of such
Lender to pay such Lender's Applicable Percentage of an amount under the LC
Guaranty with respect to such unreimbursed LC Disbursement.

(e)  Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit or the Agent shall make any payment under the LC
Guaranty, the Borrowers jointly and severally agree to reimburse (each, a
"Reimbursement Obligation") the Issuing Bank in respect of such LC Disbursement
or payment on the LC Guaranty by paying to the Agent for the account of the
Issuing Bank an amount, in the currency in which the applicable Letter of Credit
was issued, equal to the amount of such LC Disbursement or LC Guaranty payment
not later than 1:00 p.m., Connecticut time, on (i) the Business Day that the
Borrowers receive notice of such LC Disbursement or LC Guaranty payment, if such
notice is received prior to 11:00 a.m., Connecticut time, or (ii) the Business
Day immediately following the day that the Borrowers receive such notice, if
such notice is not received prior to such time, provided that, subject to the
conditions to borrowing set forth herein (other than the requirement that a Loan
be in a minimum aggregate amount), payment of each Reimbursement Obligation
shall be made through the automatic funding of (x) with respect to Reimbursement
Obligations regarding LC Disbursements or LC Guaranty payments in U.S. Dollars,
a Base Rate Borrowing in an amount equal to the amount of such Reimbursement
Obligation, and (y) with respect to Reimbursement Obligations regarding LC
Disbursements or LC Guaranty payments in Pounds Sterling, a Base Rate Borrowing
in U.S. Dollars in the amount of the Dollar Equivalent of such Reimbursement
Obligation (or, with the consent of the Agent, a Loan in Pounds Sterling with an
Interest Period of one (1) month in an amount equal to the amount of such
Reimbursement Obligation), and the Borrowers hereby irrevocably authorize and
direct the Agent to take such actions as may necessary to effectuate such
automatic funding of such Base Rate Borrowings. To the extent that any such
Reimbursement Obligation is paid through the automatic funding of a Borrowing,
the Borrowers' obligation to make such payment shall be discharged and replaced
by the resulting Borrowing. If the Borrowers cannot satisfy the conditions to
borrowing set forth herein such that the payment of any Reimbursement Obligation
cannot be made through the automatic funding of a Borrowing and the Borrowers
shall fail to make such payment when due, the Agent shall notify each Lender of
the applicable LC Disbursement or LC Guaranty payment, the unreimbursed portion
thereof and such Lender's Applicable Percentage thereof. Promptly following
receipt of such notice, (A) the Agent, as guarantor under the LC Guaranty, shall
make available to the Issuing Bank, in immediately available funds, the amount,
in the applicable currency, of such unpaid Reimbursement Obligation, together
with interim interest calculated in accordance with subsection 2.3(h), and (B)
each Lender shall make available to the Agent, in the applicable currency, in
immediately available funds, such Lender's Applicable Percentage of such unpaid
Reimbursement Obligation, together with interim interest calculated in
accordance with subsection 2.3(h)

(f)  each Lender shall pay to the Agent, in the applicable currency, its
Applicable Percentage of the unreimbursed portion of the LC Disbursement or LC
Guaranty payment in the same manner as provided in Section 2.4 with respect to
Loans made by such Lender (and Section 2.4 shall apply to the payment
obligations of the Lenders, treating each such payment as a Loan for this
purpose), and the Agent shall, to the extent that the Issuing Bank has not
already been paid by the Agent pursuant to the LC Guaranty, promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Agent of any payment from the Borrowers pursuant to subsection
2.3(e), the Agent shall distribute such payment to the Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
purchase participation interests in the LC Disbursement or LC Guaranty payment,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to purchase a participation
interest in any LC Disbursement or LC Guaranty payment shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
LC Disbursement or LC Guaranty payment.

(g)  Obligations Absolute. The Borrowers' obligation to reimburse LC
Disbursements and LC Guaranty payments as provided in subsection 2.3(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank to the beneficiary under a Letter
of Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (iv) any other event or
circumstance whatsoever (other than gross negligence or willful misconduct of
the Issuing Bank), whether or not similar to any of the foregoing, that might,
but for the provisions of this Section 2.3, constitute a legal or equitable
discharge of the Borrowers' obligations hereunder.

(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement in
respect of any Letter of Credit, and if the Borrowers cannot satisfy the
conditions to borrowing set forth herein such that payment of the Reimbursement
Obligation resulting from such LC Disbursement cannot be made through the
automatic funding of a Base Rate Borrowing, then, unless the Borrowers shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to Base Rate Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to subsection 2.3(e), then interest calculated at
the Post-Default Rate shall accrue on the unpaid amount thereof. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to subsection 2.3(e) shall be for the account of such Lender to the
extent of such payment.

(i)  Cash Collateralization. If either (i) an Event of Default shall occur and
be continuing and the Borrowers receive notice from the Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, or
(ii) the Borrowers shall be required to provide cash collateral in an amount
equal to 105% of the Total LC Exposure pursuant to subsections  2.1(d) or
2.7(b), the Borrowers shall immediately deposit with the Agent an amount in cash
equal to, in the case of an Event of Default, the Total LC Exposure as of such
date plus any accrued and unpaid interest thereon and any letter of credit fees
accrued or to be accrued and, in the case of any cash collateral required to be
provided pursuant to subsections 2.1(d) or 2.7 (b), the amount required under
subsections 2.1(d) or 2.7(b), as the case may be; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause (g)
or (h) of Section 9.1. Such deposit shall be held by the Agent as collateral in
the first instance for the Total LC Exposure under this Agreement and thereafter
for the payment of any other obligations of the Credit Parties hereunder.

(j)  LC Guaranty. The Agent agrees, on behalf of the Lenders and in reliance
upon the agreement of the Lenders set forth in subsection 2.3(d) and upon the
representations and warranties of the Credit Parties contained herein, to enter
into an LC Guaranty with the Issuing Bank to support the reimbursement
obligations of the Borrowers with respect to any Letter of Credit.

2.4  Loans and Borrowings; Funding of Borrowings.

(a)  Loans and Borrowings. Subject to Section 2.12, each Loan shall be made (or,
with respect to Multicurrency Loans, participated in) by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required herein.

(b)  Funding of Borrowings. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Connecticut time to the account of the Agent most recently
designated by it for such purpose by notice to the Lenders. The Agent will make
such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to one or more accounts of the Borrowers maintained by
one or more of the Borrowers with Fleet National Bank; provided that Base Rate
Loans made to finance the reimbursement of an LC Disbursement under any Letter
of Credit as provided in subsection  2.3(e) shall be remitted by the Agent to
the Issuing Bank.

(c)  Agent's Assumption that Each Lender will Make Loans. Subject to Section
2.12, unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of a Base Rate Loan, prior to
2:00 p.m. (Connecticut time) on the proposed date of the Borrowing) that such
Lender will not make available to the Agent such Lender's share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (b) of this Section 2.4 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Agent, then the applicable Lender and the
Borrowers agree to pay to the Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers but excluding the date of payment to
the Agent, at the Overnight Rate. If such Lender pays such amount to the Agent,
then such amount shall constitute such Lender's Loan included in such Borrowing.

(d)  Swing Line Loans. Notwithstanding the notice and minimum amount
requirements set forth in Section 2.1(b) (but subject to the second proviso of
this sentence) but otherwise in accordance with the terms and conditions of this
Agreement, the Swing Line Lender may, in its sole discretion and without
conferring with the Lenders, make Revolving Loans in U.S. Dollars to the
Borrowers in an amount as otherwise requested by the Borrowers (each a "Swing
Line Loan"); provided that the aggregate amount of all outstanding advances made
pursuant to this Section 2.4(e) shall not exceed $7,500,000; provided further
that the advance of Swing Line Loans by the Swing Line Lender shall not reduce
the Swing Line Lender's obligation to lend its Applicable Percentage of the
Revolving Loans made pursuant to Section 2.1. The Borrowers acknowledge and
agree that the making of such Swing Line Loans shall, in each case, be subject
in all respects to the provisions of this Agreement as if they were Revolving
Loans covered by an Advance Request including, without limitation, the
limitations set forth in Section 2.1 and the requirements that the applicable
provisions of Section 6.1 (in the case of Swing Line Loans made on the Closing
Date) and Section 6.2 be satisfied. Accordingly, the Swing Line Lender shall not
make any Swing Line Loan if (i) the Swing Line Lender shall have received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Sections 6.1 (with respect to the initial Loan hereunder)
or 6.2 (with respect to any Loan after the initial Loan hereunder) hereof will
not be satisfied on the requested funding date of the applicable Borrowing or
(ii) the Swing Line Lender has actual knowledge that the requested Loan would
exceed the limitations set forth in Section 2.1 on the funding date. All actions
taken by the Swing Line Lender pursuant to the provisions of this Section 2.4(e)
shall be conclusive and binding on the Borrowers and the Lenders absent the
Swing Line Lender's gross negligence or willful misconduct. Swing Line Loans
made pursuant to this Section 2.4(e) to the Borrowers shall be Base Rate Loans
and, prior to the repayment of a Swing Line Loan pursuant to Section 2.4(e),
interest on such Swing Line Loan shall be for the account of the Swing Line
Lender.

(e)  Settlements Regarding Swing Line Loans.

(i) Upon demand by the Swing Line Lender (a "Settlement Date") which shall be
made no less frequently than every other week, the Agent shall, not later than
11:00 a.m. (Connecticut time), give telephonic or facsimile notice (A) to the
Lenders and the Borrowers of the respective outstanding amount of Swing Line
Loans made by the Swing Line Lender on behalf of the Lenders from the
immediately preceding Settlement Date through the close of business on the prior
day and the amount of any Eurocurrency Rate Loans to be made (following the
giving of notice on such date pursuant to an Advance Request, if any, and (B) to
the Lenders of the amount (a "Settlement Amount") that each Lender (a "Settling
Lender") shall pay (or receive) to fund its Applicable Percentage of any
Revolving Loan for the purpose of repaying a Swing Line Loan. A statement of the
Agent submitted to the Lenders and the Borrowers or to the Lenders with respect
to any amounts owing under this Section 2.4(e) shall be prima facie evidence of
the amount due and owing. Each Settling Lender shall, not later than 3:00 p.m.
(Connecticut time) on such Settlement Date for any Revolving Loan, effect a wire
transfer of immediately available funds to the Agent in the amount of the
Settlement Amount for such Settling Lender. All funds advanced by any Lender as
a Settling Lender pursuant to this Section 2.4(e) shall for all purposes be
treated as a Revolving Loan made by such Settling Lender to the Borrowers and
all funds received by the Swing Line Lender pursuant to this Section 2.4(e)
shall for all purposes be treated as repayment of amounts owed with respect to
Swing Line Loans made by the Swing Line Lender. In the event that any
bankruptcy, reorganization, liquidation, receivership or similar cases or
proceedings in which any Borrower is a debtor prevent a Settling Lender from
making any Revolving Loan to effect a settlement as contemplated hereby, such
Settling Lender will make such dispositions and arrangements with the Swing Line
Lender with respect to the applicable Swing Line Loans, either by way of
purchase of participations, distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender's share of the
outstanding Swing Line Loans being equal, as nearly as may be, to such Lender's
Applicable Percentage of the outstanding amount of the Swing Line Loans. If any
amounts received by the Agent or Swing Line Lender in respect of any settlement
pursuant to this Section 2.4(e) are later required to be returned or paid by the
Agent or Swing Line Lender to the Borrowers or their respective representatives
or successors-in-interest, whether by court order, settlement or otherwise, the
other Lenders shall, upon demand by the Agent or Swing Line Lender, pay to the
Agent or Swing Line Lender, as applicable, for its own account, an amount equal
to each other Lender's Applicable Percentage of all such amounts required to be
returned by the Agent or Swing Line Lender.

(ii) Unless the Agent shall have received notice from a Lender prior to any
Settlement Date that such Lender will not make available to the Agent such
Lender's share of a Settlement Amount, the Agent may assume that such Lender has
made such share available on such date in accordance with subsection (i) of this
Section 2.4(e) and may, in reliance upon such assumption, make available to the
Borrowers (by repaying to the Swing Line Lender) a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrowers agree to
pay to the Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers (by repayment of the Swing Line Loans) but excluding the date
of payment to the Agent, at the Overnight Rate. If such Lender pays such amount
to the Agent, then such amount shall constitute such Lender's Loan included in
such Borrowing. A statement of the Agent submitted to the applicable Settling
Lender and the Borrowers with respect to any amounts owing under this Section
2.4(e) shall be prima facie evidence of the amount due and owing.

(iii) The failure or refusal of any Settling Lender to make available to the
Agent at the aforesaid time and place on any Settlement Date the amount of such
Settling Lender's Settlement Amount shall not (A) relieve any other Settling
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Settling Lender's Settlement Amount or (B) impose upon any
Lender, other than the Settling Lender so failing or refusing, any liability
with respect to such failure or refusal or otherwise increase the Revolving
Credit Commitment of such other Lender.

2.5  Expiration, Termination or Reduction of Commitments.

(a)  Expiration of Revolving Credit Commitments. Unless previously terminated,
the Revolving Credit Commitments shall expire at the close of business on the
Revolving Credit Maturity Date.

(b)  Reduction of Revolving Credit Commitments. Subject to the provisions of
Section 2.5(d), the Borrowers may at any time and from time to time reduce the
Revolving Credit Commitments; provided that (i) each reduction of the Revolving
Credit Commitments (other than a termination in accordance with Section 2.5(c))
shall be in an amount that is at least equal to $1,000,000 or any greater
multiple of $100,000, and (ii) the Borrowers shall not reduce the Revolving
Credit Commitments if, after giving effect to any concurrent repayment, the
total Revolving Credit Exposure would exceed the total Revolving Credit
Commitments. The Borrowers shall notify the Agent of any election to reduce the
Revolving Credit Commitment at least three (3) Business Days prior to the
effective date of such reduction, specifying the effective date thereof. Each
notice of reduction of the Revolving Credit Commitment shall be irrevocable.
Each reduction of the Revolving Credit Commitment shall be permanent and shall
be made ratably among the Lenders in accordance with their respective Revolving
Credit Commitments.

(c)  Optional Termination of Revolving Credit Commitments. Subject to the
provisions of subsection 2.5(d), the Borrowers shall have the right at any time
to terminate the Revolving Credit Commitments. The Borrowers shall notify the
Agent of any election to terminate the Revolving Credit Commitments under this
subsection 2.5(c) in writing at least thirty (30) days prior to the effective
date of such termination, specifying the effective date thereof. Each notice of
termination of the Revolving Credit Commitments shall be irrevocable, and on or
before such effective date of termination the Borrowers shall repay the entire
principal balance of, and all accrued interest and fees owing with respect to,
the Revolving Loans. Any termination of the Revolving Credit Commitments shall
be permanent.

(d)  Termination or Reduction Fee. If the Borrowers reduce or terminate the
Revolving Credit Commitments in accordance with this Section 2.5 or Section
2.7(b), or if the Revolving Credit Commitments are terminated pursuant to
Section 9.1, and if such reduction or termination occurs on or prior to the
first anniversary of the Closing Date, the Borrowers shall pay to the Agent a
fee in an amount equal to one percent (1%) of the amount of such reduction or,
in the case of a termination of the Commitments, of the amount of the
Commitments immediately prior to such termination.

2.6  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Collection.

(a)  Payments Generally. The Borrowers shall be obligated to make each payment
required to be made by the Borrowers hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or otherwise) prior to 1:00 p.m.,
Connecticut time, on the date when due, in immediately available funds, in the
applicable currency, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All payments shall be made to the Agent at its offices in
Glastonbury, Connecticut, except that payments pursuant to Sections 2.3, 2.9,
2.10, 11.3 and subsection 2.2(e) shall be made directly to the Persons entitled
thereto. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof, and the Borrowers shall have no liability in the event timely
or correct distribution of such payments is not so made. If any payment shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding anything to the contrary set forth herein, subject to the
conditions to the funding of Revolving Loans set forth herein, all payments of
interest (with respect to Borrowings in U.S. Dollars and, at the election of the
Borrowers, also with respect to Borrowings in Euros and Pounds Sterling) and all
payments of fees and any other amounts due to be paid by the Borrowers hereunder
shall be made through the automatic funding of Base Rate Loans in U.S. Dollars
in amounts equal to the amounts of such interest, fees or other amounts due to
be paid by the Borrowers hereunder, and the Borrowers hereby irrevocably
authorize and direct the Agent to take such actions as may be necessary to
effectuate such automatic funding of Base Rate Loans, and, upon funding of any
such Base Rate Loan, the Borrowers' obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Loan. The Borrowers expressly
acknowledge and agree that (i) the Agent may, in its discretion, effectuate the
automatic funding of a Revolving Loan pursuant to this subsection 2.6(a) even
though at the time of, or after giving effect to, the funding of such Revolving
Loans the total Revolving Credit Exposure exceeds the lesser of (x) the total
Revolving Credit Commitments and (y) the Borrowing Base, and (ii) if any one or
more of the conditions to the funding of Revolving Loans cannot be satisfied and
the Agent, in its discretion, refuses to fund a Base Rate Loan in an amount
sufficient to satisfy the amount of any interest, fees or other amounts due
hereunder, the Borrowers shall remain obligated to pay the full amount of such
interest, fees or other amounts as and when the same shall become due.

(b)  Application of Payments. If at any time insufficient funds are received by
and available to the Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder under any circumstances,
including, without limitation during, or as a result of the exercise by the
Agent or the Lenders of remedies hereunder or under any other Loan Document and
applicable law, such funds shall be applied (i) first, to pay interest, fees,
costs and expenses then due hereunder ratably among the parties entitled thereto
in accordance with the amounts of interest, fees, costs and expenses then due to
such parties, (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder ratably among the parties entitled thereto in accordance with
the amounts of principal and unreimbursed LC Disbursements then due to such
parties, and (iii) third, to any other Obligations then due from the Credit
Parties to the Agent, the Cash Management Bank, the Issuing Bank, the Fronting
Lender, or the other Lenders.

(c)  Pro Rata Treatment. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans (or participations in LC Disbursements) (other than
pursuant to Sections 2.3, 2.9 or 2.10), resulting in such Lender receiving
payment of a greater proportion of the aggregate principal amount of its Loans
(and participations in LC Disbursements) and accrued interest thereon than the
proportion of such amounts received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans (and LC Disbursements) of the other Lenders to the
extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans (and participations in LC
Disbursements); provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest unless the Lender from which such payment is
recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans (or participations in LC Disbursements) to any
assignee or participant, other than to any Credit Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(d)  Agent's Assumption that Borrowers Will Make Payments. Unless the Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Agent for the account of the Lenders or the Issuing Bank
entitled thereto (the "Applicable Recipient") hereunder that the Borrowers will
not make such payment, the Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Applicable Recipient the amount due. In such
event, if the Borrowers have not in fact made such payment, then each Applicable
Recipient severally agrees to repay to the Agent forthwith on demand the amount
so distributed to such Applicable Recipient with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the Overnight Rate.

(e)  Lender's Failure to Make Payment. If any Lender shall fail to make any
payment required to be made by it pursuant to subsections 2.3(d), 2.3(e), 2.4(c)
or 2.6(d), then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Agent for the
account of such Lender to satisfy such Lender's obligations under such
subsection until all such unsatisfied obligations are fully paid.

(f)  Collection. Any check, instrument or other item of payment in favor of any
Borrower remitted to the Cash Management Bank for processing (other than a wire
transfer of immediately available funds) shall be subject to a collection charge
equal to two days interest on the amount thereof at the Adjusted Base Rate plus
the Applicable Margin, which collection charges shall be payable by the
Borrowers monthly in arrears on the first Business Day of each month.

2.7  Prepayment of Loans.

(a) Optional Prepayments of Loans. The Borrowers shall have the right at any
time and from time to time to prepay the Revolving Loans in whole or in part,
subject to prior notice in accordance with subsection 2.7(d) in the case of
Eurocurrency Rate Loans, and subject to the payment of any amounts due under
subsection 2.2(e) and, if the Revolving Credit Commitment is reduced or
terminated, subsection 2.5(d).

(b) Mandatory Prepayments. The Borrowers shall be obligated to, and shall, make
prepayments of the Loans hereunder (and, with respect to payments pursuant to
clause (i) but not payments pursuant to clauses (ii) through (iv) below, reduce
the Revolving Credit Commitments hereunder) as follows:

(i) Incurrence of Debt. Without limiting the obligation of the Borrowers to
obtain the consent of the Required Lenders to any incurrence of Indebtedness not
otherwise permitted hereunder, the Borrowers agree, on the closing of any
incurrence of Indebtedness by any Credit Party (other than Indebtedness
permitted pursuant to Section 8.1) to prepay the Loans hereunder (and provide
cash collateral for Total LC Exposure as specified in subsection 2.3(i)), and
the Revolving Credit Commitments hereunder shall be subject to automatic
reduction, upon the date of such incurrence of Indebtedness, in an aggregate
amount equal to 100% of the amount of the Net Cash Payments from such incurrence
of Indebtedness received by any Credit Party, such prepayment and reduction to
be effected in each case in the manner and to the extent specified in subsection
2.7(c) below.

(ii) Sale of Assets. Without limiting the obligation of the Borrowers to obtain
the consent of the Required Lenders to any Disposition not otherwise permitted
hereunder, the Borrowers agree, on the date of any Disposition by any Credit
Party, to prepay the Loans hereunder (and provide cash collateral for Total LC
Exposure as specified in subsection 2.3(i)), in an aggregate amount equal to
100% of the amount of such Net Cash Payments from such Disposition received by
any Credit Party on the date of such Disposition, such payment to be effected in
each case and in the manner and to the extent specified in subsection 2.7(c)
below. Notwithstanding the foregoing, (A) the Borrowers shall not be required to
make any prepayment of the Loans under this clause (ii) with respect to the
first $1,000,000 of aggregate Net Cash Payments received by the Credit Parties
in any fiscal year from Dispositions after the Effective Time to the extent 100%
of such Net Cash Payments are utilized within 120 days of each such Disposition
to replace the assets disposed of by the Credit Parties in the Disposition, and
(B) if the Tranche B Lenders have the right under the Intercreditor Agreement to
apply the proceeds of such Disposition as a prepayment of the principal of the
Tranche B Loans and if and to the extent that the proceeds of such Disposition
are in fact applied as a prepayment of the principal of the Tranche B Loans,
then no payment shall be required under this clause (ii) with respect to such
Disposition.

(iii) Proceeds of Casualty Events. Upon the receipt by the Agent or the Credit
Parties of the proceeds of insurance, condemnation award or other compensation
in respect of any Casualty Event affecting any property of the Credit Parties,
the Borrowers shall prepay the Loans (and provide cash collateral for Total LC
Exposure as specified in subsection 2.3(i)), in an aggregate amount equal to
100% of the Net Cash Payments from such Casualty Event, such prepayment to be
effected in each case in the manner and to the extent specified in subsection
2.7(c) below; provided that, if there shall occur a Casualty Event and the
aggregate market value of all property affected by such Casualty Event shall be
less than $500,000, and if, at the time proceeds of insurance in respect of such
Casualty Event are received, no Event of Default shall have occurred and be
continuing, the Borrower shall be entitled to utilize such insurance proceeds
(in an amount not in excess of $500,000) to repair or replace the property
affected by such Casualty Event within 180 days (it being understood that if
proceeds of insurance intended to be applied to repair or replace property are
not in fact applied within 180 days after receipt thereof, then such proceeds
shall be applied to the prepayment of Loans and cover for Total LC Exposure as
provided in this clause (iii) at the expiration of such 180 day period), and
further provided that, if the Tranche B Lenders have the right under the
Intercreditor Agreement to apply the proceeds of such Casualty Event as a
prepayment of the principal of the Tranche B Loans and if and to the extent that
the proceeds of such Casualty Event are in fact applied as a prepayment of the
principal of the Tranche B Loans, then no payment shall be required under this
clause (iii) with respect to such Casualty Event.

(iv) Prepayments of Excess Available Cash. The Borrowers shall from time to time
prepay the Revolving Loans to the extent that the Applicable Credit Parties and
their Subsidiaries (other than Domestic Subsidiaries) have cash and Cash
Equivalents of more than the Cash Prepayment Threshold Amount in the aggregate
for more than seven (7) consecutive days. Each such prepayment shall be made on
the next succeeding Business Day after the seventh (7th) consecutive day on
which the Applicable Credit Parties and their Subsidiaries (other than Domestic
Subsidiaries) hold such cash and Cash Equivalents in excess of the Cash
Prepayment Threshold Amount, in an amount equal to the amount of such excess
over the Cash Prepayment Threshold Amount on such seventh (7th) day.

(c) Application. In the event of any mandatory prepayment of Loans pursuant to
subsections (b)(i), (b)(ii), (b)(iii) and (b)(iv) of this Section 2.7, the
proceeds shall be applied as follows:

(i) first, to the extent that total Revolving Credit Exposure shall at such time
exceed the lesser of (A) the total Revolving Credit Commitments at such time or
(B) the Borrowing Base at such time, such prepayment shall be applied to the
repayment of Revolving Loans to be shared and applied ratably among the Lenders
in proportion to their respective Revolving Credit Commitments; and

(ii) second, the amount of any mandatory prepayment shall be applied to repay
Revolving Loans and, after the Revolving Loans have been paid in full, to
provide cash collateral for Total LC Exposure as specified in Section 2.3(i),
with a corresponding permanent reduction in the Revolving Credit Commitments in
the amount of all of the payments made under Section 2.7(b) (except that no such
corresponding permanent reduction in the total Revolving Credit Commitments
shall be required in connection with any prepayment pursuant to subsection
2.7(b)(ii), (iii) and (iv) above).



For the avoidance of doubt, subject in all cases to the other terms and
conditions of this Agreement and the other Loan Documents (including the
conditions to the right of the Borrowers to receive Loans hereunder), the
Borrowers shall have the right to reborrow the amount of any mandatory
prepayments made by the Borrowers pursuant to clauses (ii), (iii) and (iv) of
subsection (b) of this Section 2.7.

(d) Notification of Certain Prepayments. The Borrowers shall notify the Agent by
telephone (confirmed by telecopy) of any voluntary prepayment of any
Eurocurrency Rate Loan or any Tranche B Loan not later than 1:00 p.m.,
Connecticut time, three (3) Business Days before the date of such prepayment.
The Borrowers shall notify the Agent of any mandatory prepayment of the Loans
pursuant to subsection 2.7(b) hereunder as soon as practicable. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Agent shall advise the
Lenders of the contents thereof.



2.8  Fees.

(a) Fee Letter Fees. The Borrowers jointly and severally agree to pay to the
Agent the fees as set forth in the Fee Letter.

(b) Unused Fee. The Borrowers jointly and severally agree to pay to the Agent
for the account of each Lender a fee (the "Unused Fee") calculated at the
Applicable Unused Fee Rate per annum as in effect from time to time on the
average daily amount during each calendar quarter or portion thereof from the
date hereof to the Revolving Credit Maturity Date by which the Commitments minus
the Total LC Exposure exceeds the outstanding principal amount of Loans during
such calendar quarter. The accrued Unused Fee shall be payable quarterly in
arrears on the first day of each calendar quarter and on the date on which the
Revolving Credit Commitments terminate. The Unused Fee shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Fronting Fee. The Borrowers jointly and severally agree to pay to the
Fronting Lender a fronting fee calculated at a rate per annum equal to (x) the
average daily amount during each calendar quarter or portion thereof from the
date hereof to the Revolving Credit Maturity Date of the Dollar Equivalent of
outstanding Multicurrency Loans, multiplied by (y) 0.125%. Accrued fronting fees
shall be payable monthly in arrears on the first day of each month and on the
Revolving Credit Maturity Date. All fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) Letter of Credit Fees. The Borrowers shall pay with respect to Letters of
Credit issued hereunder the following fees:

(i) with respect to each standby or documentary Letter of Credit issued
hereunder, to the Agent (through its Treasury and International Services Group)
for the accounts of the Lenders a participation fee with respect to their
participations in such Letters of Credit which fee shall accrue at a rate per
annum equal to (x) the Applicable Margin for Letters of Credit multiplied by (y)
the average daily amount of outstanding Letters of Credit during the period from
and including the Closing Date to and including the later of the date on which
there shall no longer be any Letters of Credit outstanding hereunder and the
Revolving Credit Maturity Date, and

(ii) with respect to each documentary or standby Letter of Credit issued
hereunder, to the Issuing Bank, a fronting fee equal to 0.125% per annum of the
available amount (calculated without regard to whether any conditions for
drawing have been satisfied) of each Letter of Credit, along with the Issuing
Bank's standard fees with respect to the issuance, amendment, renewal, extension
or administration of any Letter of Credit or processing of drawings thereunder.



Accrued fees for Letters of Credit shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day and the last day), and shall be payable monthly in arrears on the
first day of each month or as advised by the Agent, as applicable, and on the
date the Revolving Credit Commitments terminate, commencing on the first such
date to occur after the date hereof, provided that (x) any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand, (y) during the period when any Event of Default of the type
described in clauses (g), (h) or (i) of Section 9.1 shall have occurred and be
continuing, the fees payable under this Section 2.8(d) shall automatically be,
after as well as before judgment, the rate provided for above in this Section
2.8(d) plus 2% per annum, and (C) if there shall occur and be continuing any
Event of Default (other than an Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1), following written notice delivered to
the Borrowers from the Agent at the request of the Required Lenders, the fees
payable under this Section 2.8(d) shall be, after as well as before judgment,
the rate provided for above in this Section 2.8(d) plus 2% per annum during the
period beginning on the date such Event of Default first occurred and ending on
the date such Event of Default is cured or waived.

(e) Agent's Fee. The Borrowers jointly and severally agree to pay to the Agent,
annually in advance, for the Agent's own account, on the Closing Date and on
each anniversary of the Closing Date, an Agent's fee (the "Agent's Fee") as set
forth in the Fee Letter.

(f) Fees Non-Refundable. All fees payable hereunder shall be paid on the dates
due, in immediately available funds. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.



2.9  Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the Eurocurrency Interbank
Market any other condition affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, or such Lender's or the Issuing
Bank's holding company, for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in subsections 2.9(a) or 2.9(b) above
shall be delivered to the Borrowers and shall be conclusive so long as it
reflects a reasonable basis for the calculation of the amounts set forth therein
and does not contain any manifest error. The Borrowers shall pay such Lender or
the Issuing Bank the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.9 shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.9 for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is (i) retroactive and
(ii) occurred within such six-month period, then the six-month period referred
to above may be extended to include the period of retroactive effect thereof,
but in no event any period prior to the Closing Date.



2.10 Taxes.

(a) Any and all payments by or on account of any Obligations of the Borrowers
hereunder shall be made without recoupment, setoff or counterclaim and free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.10) the Agent, any
Lender or the Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrowers shall pay all Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Agent and each Lender (including the
Issuing Bank and the Fronting Lender), within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.10) paid by or withheld from the Agent or
such Lender, as the case may be (and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto during the period prior to
the Borrowers making the payment demanded under this paragraph (c)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by, or paid to or withheld by, the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender, or by the Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of a jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrowers, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.



2.11  Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.9, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.10, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.9 or 2.10, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
2.9, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.10, or if any Lender defaults in any of its obligations hereunder, then the
Borrowers may, at their expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.4, all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Agent and the Issuing Bank, which consents
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(and participations in LC Disbursements), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.9 or payments required
to be made pursuant to Section 2.10, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.



2.12 Additional Provisions Regarding Multicurrency Loans and Fronting

(a) Determination that Loans may not be made in Eurocurrencies. If any Lender,
on or prior to the funding of any Multicurrency Loan, determines (which
determination shall be conclusive) that Pounds Sterling or Euros, as requested,
are not freely transferable and convertible into U.S. Dollars or that it will be
impracticable for such Lender to fund the Loan in such currency, then such
Lender shall immediately so notify the Agent, which notification shall be given
immediately by the Agent to the Borrowers, and such Lender's Applicable
Percentage of the requested Revolving Loan shall instead be denominated in U.S.
Dollars. In the event that the Borrowers repay such portion of a Revolving Loan
denominated in U.S. Dollars and such repayment, and the fluctuation of currency
exchange rates, results in Revolving Loans being then outstanding that are not
in Dollar Equivalent amounts held pro rata in accordance with the Applicable
Percentages of the Lenders, then all subsequent principal repayments denominated
in Pounds Sterling or Euros, as the case may be, which the applicable Lender did
not advance shall be made by the Borrowers to the Agent for the respective
accounts of the Lenders other than such Lender on a pro rata basis until such
time as the Revolving Loans are outstanding on a pro rata basis.

(b) Multiple Denominations. In the event that any portion of the funds available
under the terms of this Agreement is denominated in U.S. Dollars and/or in one
or more of Pounds Sterling or Euros, the Dollar Equivalent of such portion of
the funds shall be calculated pursuant to the definition of "Dollar Equivalent".
The amount so determined shall then be added to the amount already outstanding
in U.S. Dollars for the purpose of determining the remaining availability of
funds under Section 2.1 hereof and any required repayments hereunder.

(c) Calculation of Dollar Equivalents. In the event there are any Multicurrency
Loans outstanding, the Agent shall provide the Lenders and the Borrowers with
calculations as of the last day of each calendar month in which such
Multicurrency Loans are outstanding as to the amount in Dollar Equivalents of
such Loans.

(d) Funding. The Fronting Lender may make any Revolving Loan denominated in
Pounds Sterling or Euros by causing its Eurocurrency Lending Office or any of
its foreign branches or foreign affiliate to make such Loan (whether or not such
lending office, branch or affiliate is named as a lending office on the
signature pages hereof); provided that in such event the obligation of the
Borrowers to repay such Loan shall nevertheless be to the Fronting Lender or
such other Lender and shall, for all purposes of this Agreement (including
without limitation for purposes of the definition of the term "Required
Lenders") be deemed made by the Fronting Lender or such other Lender to the
extent of such Loan, for the account of such applicable lending office, branch
or affiliate.

(e) Application of Interest Payments. As promptly as is practicable following
each date upon which the Agent receives a payment of interest under this
Agreement on account of any Multicurrency Loans, the Agent shall distribute to
the Fronting Lender such amount. In consideration of the agreement of the
Lenders to purchase participating interests in any Multicurrency Loans, the
Fronting Lender shall pay to the Agent, for the ratable accounts of each Lender,
a risk participation fee, in the currency of such interest payment or from a
conversion of such currency to U.S. Dollars, as determined by each Lender, in an
amount equal to the portion of such interest payment which constitutes the
Applicable Margin thereof (or, if applicable, the amount of proceeds received by
the Fronting Lender from such conversion to U.S. Dollars of such Applicable
Margin portion (other than any such proceeds payable for the account of any
Delinquent Lender, which proceeds shall be retained by the Fronting Lender for
its own account); provided, however, that with respect to each Lender which has
funded the purchase of participating interests in the extensions of credit on
account of which such interest was paid hereunder, the Fronting Lender shall
instead pay to the Agent, for the account of such Lender which has so funded
such purchase, the amount equal to such Lender's Applicable Percentage of such
interest payment. Such amount shall be payable to the Agent, in the currency of
such interest payment or from a conversion of such currency to U.S. Dollars, as
determined by each Lender, on the date upon which the Fronting Lender receives
the interest payment (or, as applicable, the proceeds of such conversion).

(f) Currency Conversion and Contingent Funding Agreement. Each of the Lenders
hereby unconditionally and irrevocably agrees to purchase (in the currency in
which the applicable Multicurrency Loan is made or, at the option of any Lender
with the consent of the Agent, in U.S. Dollars in the amount of the Dollar
Equivalent thereof on the date of the purchase), as and when requested by the
Agent or the Fronting Lender at any time, an undivided participating interest
equal to its Applicable Percentage of all Multicurrency Loans that are made by
the Fronting Lender, provided that:

(i) the Agent and the Fronting Lender hereby agree that, unless an Event of
Default has occurred and is continuing or a Fronting Loan Event has occurred,
such Persons will not request any such purchase of participating interests; and

(ii) in the event that any Event of Default specified in Section 9.1(g) or (h)
shall have occurred with respect to any of the Credit Parties, each Lender shall
be deemed to have purchased, automatically and without request, such
participating interest in the Revolving Loans denominated in Pounds Sterling or
Euros.

Any such request shall be made in writing to each Lender and shall specify the
amount of the applicable currency (or, if a Lender has elected with the consent
of the Agent to make such purchase in U.S. Dollars, the amount of U.S. Dollars
(based upon the actual exchange rate at which the Agent anticipates being able
to obtain the relevant currency on the relevant date, with any excess payment
being refunded to the Lenders and any deficiency remaining payable by the
Lenders)) required from such Lender in order to effect the purchase by such
Lender of a participating interest in the amount equal to its Applicable
Percentage times the aggregate then outstanding principal amount (in Pounds
Sterling or Euros, as the case may be) of the Revolving Loans denominated in
Pounds Sterling or Euros (or the Dollar Equivalent thereof, if elected by any
such Lender with the consent of the Agent) which have been fronted by the
Fronting Lender. Promptly upon receipt of such request, each Lender shall
deliver to the Agent (in immediately available funds) the amount so specified by
the Agent. With respect to payments that are made in U.S. Dollars, the Agent
shall convert such amounts into the relevant currency, as the case may be. The
Agent shall promptly deliver the proceeds of such payments and such conversions
to the Fronting Lender in immediately available funds. Promptly following
receipt thereof, the Fronting Lender will deliver to each Lender (through the
Agent) a certificate setting forth the amount of the Revolving Loans purchased
by such Lender, dated the date of receipt of such funds and in such amount. From
and after such purchase, (i) all outstanding Eurocurrency Rate Loans denominated
in U.S. Dollars shall be deemed to have been converted into U.S. Dollar Base
Rate Loans (with such conversion constituting, for purposes of Section 2.2(e),
the making of a payment of a Eurocurrency Rate Loan prior to the expiration of
the relevant Interest Period, as applicable) and all subsequent Loans
denominated in U.S. Dollars shall be Base Rate Loans, (ii) all outstanding and
subsequent Eurocurrency Rate Loans denominated in Pounds Sterling or Euros
(including those Loans advanced by the Fronting Bank) shall be made or deemed to
have been converted into Eurocurrency Rate Loans denominated in the relevant
currency with a one (1) month Interest Period (with any such conversion
constituting, for purposes of Section 2.2(e), the making of a payment of a
Eurocurrency Rate Loan prior to the expiration of the relevant Interest Period,
as applicable), and (iii) all amounts from time to time accruing, and all
amounts from time to time payable, on account of such Revolving Credit Loans
(including any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in the relevant currency and shall be
distributed in the relevant currency or, at the request of any Lender, in U.S.
Dollars (after the conversion of such currency into U.S. Dollars), by the Agent
to the Lenders, on account of such participating interests. Notwithstanding
anything to the contrary contained in this Section 2.12, the failure of any
Lender to purchase its participating interest in any Revolving Loans shall not
relieve any other Lender of its obligations hereunder to purchase its
participating interest in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lenders on any date.

(g) Interest Payable for the Benefit of the Fronting Lender. If any amount
required to be paid by any Lender pursuant to Section 2.12(f) is not paid to the
Agent within one (1) Business Day following the date upon which such Lender
receives a request from the Agent or the Fronting Lender that such Lender fund
its participating interest relating to such Revolving Loan, such Lender shall
pay to the Agent on demand an amount equal to the product of (i) such amount,
times (ii) the Overnight Rate, as determined by the Agent, during the period
from and including the date such payment is required to be made to the date on
which such payment is immediately available to the Agent, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.12(f) is not in fact made available to the Agent
within three (3) Business Days following the date upon which such Lender
receives a request from the Agent or the Fronting Lender that such Lender fund
its participating interest relating to such Revolving Loan, the Agent shall be
entitled to recover from the Borrowers, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to
Revolving Loans which are Base Rate Loans. A certificate from the Agent
submitted to any Lender with respect to any amounts owing under Section 2.12(f)
or this Section 2.12(g) shall be conclusive in the absence of manifest error.
Amounts payable by any Lender pursuant to Section 2.12(f) or this Section
2.12(g) shall be paid to the Agent, for the account of the Fronting Lender;
provided that, if the Agent (in its sole discretion) has elected to fund on
behalf of such Lender the amounts owing to the Fronting Lender then the amounts
shall be paid to the Agent, for its own account.

(h) Distributions of Payments Made on Fronted Loans. Whenever, at any time after
the Fronting Lender has received from any Lender such Lender's participating
interest in a Revolving Loan pursuant to the above provisions of this Section
2.12, the Fronting Lender receives any payment on account thereof, the Fronting
Lender will distribute to the Agent, for the account of such Lender, such
Lender's participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender's participating interest was outstanding and funded) in like funds
received; provided, however, that in the event that any such payment received by
the Fronting Lender is required to be returned, such Lender will return to the
Fronting Lender any portion thereof previously distributed by the Fronting
Lender to the Lender in like funds as such payment is required to be returned by
the Fronting Lender.

(i) Obligations Unconditional Regarding Fronted Loans. Each Lender's obligation
to purchase participating interests pursuant to this Section 2.12 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Fronting Lender, any Credit Party or any
other Person for any reason whatsoever; (ii) the occurrence and continuation of
any Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any Person party hereto; (iv) any breach of any of
the Loan Documents by any Person; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(j) Resignation of Fronting Lender. The Fronting Lender may resign at any time
by giving sixty (60) days prior written notice thereof to the Agent, the Lenders
and the Borrowers. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Fronting Lender. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Fronting Lender
shall be reasonably acceptable to the Borrowers. If no successor Fronting Lender
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Fronting Lender's
giving of notice of resignation, then the retiring Fronting Lender may, on
behalf of the Lenders, appoint a successor Fronting Lender which shall be a
financial institution having a rating of not less than A or its equivalent by
Standard & Poor's Ratings Group. Upon the acceptance of any appointment as
Fronting Lender hereunder by a successor Fronting Lender such successor Fronting
Lender shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Fronting Lender and the retiring Fronting
Lender shall be discharged from its duties and obligations hereunder. After any
retiring Fronting Lender's resignation, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Fronting
Lender.



2.13  Currency Matters. U.S. Dollars are the currency of account and payment for
each and every sum at any time due from the Borrowers hereunder; provided that:

(a) except as expressly provided in this Agreement, each repayment of a
Revolving Loan or a part thereof shall be made in the currency in which such
Revolving Loan is denominated at the time of that repayment;

(b) each payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;

(c) each payment of any Fees shall be in U.S. Dollars;

(d) each payment in respect of costs, expenses and indemnities shall be made in
the currency in which the same were incurred; and

(e) any amount expressed to be payable in Pounds Sterling or Euros shall be paid
in such currency.

(f) no payment to the Agent or any Lender (whether under any judgment or court
order or otherwise) shall discharge the obligation or liability in respect of
which it was made unless and until the Agent or such Lender shall have received
payment in full in the currency in which such obligation or liability was
incurred, and to the extent that the amount of any such payment shall, on actual
conversion into such currency, fall short of such obligation or liability actual
or contingent expressed in that currency, the Borrowers jointly and severally
agree to indemnify and hold harmless the Agent or such Lender, as the case may
be, with respect to the amount of the shortfall, with such indemnity surviving
the termination of this Agreement and any legal proceeding, judgment or court
order pursuant to which the original payment was made which resulted in the
shortfall. The indemnification agreement in this clause (f) shall constitute an
obligation of each such Borrower separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to the Agent or any Lender under this Credit Agreement or under any
such judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by the Agent and each such Lender, as the case may be. The provisions
of this clause (f) shall survive the payment in full of all of the other
Obligations of the Borrower under this Agreement.



ARTICLE 3



Guarantee by Guarantors



3.1 The Guarantee. The Domestic Guarantors hereby jointly and severally
guarantee to each Lender, the Issuing Bank and the Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise), as well as the performance, of all of
the Obligations. The Domestic Guarantors hereby further agree that if the
Borrowers shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) or perform any of the Obligations, the Domestic
Guarantors will promptly pay the same, without any demand or notice whatsoever
(all of which are expressly waived by the Domestic Guarantors), and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) or performed in accordance with the terms of such
extension or renewal. Payments by the Domestic Guarantors hereunder may be
required by the Agent on any number of occasions.

3.2 Obligations Unconditional. The obligations of the Domestic Guarantors under
Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3.2 that the obligations of the
Domestic Guarantors hereunder shall be absolute and unconditional under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Domestic Guarantors hereunder which shall remain
absolute and unconditional as described above:

(i) at any time or from time to time, without notice to such Domestic
Guarantors, the time for any performance of, or place or manner of payment or
compliance with, any of the Obligations shall be extended, compromised, renewed,
or modified, or any such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions hereof or of the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations or Loan Documents shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee or obligor of any of the Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with;

(iv) any lien or security interest granted to, or in favor of, the Agent, the
Issuing Bank or any Lender or Lenders as security for any of the Obligations
shall fail to be perfected or the rights with respect thereto shall not be
adequate; any rights which the Agent, the Issuing Bank or any Lender might have
in any security shall have failed to be preserved; or there shall be any
substitution, exchange, surrender, release, loss or destruction of any such
security;

(v) there shall be any other act or omission which might in any manner or to any
extent vary the risk of the Domestic Guarantors or otherwise operate as a
release or discharge of any Domestic Guarantor, all of which may be done without
notice to such Domestic Guarantor; or

(vi) there shall be any addition, substitution or release of any Person
primarily or secondarily liable for any Obligation;



The Domestic Guarantors hereby expressly waive (A) promptness, diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Agent, the Issuing Bank or any Lender exhaust any right,
power or remedy or proceed against the Borrowers hereunder or under the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations and (B) all defenses which may be available by
virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect. The Domestic Guarantors expressly and knowingly waive all
suretyship defenses which might otherwise accrue with respect to their
Obligations hereunder and under the other Loan Documents.

To the fullest extent permitted by law, each Domestic Guarantor hereby further
expressly waives any and all rights or defenses arising by reason of (A) any
"one action" or "anti-deficiency" law which would otherwise prevent the Agent or
any Lender from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
such Domestic Guarantor before or after the Agent's or such Lender's
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other law which in any other
way would otherwise require any election of remedies by the Agent or any Lender.



3.3  Reinstatement. The obligations of the Domestic Guarantors under this
Article 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Domestic Guarantor agrees that it will
indemnify the Agent, the Issuing Bank and each Lender on demand for all
reasonable costs and expenses (including fees and expenses of counsel) incurred
by the Agent, any Lender or the Issuing Bank in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

3.4  Subrogation. Until such time as the Obligations shall have been
indefeasibly paid in full, no Guarantor shall exercise (a) any rights of
subrogation, reimbursement, restitution, or contribution, whether arising by
contract or operation of law (including, without limitation, any such right
arising under the Federal Bankruptcy Code of 1978, as amended) or otherwise by
reason of any payment by it pursuant to the provisions of this Article 3, and
(b) any benefit of and any right to participate in any collateral security which
may be held by the Agent or any Lender. Each Guarantor further agrees that if,
in compliance with the Loan Documents, the Agent takes title to or transfers any
stock or other equity interest that is pledged to the Agent pursuant to any of
the Collateral Documents, the Agent shall, at the request of the Required
Lenders, have the right to cause any or all of any such rights of subrogation,
reimbursement, restitution or contribution of the Guarantors against the Person
that is the issuer of such stock or other equity interest to be fully and
permanently waived.

3.5 Remedies. The Domestic Guarantors agree that, as between the Domestic
Guarantors and the Lenders, the Obligations of the Borrowers hereunder may be
declared to be forthwith due and payable as provided in Section 9.1 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.1) for purposes of Section 3.1 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such Obligations
from becoming automatically due and payable) as against the Borrowers and that,
in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by the Borrowers) shall become immediately due and payable by the
Domestic Guarantors for purposes of Section 3.1.

3.6  Instrument for the Payment of Money. Each of the Domestic Guarantors hereby
acknowledges that the guarantee in this Article 3 constitutes an instrument for
the payment of money, and consents and agrees that the Agent, the Issuing Bank,
or any Lender, at its sole option, in the event of a dispute by such Domestic
Guarantor in the payment of any moneys due hereunder, shall have the right to
summary judgment or such other expedited procedure as may be available for a
suit on a note or other instrument for the payment of money.

3.7  Continuing Guarantee. The guarantee in this Article 3 is a continuing
guarantee, and shall apply to all Obligations whenever arising.

3.8  General Limitation on Amount of Obligations Guaranteed. In any action or
proceeding involving any state or non-U.S. corporate law, or any state or
Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the Domestic
Guarantors under Section 3.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Domestic Guarantors, any
Lender, Agent or other Person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

ARTICLE 4



The Collateral

4.1  Grant of Security Interest. As security for due and punctual payment and
performance of all of the Obligations, each of the Grantors hereby pledges and
assigns to the Agent, and grants to the Agent, for the ratable benefit of the
Lenders, the Issuing Bank and the Cash Management Bank a continuing security
interest in and lien on all of its tangible and intangible property and assets
(except for the Excluded Foreign Stock, as to which no lien is granted herein),
wherever located, whether now owned or existing or hereafter acquired or
arising, together with any and all additions thereto and replacements therefor
and proceeds and products thereof (collectively referred to for purposes of this
Article 4 as "Collateral"), including without limitation all right, title and
interest of the Grantors in and to (i) the Pledged Trademarks, as defined in the
Trademark Agreement, (ii) the Patent Collateral, as defined in the Patent
Agreement, and (iii) the property described below:

(a) all tangible personal property, including without limitation all present and
future goods, inventory (including, without limitation, all merchandise, raw
materials, work in process, finished goods and supplies), machinery, equipment,
motor vehicles, rolling stock, tools, furniture, fixtures, office supplies,
computers, computer software and associated equipment, whether now owned or
hereafter acquired, including, without limitation, all tangible personal
property used in the operation of the business of any of the Grantors, provided
that (i) the Lien granted herein on equipment that is leased to a Grantor
pursuant to a capitalized lease or is owned by a Grantor pursuant to a purchase
money Lien that is a Permitted Lien shall take effect only after the term of
such capitalized lease or after the termination of the existence of such
purchase money Lien, and (ii) no Lien is granted herein on the IRB Excluded
Assets;

(b) all rights under all present and future authorizations, permits, licenses
and franchises issued, granted or licensed to any Grantor for the operation of
its business;

(c) all Patents of the Grantors;

(d) all Trademarks of the Grantors;

(e) all Copyrights of the Grantors;

(f) the entire goodwill of business of the Grantors and all other general
intangibles (including know-how, trade secrets, customer lists, proprietary
information, inventions, domain names, methods, procedures and formulae)
connected with the use of and symbolized by any Patents, Trademarks or
Copyrights of the Grantors;

(g) all rights under all present and future vendor or customer contracts and all
franchise, distribution, design, consulting, construction, engineering,
management and advertising and related agreements;

(h) all rights under all present and future leases of real and personal
property; and



(i) all other tangible and intangible personal property, including, without
limitation, all present and future accounts (including health care insurance
receivables), accounts receivable, cash, cash equivalents, deposits, deposit
accounts (excluding the cash and cash equivalents (and any deposit accounts
maintaining such cash and cash equivalents) referenced in Section 8.2(i) and
(o)), loss carry back, tax refunds, insurance claims and proceeds, premiums,
rebates and refunds, choses in action, commercial tort claims, securities and
other investment property, partnership interests, limited liability company
interests, contracts, contract rights, rights to the payment of money, general
intangibles (including without limitation, all payment intangibles, customer and
advertiser mailing lists, intellectual property, patents, copyrights,
trademarks, trade secrets, trade names, domain names, goodwill, customer lists,
advertiser lists, catalogs and other printed materials, publications, indexes,
lists, data and other documents and papers relating thereto, blueprints,
designs, charts, and research and development, whether on paper, recorded
electronically or otherwise), all websites (including without limitation, all
content, HTML documents, audiovisual material, software, data, hardware, access
lines, connections, copyrights, trademarks, patents and trade secrets relating
to such websites) and domain names, any information stored on any medium,
including electronic medium, related to any of the personal property of the
Grantors, all financial books and records and other books and records relating,
in any manner, to the business of any Grantor, all proposals and cost estimates
and rights to performance, all instruments and promissory notes, documents and
chattel paper (whether tangible or electronic), and all debts, obligations and
liabilities in whatever form owing to any Grantor from any person, firm or
corporation or any other legal entity, whether now existing or hereafter
arising, now or hereafter received by or belonging or owing to any Grantor; and
all guaranties and security therefor, and all letter of credit rights (whether
or not the letter of credit is evidenced by a writing) and other supporting
obligations in respect of such debts, obligations and liabilities.



Any of the foregoing terms which are defined in the UCC shall have the meaning
provided in the UCC, as amended and in effect from time to time, as supplemented
and expanded by the foregoing.



4.2  Special Representations, Warranties and Covenants of the Credit Parties.
Each Grantor represents, warrants and covenants to the Agent and the Lenders
that:

(a) Such Grantor has delivered to the Agent a Perfection Certificate with
respect to each Credit Party in substantially the form of Exhibit C hereto. All
information set forth in such Perfection Certificate is complete, true and
correct in all material respects and the facts contained in such Perfection
Certificate are accurate in all material respects as of the date of this
Agreement.

(b) No Credit Party will change its jurisdiction of organization, type of
organization or other legal structure, principal or any other place of business,
or the location of any Collateral from the locations set forth in the Perfection
Certificate delivered by such Grantor with respect to such Credit Party, or make
any change in its name or conduct its business operations under any fictitious
business name or trade name, or will open a bank account without, in any such
case, at least thirty (30) days' prior written notice to the Agent; provided
that the inventory of a Credit Party may be at leased locations or in the
possession of warehousemen or processors in any jurisdiction in which all
necessary UCC financing statements have been filed by the Agent and with respect
to which the Agent has received waiver acknowledgement letters, in form and
substance reasonably acceptable to the Agent (which shall include the
acknowledgments required by subsection (s) of this Section 4.2), from all
landlords of leased locations and from warehousemen and processors who possess
(or on whose property is located) Collateral having a fair market value in
excess of $500,000 at any one location or $4,000,000 in the aggregate for all
such leased locations, warehousemen and processors (except that no such waiver
letter shall be required to be obtained from a landlord of a property located in
The Netherlands or Canada), and further provided that nothing in this Section
4.2 shall limit the right of the Agent to establish Reserves pursuant to the
terms hereof with respect to the determination of the Borrowing Base.

(c) Each Grantor represents and warrants to the Lenders and the Agent as
follows: (i) except for the security interest created by this Agreement and
other Liens permitted hereunder, there is no financing statement, security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any filing records, registry or other public office, that purports
to cover, affect or give notice of any present or possible future Lien on any
assets or property of the Grantors or any rights relating thereto, (ii) such
Grantor is the owner of or has other rights in or power to transfer the
Collateral, free from any right or claim of any Person or any adverse lien,
except for the security interest created by this Agreement and other Permitted
Liens, and (iii) such Grantor has at all times operated its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of Hazardous Materials.

(d) Each Grantor covenants with the Lenders and the Agent that each Credit Party
shall defend its rights in the Collateral against all claims and demands of all
Persons at any time claiming the same or any interests therein adverse to the
Agent or any of the Lenders except with respect to Permitted Liens.

(e) Each Grantor represents and warrants to the Lenders and the Agent that all
filings, assignments, pledges and deposits of documents or instruments have been
made and all other actions have been taken that are necessary or advisable,
under applicable law, to establish and perfect the Agent's security interest in
the Collateral to the extent required by this Article 4. The Collateral and the
Agent's rights with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses.

(f) Except for Collateral that is obsolete or no longer used in their business,
the Grantors will keep the Collateral in good order and repair (normal wear
excepted) and will not use the same in violation of law or any policy of
insurance thereon in any manner which could reasonably be anticipated to have a
Material Adverse Effect and will keep the Collateral adequately insured at all
times in accordance with the provisions of Section 7.5. The Grantors will pay
promptly when due all taxes, assessments and governmental charges and levies on
the Collateral or for its use or operation, except for taxes and assessments
permitted to be contested as provided in Section 7.4. Following the occurrence
and during the continuance of an Event of Default, the Agent may at its option
(but shall not be obligated to) discharge any taxes or Liens to which any
Collateral is at any time subject (other than Permitted Liens), and may (but
shall not be obligated to), upon the failure of the Grantors to do so in
accordance with this Agreement, purchase insurance on any Collateral and pay for
the repair, maintenance or preservation thereof. Each Grantor agrees to
reimburse the Agent on demand for any payments made or expenses incurred by the
Agent or the Lenders pursuant to the foregoing authorization, and any
unreimbursed amounts shall constitute Obligations for all purposes hereof.

(g) Upon reasonable request by the Agent from time to time, each Grantor shall
promptly deliver to the Agent copies of all of its customer lists and vendor
lists.

(h) Each Grantor further agrees, upon the request of the Agent and at the
Agent's option, to the extent required by this Article 4, to take (and to cause
each Credit Party to take) any and all other actions as the Agent may determine
to be necessary or useful for the attachment, perfection and First Priority of,
and the ability of the Agent to enforce, the Agent's security interest in any
and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto, certificates and other documents or instruments as may be
necessary to enable the Agent to perfect or from time to time renew the security
interest granted hereby or by any other Loan Document under the UCC, to the
extent, if any, that such Grantor's signature thereon is required therefor,
including, without limitation, such financing statements and amendments thereto,
certificates and other documents as may be necessary to perfect a security
interest in any additional Collateral hereafter acquired by such Credit Party or
in any replacements or proceeds thereof, (ii) causing the Agent's name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Agent to enforce, the Agent's security interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Agent to enforce, the
Agent's security interest in such Collateral, (iv) obtaining governmental and
other third party waivers, consents and approvals, in form and substance
satisfactory to the Agent, including, without limitation, any consent of any
licensor, lessor or other Person obligated on Collateral, (v) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to the Agent
and (vi) taking all actions under any earlier versions of the UCC or under any
other law, as reasonably determined by the Agent to be applicable in any
relevant jurisdiction, including any foreign jurisdiction.

(i) Each Grantor hereby irrevocably authorizes the Agent, at any time and from
time to time, to file in any jurisdiction financing statements and amendments
thereto that (i) indicate the Collateral (x) as all assets of such Grantor, or
words of similar effect, except for the IRB Excluded Assets, regardless of
whether any particular asset falls within the scope of Article 9 of the Uniform
Commercial Code of the State of Connecticut or such jurisdiction or (y) as being
of an equal or lesser scope or with greater detail and (ii) which contain any
other information required by Article 9 of the Uniform Commercial Code
(including Part 5 thereof) in such jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether (A)
any Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which the Collateral relates. The Grantors agree to furnish any such information
to the Agent promptly upon request. Each Grantor also ratifies its authorization
for the Agent to have filed in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the Closing
Date.

(j) Each Grantor agrees that it will join with the Agent in executing and, at
its own expense, will file and refile, or permit the Agent to file and refile
such financing statements, continuation statements and other documents
(including, without limitation, Patent Agreements, Trademark Agreements,
Copyright Mortgages, and licenses to use software and other property protected
by copyright), in such offices (including, without limitation, the PTO, the
United States Copyright Office, and appropriate state patent, trademark and
copyright offices), as the Agent may reasonably deem necessary or appropriate,
wherever required or permitted by law, in order to perfect and preserve the
rights and interests granted to the Agent in the Collateral. Each Grantor will
give the Agent notice of each office at which records of such Grantor pertaining
to all intangible items of Collateral are kept. Except as may be provided in
such notice, the records concerning all intangible Collateral are and will be
kept at the address shown in the respective Perfection Certificate for such
Grantor as the principal place of business of such Grantor.

(k) The Grantors are the sole and exclusive owners of the websites and domain
names listed on Schedule 4.2 hereto and have registered such domain names with
all applicable authorities, and the Grantors have the exclusive use of such
domain names. The websites do not contain any material, the publication of which
may result in (a) the violation of rights of any Person or (b) a right of any
Person against the publisher or distributor of such material.

(l) The Grantors shall (and shall cause each Credit Party to), annually by the
end of the first calendar quarter following the end of each calendar year,
provide written notice to the Agent of all applications for registration of
Patents, Trademarks or Copyrights, to the extent such applications exist, made
during the preceding calendar year. The Grantors shall (and shall cause each
Credit Party to), in the ordinary course of business consistent with their past
practices, file and prosecute diligently all applications for registration of
Patents, Trademarks or Copyrights now or hereafter pending that would be
necessary to any business of the Credit Parties to which any such applications
pertain, and to do all acts, in any such instance, necessary to preserve and
maintain all rights in such registered Patents, Trademarks or Copyrights unless
such Patents, Trademarks or Copyrights are not material to the business of the
Credit Parties, as reasonably determined by the Credit Parties consistent with
prudent and commercially reasonable business practices. Any and all costs and
expenses incurred in connection with any such actions shall be borne by the
Credit Parties. Except in accordance with prudent and commercially reasonable
business practices, the Grantors shall not (nor shall they allow any Credit
Party to) abandon any right to file a Patent, Trademark or Copyright application
or any pending Patent, Trademark or Copyright application or any registered
Patent, Trademark or Copyright, in each case material to its business, without
the consent of the Agent.

(m) The domain name servers used in connection with the domain names of the
Grantors and all other relevant information pertaining to such domain names, and
the administrative contacts used in connection with the registration of such
domain names are identified on Schedule 4.2. No Grantor will change such domain
name servers without ten (10) days' prior notice to the Agent. No Grantor will
cause a change in the identity of any domain name administrative contact without
ten (10) days' prior notice to the Agent.

(n) Reserved.

(o) To the extent any Credit Party shall, now or at any time hereafter, hold or
acquire any promissory note or other instrument or tangible chattel paper in the
principal amount (or otherwise providing for aggregate payments) in excess of
$100,000 (or in excess of $1.00 with respect to any promissory note or other
instrument or tangible chattel paper executed by a Credit Party) individually or
promissory notes or other instruments or tangible chattel paper in the principal
amount (or otherwise providing for aggregate payments) of more than $100,000 in
the aggregate, other than the promissory notes payable to one or more of the
Borrowers by Clarke Systems Holding Corp. and/or any subsidiary thereof, the
Grantors shall cause such Credit Party to promptly notify the Agent thereof and,
at the request and option of the Agent, the Grantors shall cause such Credit
Party will endorse, assign and deliver such promissory note or other instrument
or tangible chattel paper to the Agent to be held as Collateral hereunder,
together with such instruments of transfer or assignment thereof as are in form
and substance reasonably satisfactory to the Agent.

(p) If any Credit Party shall, now or at any time hereafter, hold or acquire any
certificated securities (i) issued by any Credit Party or (ii) issued by any
other Person and having a fair market value in excess of $100,000 with respect
to any one such issuer or a fair market value in excess of $100,000 for all such
certificated securities issued by Persons other than Credit Parties in the
aggregate, the Grantors shall cause such Credit Party forthwith to endorse,
assign and deliver the same to the Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Agent may from time to time
specify. If any securities now or hereafter acquired by any Credit Party are
uncertificated and are issued to such Credit Party or its nominee directly by
the issuer thereof, the Grantors shall cause such Credit Party to promptly
notify the Agent thereof and, at the Agent's request and option, pursuant to an
agreement in form and substance satisfactory to the Agent, either (x) cause the
issuer to agree to comply without further consent of such Credit Party or such
nominee, at any time with instructions from the Agent as to such securities, or
(y) arrange for the Agent to become the registered owner of the securities. If
any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by any Credit Party are held by such Credit
Party or its nominee through a securities intermediary or commodity
intermediary, the Grantors shall cause such Credit Party to promptly notify the
Agent thereof and, at the Agent's request and option, pursuant to an agreement
in form and substance satisfactory to the Agent, either (A) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply, in each case without further consent of such Credit Party or such
nominee, at any time with entitlement orders or other instructions from the
Agent to such securities intermediary as to such securities or other investment
property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Agent to such commodity intermediary,
or (B) in the case of financial assets or other investment property held through
a securities intermediary, arrange for the Agent to become the entitlement
holder with respect to such investment property, with such Grantor being
permitted, only with the consent of the Agent, to exercise rights to withdraw or
otherwise deal with such investment property. The Agent agrees with each Grantor
that the Agent shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity intermediary
unless an Event of Default has occurred and is continuing. The provisions of
this paragraph shall not apply to any financial assets credited to a securities
account for which the Agent is the securities intermediary.

(q) Reserved.

(r) No Credit Party holds any commercial tort claims, as defined in Article 9 of
the UCC, except as indicated in the Perfection Certificates. If any of the
Credit Parties shall at any time acquire a commercial tort claim that may
reasonably be expected to have a value of more than $10,000 if such claim is
successful, the Grantors shall cause such Credit Party to promptly notify the
Lender in a writing signed by such Credit Party of the brief details thereof and
grant to the Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Lender.

(s) If any Collateral having a fair market value of more than $100,000 with
respect to any one bailee or more than $3,000,000 with respect to all bailees in
the aggregate is, now or at any time hereafter, in the possession of a bailee or
bailees, the Grantors shall (and shall cause each Credit Party to) promptly
notify the Agent thereof and, at the Agent's request and option, shall promptly
obtain an acknowledgement from the bailee or bailees, in form and substance
reasonably satisfactory to the Agent, that the bailee or bailees hold such
Collateral for the benefit of the Agent and such bailee's or bailees' agreement
to comply, without further consent of the owner of such Collateral, at any time
with instructions of the Agent as to such Collateral, provided that (i)
inventory in the possession of warehousemen and processors shall be subject to
the provisions of subsection (b) of this Section 4.2 rather than this subsection
(s), and (ii) the Grantors may have demo equipment having, when added to any
demo equipment of other Applicable Credit Parties that is in the possession of
bailees, a fair market value of up to $2,000,000 in the possession of bailees
without such notice or agreement from such bailees. The Agent agrees with each
Credit Party that the Agent shall not give any such instructions (under the
acknowledgements provided pursuant to this subsection (s) or subsection (b) of
this Section 4.2) unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by such Credit Party with
respect to the bailee or bailees.

(t) If any Grantor, now or at any time hereafter, holds or acquires an interest
in any electronic chattel paper or any "transferable record," as that term is
defined in Section 201 of the federal Electronic Signatures in Global and
National Commerce Act, or in §16 of the Uniform Electronic Transactions Act as
in effect in any relevant jurisdiction, pursuant to which more than $10,000 in
the aggregate is or will become payable to such Grantor, such Grantor shall
promptly notify the Agent thereof and, at the request and option of the Agent,
shall take such action as the Agent may reasonably request to vest in the Agent
control, under §9-105 of the UCC, of such electronic chattel paper or control
under Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, §16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record.

(u) If, on or after the date 90 days after the Closing Date, any Grantor has
accounts receivable in respect of which the account debtor is located in
Minnesota, the Grantors represent and warrant that the applicable Grantor has
filed and shall file all legally-required Notice of Business Activities Reports
and comparable reports with the appropriate Governmental Authorities.

(v) Each Grantor authorizes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor or in the Agent's own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing, each Grantor hereby gives said attorneys the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do the
following: (i) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the UCC and as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Grantors' expense, at
any time, or from time to time, all acts and things which the Agent deems
necessary or useful to protect, preserve or realize upon the Collateral and the
Agent's security interest therein, in order to effect the intent of this
Agreement, all no less fully and effectively as any Grantor might do, including,
without limitation, (A) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state or local agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (B) upon written notice to such Grantor, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Agent so elects, with a view to causing the liquidation of assets of the issuer
of any such securities and (C) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and (ii) to the extent that such Grantor's
authorization given in this subsection 4.2(v) is not sufficient, to file such
financing statements with respect hereto as the Agent may deem appropriate. To
the extent permitted by law, each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable. The powers
conferred on the Agent hereunder are solely to protect the interests of the
Agent and the Lenders in the Collateral and shall not impose any duty upon the
Agent to exercise any such powers. The Agent shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act, except for the Agent's
own gross negligence or willful misconduct as determined by a final judgment of
a court of competent jurisdiction.



4.3  Collection of Proceeds of Accounts Receivable; Deposit Accounts.

(a) Within thirty (30) days after the Closing Date, each of the Grantors
(including without limitation those that are Applicable Credit Parties) shall
direct all of their account debtors and other obligors to make all payments on
accounts receivable of the Grantors directly to post office boxes (each a "Lock
Box" and collectively the "Lock Boxes") under the control of the Cash Management
Bank and/or such other financial institutions as shall be reasonably acceptable
to the Agent. Within thirty (30) days after the Closing Date, each of the
Applicable Credit Parties (other than those that are Grantors) shall direct all
of their account debtors and other obligors to make all payments on accounts
receivable of such Applicable Credit Parties directly to a Controlled Account
(as defined below). Within thirty (30) days after the Closing Date, the
Applicable Credit Parties and each of the Grantors (including without limitation
those that are Applicable Credit Parties) shall establish Controlled Accounts
with the Cash Management Bank and/or such other financial institutions as shall
be reasonably acceptable to the Agent Netherlands, into which the Applicable
Credit Parties and Grantors will immediately deposit on each day after the
Closing Date (1) all payments made for inventory or services sold or rendered by
the Applicable Credit Parties and Grantors and received by the Applicable Credit
Parties and Grantors, and (2) subject to the Intercreditor Agreement and Section
2.7, all payments received by the Applicable Credit Parties and Grantors as
proceeds of insurance, Dispositions, or Casualty Events, in the identical form
in which such payments were made, whether by cash or check and into which all
payments received in the Lock Boxes shall be deposited;

provided that (w) the Controlled Accounts to be established in the United
Kingdom shall be established on or before the Closing Date (except that the
account of Ultramark Adhesive Products Ltd. at HSBC Bank existing on the Closing
Date shall be permitted to remain established for a period of up to twenty-one
(21) days after the Closing Date and Ultramark Adhesive Products Ltd. shall have
up to twenty-one (21) days after the Closing Date to establish a Controlled
Account), (x) the deposit account of the Borrowers at JPMorgan Chase into which
the proceeds of drawings on certain letters of credit are automatically
deposited shall be caused by the Credit Parties to be a Controlled Account on or
before the Closing Date, (y) during the period of up to thirty (30) days after
the Closing Date that certain of the funds of the Grantors are not in Controlled
Accounts, all of such funds (except for funds on deposit at Wachovia Bank) shall
be wired on each Business Day to a Controlled Account, and (z) during the period
of up to twenty-one (21) days after the Closing Date that the funds of Ultramark
Adhesive Products Ltd. are permitted to remain at HSBC Bank as set forth in (w)
above, all of such funds shall be wired on each Business Day to a Controlled
Account. None of the Grantors shall after such thirty (30) days, without the
Agent's prior written consent, instruct any account debtor on or after the
Closing Date to make payment to any account other than to an established
dominion account, Lock Box Account or other Controlled Account under the Agent's
control.

On or before the date that any Lock Box or Controlled Account is established,
the Applicable Credit Parties and each of the Grantors (including without
limitation those that are Applicable Credit Parties) shall also:

(A) cause each financial institution other than the Cash Management Bank with
which a Lock Box and/or Controlled Account has been established to enter into a
Lock Box Agreement and/or Control Agreement, as applicable, which, among other
things, (1) confirms that the amounts on deposit in such Lock Box and/or
Controlled Account, as applicable, are the property of and are under the control
of the Agent, and that such financial institution has no (or has subordinated
any) right to setoff against such Lock Box or Controlled Account or against any
other account maintained by such financial institution into which the contents
of such Controlled Account are transferred, and (2) provides that such financial
institution agrees to comply, without further consent of such Credit Party, at
any time with instructions from the Agent to such financial institution
directing the disposition of funds from time to time credited to or held in such
account or that the Agent will become the customer of such financial institution
with respect to such account, with such Credit Party being permitted, only with
the consent of the Agent, to exercise rights to withdraw funds from such
account,

(B) comply with any and all requests which the Agent may make to ensure that the
Agent's Lien on each Controlled Account in the United Kingdom to be a fixed
charge, and

(C) direct such financial institutions to cause all funds held in such Lock Box
and/or Controlled Account (except for funds of Applicable Credit Parties
organized outside of the United States) to be wired, or otherwise transferred in
immediately available funds in a manner satisfactory to the Agent, no less
frequently than once each day to, and only to, a Controlled Account with the
Cash Management Bank.

The Applicable Credit Parties and each of the Grantors shall also cause each of
their Subsidiaries and Affiliates (and shall also use commercially reasonable
efforts to cause any other Person acting for or in concert with any Applicable
Credit Party or Grantor) that receives any monies, checks, notes, drafts or
other payments relating to or as proceeds of accounts receivable of the Credit
Parties or other Collateral, to receive and hold such items in trust for, and as
the sole and exclusive property of, the Agent and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in hand to the
Controlled Accounts, and, except to the extent expressly permitted by this
Section 4.3, none of the Applicable Credit Parties or Grantors shall have any
deposit accounts with any bank or financial institution except for the
Controlled Accounts;

provided that, notwithstanding anything to the contrary contained herein, (x) so
long as no Default or Event of Default shall have occurred and be continuing,
the Grantors and other Applicable Credit Parties shall be permitted to maintain
payroll accounts not subject to the Agent's control and not in compliance with
the other provisions of this Section so long as the aggregate amount of funds on
deposit in all such payroll accounts does not materially exceed the estimated
payroll for the next payroll period, (y) the Applicable Credit Parties and the
Grantors may maintain deposit accounts or local bank accounts not subject to the
Agent's control and not in compliance with the other provisions of this Section
so long as (i) the aggregate amount of funds on deposit in all such local bank
accounts does not exceed $150,000, and (ii) the aggregate amount of funds on
deposit in any such local bank account does not exceed $50,000 (or, in the case
of clause (i) or (ii) such greater amount as the Agent may in its reasonable
discretion consent to in writing,) and (z) the Grantors and other Applicable
Credit Parties may maintain cash and Cash Equivalents referenced in Section
8.2(i) and (o) not subject to the Agent's control and not in compliance with the
other provisions of this Section. All funds received in the Controlled Account
maintained at the Cash Management Bank as contemplated by this Section 4.3(a)
and for which the Borrower has received credit shall be applied to the
prepayment of the Revolving Loans and, if there are no Revolving Loans
outstanding, held as cash collateral for the Total LC Exposure.

(b) Each of the Applicable Credit Parties and Grantor acknowledges that the Cash
Management Bank is an affiliate of the Agent and that the Cash Management Bank
and the Agent are parties to cash management agreements that confirm that the
Agent has dominion and control over all accounts of the Grantors or the Agent
maintained by the Cash Management Bank, and all funds from time to time held in
such accounts. The Applicable Credit Parties, the Grantors, the Agent and the
Cash Management Bank hereby agree that the Cash Management Bank shall comply
with any instructions originated by the Agent directing disposition of funds in
such accounts without further consent of any of the Applicable Credit Parties or
Grantors. Each Applicable Credit Party and Grantor agrees to enter into such
Lock Box Agreements and Control Agreements with the Cash Management Bank and the
Agent as the Agent may reasonably request.

(c) The Applicable Credit Parties and Grantors jointly and severally agree to
pay all reasonable fees, costs and expenses which the Applicable Credit Parties
and Grantors incur in connection with opening and maintaining a Lock Box and
Controlled Account. All of such fees, costs and expenses which remain unpaid
pursuant to any Lock Box or Control Agreement with any of the Applicable Credit
Parties and Grantors, to the extent same shall have been paid by the Agent
hereunder, shall constitute Loans hereunder, shall be payable to the Agent by
the Credit Parties upon demand, and, until paid, shall bear interest at the
highest rate then applicable to Loans hereunder. All checks, drafts, instruments
and other items of payment or proceeds of Collateral delivered to the Agent or
the Cash Management Bank in kind shall be endorsed by the applicable Applicable
Credit Parties and Grantors to the Agent, and, if that endorsement of any such
item shall not be made for any reason, the Agent and the Cash Management Bank
are each hereby irrevocably authorized to endorse the same on behalf of the
applicable Applicable Credit Party or Grantor. For the purpose of this
subsection 4.3(c), each Applicable Credit Party and Grantor irrevocably hereby
makes, constitutes and appoints the Agent (and all Persons designated by the
Agent for that purpose, including, without limitation, the Cash Management Bank)
as such Applicable Credit Party's or Grantor's true and lawful attorney and
agent-in-fact (i) to endorse the name of the such Applicable Credit Party or
Grantor upon said items of payment and/or proceeds of Collateral of the
Applicable Credit Parties and Grantors and upon any chattel paper, document,
instrument, invoice or similar document or agreement relating to any account
receivable of the Applicable Credit Parties and Grantors or goods pertaining
thereto; (ii) to take control in any manner of any item of payment or proceeds
thereof; (iii) to have access to any lock box or postal box into which any mail
of the Applicable Credit Parties or Grantors is deposited; and (iv) to open and
process all mail addressed to the Applicable Credit Parties Grantors and
deposited therein.

(d) The Agent (and all Persons designated by the Agent for such purpose,
including, without limitation, the Cash Management Bank) may, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, whether before or after notification to any account debtor and whether
before or after the maturity of any of the Obligations, (i) enforce collection
of any accounts receivable or contract rights of the Grantors by suit or
otherwise; (ii) exercise all of the rights and remedies of the Grantors with
respect to proceedings brought to collect any accounts receivable; (iii)
surrender, release or exchange all or any part of any accounts receivable of the
Grantors, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder; (iv) sell or assign any
account receivable of the Grantors upon such terms, for such amount and at such
time or times as the Agent deems advisable; (v) prepare, file and sign the names
of the Grantors on any proof of claim in bankruptcy or other similar document
against any account debtor indebted on an account receivable of the Grantors;
and (vi) do all other acts and things which are necessary, in the Agent's sole
discretion, to fulfill the Obligations of the Grantors under this Agreement and
to allow the Agent to collect the accounts receivable. In addition to any other
provision hereof or in any of the other Loan Documents, the Agent may at any
time on or after the occurrence of an Event of Default, at the sole expense of
the Credit Parties, notify any parties obligated on any of the accounts
receivable of the Grantors to make payment directly to the Agent of any amounts
due or to become due thereunder.



4.4  Fixtures, etc. It is the intention of the parties hereto that, except for
Collateral located on any Mortgaged Property, none of the Collateral shall
become fixtures and each Grantor will take all such reasonable action or actions
as may be necessary to prevent any of the Collateral from becoming fixtures.
Without limiting the generality of the foregoing, each Grantor will, if
requested by the Agent, use commercially reasonable efforts to obtain waivers of
Liens, in form satisfactory to the Agent, from each lessor of Material Leased
Property on which any of the Collateral is or is to be located to the extent
requested by the Agent.

4.5  Right of Agent to Dispose of Collateral, etc. Upon the occurrence of any
Event of Default, such Event of Default not having previously been waived, but
subject to the provisions of the Intercreditor Agreement and the UCC or other
applicable law, in addition to all other rights under applicable law and under
the Loan Documents, the Agent shall have the right to take possession of the
Collateral and, in addition thereto, the right to enter upon any premises on
which the Collateral or any part thereof may be situated and remove the same
therefrom. The Agent may require the Grantors to make the Collateral (to the
extent the same is moveable) available to the Agent at a place to be designated
by the Agent or transfer any information related to the Collateral to the Agent
by electronic medium. The Agent may in its discretion require any Grantor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of such Grantor's principal office(s) or at such other
locations as the Agent may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Agent will give the Grantors the property of
which is being sold at least seven (7) days' prior written notice of the time
and place of any public sale thereof or of the time after which any private sale
or any other intended disposition thereof is to be made. Any such notice shall
be deemed to meet any requirement hereunder or under any applicable law
(including the UCC) that reasonable notification be given of the time and place
of such sale or other disposition or of the time after which such sale or other
disposition will be held. In addition, each Grantor waives any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
the Agent's rights and remedies hereunder.

4.6  Right of Agent to Use and Operate Collateral, etc. Upon the occurrence and
during the continuance of any Event of Default, subject to the provisions of the
Intercreditor Agreement and the Uniform Commercial Code or other applicable law,
the Agent shall have the right and power (a) to take possession of all or any
part of the Collateral, and to exclude the Grantors and all persons claiming
under the Grantors wholly or partly therefrom, and thereafter to hold, store,
and/or use, operate, manage and control the same, and (b) to grant a license to
use, or cause to be granted a license to use, any or all of the Patents,
Trademarks and Copyrights (in the case of Trademarks, along with the goodwill
associated therewith), but subject to the terms of any licenses. Upon any such
taking of possession, the Agent may (but shall not be obligated to), from time
to time, at the expense of the Credit Parties, make all such repairs,
replacements, alterations, additions and improvements to and of the Collateral
as the Agent may deem proper. In any such case the Agent shall have the right
(but not the obligation) to manage and control the Collateral and to carry on
the business and to exercise all rights and powers of the Grantors in respect
thereto as the Agent shall deem best, including the right to enter into any and
all such agreements with respect to the operation of the Collateral or any part
thereof as the Agent may see fit; and the Agent shall be entitled to collect and
receive all rents, issues, profits, fees, revenues and other income of the same
and every part thereof. Such rents, issues, profits, fees, revenues and other
income shall be applied to pay the expenses of holding and operating the
Collateral and of conducting the business thereof, and of all maintenance,
repairs, replacements, alterations, additions and improvements, and to make all
payments which the Agent may be required or may elect to make, if any, for
taxes, assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which the Agent may be required or authorized to
make under any provision of this Agreement (including legal costs and reasonable
attorneys' fees). The Agent shall apply the remainder of such rents, issues,
profits, fees, revenues and other income as provided in Section 4.7.

4.7  Proceeds of Collateral. Subject to the provisions of the Intercreditor
Agreement, after deducting all reasonable costs and expenses of collection,
storage, custody, sale or other disposition and delivery (including reasonable
legal costs and attorneys' fees) and all other charges against the Collateral,
the Agent shall apply the residue of the proceeds of any such sale or
disposition to the Obligations in accordance with the terms hereof and any
surplus shall be returned to the applicable Grantor or to any Person or party
lawfully entitled thereto. In the event the proceeds of any sale, lease or other
disposition of the Collateral are insufficient to pay all of the Obligations in
full, the Credit Parties will be liable for the deficiency, together with
interest thereon at the Post-Default Rate, and the cost and expenses of
collection of such deficiency, including (to the extent permitted by law),
without limitation, reasonable attorneys' fees, expenses and disbursements.

4.8 Relation to Collateral Documents. The provisions of this Agreement
supplement the provisions of any real estate mortgage or deed of trust granted
by any Grantor to the Agent, for the benefit of the Lenders and the Agent, and
which secures the payment or performance of any of the Obligations. Nothing
contained in any such real estate mortgage or deed of trust shall derogate from
any of the rights or remedies of the Agent or any of the Lenders hereunder. In
addition, to the provisions of this Agreement being so read and construed with
any such mortgage or deed of trust, the provisions of this Agreement shall be
read and construed with the Collateral Documents referred to below in the manner
so indicated.

(a) Pledge Agreements. Concurrently herewith each of the Grantors that have
Subsidiaries is executing and delivering to the Agent, for the benefit of the
Lenders and the Agent, a Pledge Agreement pursuant to which such Grantors are
pledging to the Agent (i) 100% (or, with respect to Credit Parties organized
outside of the United States in a country which requires there to be at least
two shareholders, at least 99%) of the shares of the Capital Stock of each of
the Borrowers and Guarantors, (ii) 100% of the shares of the Capital Stock of
each of their other Domestic Subsidiaries and all of the shares of the Capital
Stock owned by the Borrowers and Guarantors in each other Subsidiary of the
Borrowers and Guarantors except for the Excluded Foreign Stock, and (iii) all
promissory notes held by or payable to any Grantor other than the promissory
notes payable to the Grantors by Clarke Systems Holding Corp. and any subsidiary
thereof. Such pledge shall be governed by the terms of such pledge agreement and
not by the terms of this Agreement.

(b) Trademark and Patent Agreements. Concurrently herewith each Grantor is
executing and delivering to the Agent, for the benefit of the Lenders and the
Agent, a Trademark Agreement and a Patent Agreement pursuant to which such
Grantor is assigning to the Agent, for the benefit of the Lenders and the Agent,
certain Collateral consisting of trademarks, service marks and trademark and
service mark rights, patent and patent rights, together with the goodwill
appurtenant thereto. The provisions of the Trademark Agreement and the Patent
Agreement are supplemental to the provisions of this Agreement, and nothing
contained in the Trademark Agreement or the Patent Agreement shall derogate from
any of the rights or remedies of the Agent or any of the Lenders hereunder.
Neither the delivery of, nor anything contained in, the Trademark Agreement or
the Patent Agreement shall be deemed to prevent or postpone the time of
attachment or perfection of any security interest in such Collateral created
hereby.

(c) Copyright Mortgages, etc. Concurrently herewith each Grantor is also
executing and delivering to the Agent, for the benefit of the Lenders and the
Agent, for recording in the United States Copyright Office (the "Copyright
Office") a Memorandum of Grant of Security Interest in Copyrights. Such Grantor
represents and warrants to the Lenders and the Agent that such Copyright
Mortgage identifies all now existing material copyrights and other rights in and
to all material copyrightable works of such Grantor, identified, where
applicable, by title, author and/or Copyright Office registration number and
date. Each Grantor represents and warrants to the Lenders and the Agent that it
has registered all material copyrights with the Copyright Office, as identified
in such Copyright Mortgage. Each Grantor covenants that, at least quarterly
after such Grantor's acquisition thereof, it will provide to the Agent like
identifications of all material copyrights and other rights in and to all
material copyrightable works hereafter acquired by such Grantor, register such
copyrights with the Copyright Office and execute and deliver to the Agent, for
the benefit of the Lenders and the Agent, a supplemental Memorandum of Grant of
Security Interest in Copyrights, in form and substance satisfactory to the
Agent, for the benefit of the Lenders and the Agent, modified to reflect such
subsequent acquisitions and registrations.

4.9  Marshalling. Neither the Agent nor any Lender shall be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the rights and remedies of the Agent or any
Lender hereunder and of the Agent or any Lender in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Agent's rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, such Grantor hereby irrevocably waives the benefits of all such
laws.

ARTICLE 5



Representations and Warranties

Each Credit Party represents and warrants to the Lenders, the Issuing Bank and
the Agent, as to itself and each other Credit Party, that, as of the Closing
Date (and each submission to the Agent of an Advance Request or letter of credit
application hereunder after the Closing Date shall constitute a representation
and warranty as of the date of such Advance Request or letter of credit
application that (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, that, as of such specific date):

5.1  Organization; Powers. Each Credit Party has been duly formed or organized
and is validly existing under the laws of its jurisdiction of organization or
formation. Each Credit Party has all requisite power and authority to own its
property and carry on its business as now conducted and as currently
contemplated, and is qualified to do business in and duly authorized to do
business in, every jurisdiction where such qualification is required, except
where the failure to have such power or authority or to be so qualified or in
good standing, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.2  Authorization; Enforceability. The borrowing of the Loans and the grant of
security interests pursuant to the Loan Documents are within the power and
authority of the Credit Parties and have been duly authorized by all necessary
action on the part of the Credit Parties. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by the Credit
Parties and constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.3 Governmental Approvals; No Conflicts. The borrowing of the Loans, the grant
of Liens pursuant to this Agreement and the other Loan Documents and the entry
into and performance of this Agreement and the other Loan Documents (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority which has not been obtained, except for
UCC filings and other filings required in order to perfect the Liens granted
hereunder, (b) will not violate any applicable law, policy or regulation or the
organizational documents of the Credit Parties or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any of the Credit Parties, or any of
their assets, or give rise to a right thereunder to require any payment to be
made by any of the Credit Parties, and (d) except for the Liens created by the
Loan Documents, will not result in the creation or imposition of any Lien on any
asset of any of the Credit Parties.

5.4  Financial Condition; No Material Adverse Change.

(a) The Credit Parties have heretofore delivered to the Lenders the following
financial statements:

(i) the consolidated balance sheets and statements of operations, shareholders'
equity and cash flows of the Parent and its Subsidiaries as of and for the
fiscal years as of and for the fiscal years ended April 30, 2002 and April 30,
2001, audited and accompanied by an opinion of the Parent's independent public
accountants;

(ii) the unaudited consolidated balance sheet and statements of operations and
cash flows of the Parent and its Subsidiaries as of and for the fiscal
year-to-date period ended January 31, 2003, certified by a Designated Financial
Officer that such financial statements fairly present the financial condition of
the Parent and its Subsidiaries as at such date and the results of the
operations of the Parent and its Subsidiaries for the period ended on such date
and that all such financial statements, including the related schedules and
notes thereto have been prepared in all material respects in accordance with
GAAP applied consistently throughout the periods involved, except as disclosed
on Schedule 5.4; and

(iii) the projected consolidated balance sheets, statements of operations and
cash flows for the Parent and its Subsidiaries on a monthly basis for fiscal
year 2004.



Except as disclosed on Schedule 5.4, such financial statements (except for the
projections referred to in clause (iii) of this Section 5.4(a)) present fairly
(and upon delivery thereof each financial statement delivered pursuant to
Section 7.1 will present fairly), in all material respects, the respective
consolidated financial position and results of operations and cash flows of the
respective entities as of such respective dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of such unaudited or pro forma statements. The projections
were prepared by the Parent in good faith and were based on assumptions that
were reasonable when made.

(b) Except as disclosed on Schedule 5.4, since April 30, 2002, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of any of the Credit Parties.

(c) None of the Credit Parties has on the date hereof any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments in each case
that are material, except as referred to or reflected or provided for in the
balance sheet referred to in clause (a)(ii) of this Section 5.4 or as described
in Schedule 5.4 or as otherwise permitted pursuant to this Agreement.



5.5  Properties.

(a) Each Credit Party has good and marketable title to, or valid, subsisting and
enforceable leasehold interests in, or licenses or other valid rights to, all of
its Properties that are material to its business. Substantially all machinery
and equipment of the Credit Parties is in good operating condition and repair,
and all necessary replacements of and repairs thereto have be made so as to
preserve and maintain the value and operating efficiency of such machinery and
equipment.

(b) Set forth on Schedule 5.5 hereto is a complete list of all Patents,
Trademarks and Copyrights. Each Credit Party owns, or is licensed to use, all
Patents, Trademarks and Copyrights and other intellectual property material to
its business ("Proprietary Rights"), and to the knowledge of the Credit Parties,
the use thereof by the Credit Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 5.5 clearly identifies all Patents, Trademarks and Copyrights that
have been duly registered in, filed in or issued by the PTO or the United States
Register of Copyrights (collectively, the "Registered Proprietary Rights"). The
Registered Proprietary Rights have been properly maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States, as applicable. The Credit Parties have taken commercially
reasonable steps to protect their Registered Proprietary Rights and to maintain
the confidentiality of all Proprietary Rights that are not generally in the
public domain.

(d) As of the date hereof, Schedule 5.5 annexed hereto contains a true, accurate
and complete list of (i) all Real Property Assets, whether owned or leased, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Leasehold Property, regardless of whether a Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Except as specified in Schedule 5.5,
each agreement listed pursuant to clause (ii) of the immediately preceding
sentence is in full force and effect and the Credit Parties have no knowledge of
any default that has occurred and is continuing thereunder, and each such
agreement constitutes the legal, valid and binding obligation of each applicable
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally or by equitable principles.

(e) To the extent that any of the information set forth in Schedule 5.5 changes
after the Closing Date, the Credit Parties will deliver to the Agent at least
quarterly a revised Schedule 5.5 and the requirement of Section 6.2(a) that the
representations and warranties in this Section 5.5 continue to be true as of the
date of any Borrowing or other event referred to in Section 6.2 shall be
satisfied if the information in Schedule 5.5 (including any such revised
Schedule 5.5) is true and complete as of a date no more than 90 days prior to
the date of the Borrowing or other event referred to in Section 6.2).



5.6   Litigation and Environmental Matters.

(a) Except as set forth on Schedule 5.6, there are no Environmental Actions or
other actions, suits or proceedings of any kind by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Credit
Parties, threatened against or affecting any of the Credit Parties that (i) if
adversely determined, could have a Material Adverse Effect or (ii) relates to
this Agreement or any other Loan Document or any transaction contemplated hereby
or thereby.

(b) Except as set forth on Schedule 5.6:

(i) none of the Credit Parties or, to the knowledge of the Credit Parties, any
operator of the Real Property Assets currently or formerly owned, leased or
operated by any of the Credit Parties or any predecessor-in-interest or any
operations thereon is in violation or alleged violation, in any material
respect, of any Environmental Laws;

(ii) none of the Credit Parties has become subject to any Environmental
Liabilities and none of the Credit Parties knows of any basis for any
Environmental Liabilities, in each case, which would have a Material Adverse
Effect;

(iii) none of the Credit Parties has received notice from any third party
including, without limitation, any Governmental Authority, (A) that any one of
them has been identified by a Governmental Authority as a potentially
responsible party under Environmental Law; (B) that any Credit Party or any
predecessor-in-interest has generated, transported or disposed of any Hazardous
Materials at any site at which a Governmental Authority has conducted or has
ordered a party to conduct a Remedial Action, removal or other response action
pursuant to any Environmental Law; or (C) that any Credit Party is or will be a
named party to any Environmental Action arising out of any third party's
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Materials;

(iv) (A) no portion of the Real Property Assets currently or formerly owned,
leased or operated by any Credit Party has been used for the generation,
handling, processing, storage or disposal of Hazardous Materials except in
material accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Materials is located on
any portion of the Real Property Assets currently or formerly owned, leased or
operated by any Credit Party; (B) in the course of any activities conducted by
the Credit Parties or operators of any of their properties, no Hazardous
Materials have been generated or are being used on the Real Property Assets
currently or formerly owned, leased or operated by any of Credit Parties except
in material accordance with applicable Environmental Laws; (C) there have been
no releases (i.e. any past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping) or threatened releases of Hazardous Materials on, upon, into or from
the properties of any of the Credit Parties, which releases would have a
material adverse effect on the value of any of the Real Property Assets or
adjacent properties; (D) to the best knowledge of the Credit Parties, there have
been no generation, storage, disposal or releases on, upon, from or into any
real property in the vicinity of any of the Real Property Assets which, through
soil or groundwater contamination, may have come to be located on, and which
would have a material adverse effect on the value of, any Real Property Asset;
and (E) in addition, any Hazardous Materials that have been generated on any of
the Real Property Assets currently or formerly owned, leased or operated by any
Credit Party or any predecessor-in-interest have been transported offsite only
by carriers having an identification number issued by any Governmental
Authority, treated or disposed of, to the knowledge of the Credit Parties, only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best knowledge of the Credit Parties, operating in material
compliance with such permits and applicable Environmental Laws; and

(v) neither the Credit Parties nor any of the Real Property Assets are subject
to any applicable Environmental Law requiring the performance of Hazardous
Material site assessments, or the removal or remediation of Hazardous Materials,
or the giving of notice to any Governmental Authority or the recording or
delivery to other Persons of an environmental disclosure document or statement
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of any Mortgage or to the effectiveness of any other
transactions contemplated hereby.

(c) Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.



5.7  Compliance with Laws and Agreements. Except as set forth on Schedule 5.7,
each Credit Party is in compliance with all laws, decrees, judgments, licenses,
rules, regulations, policies, permits, approvals, and orders of any Governmental
Authority applicable to it, its property or the operation of its business and
with all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.8  Investment and Holding Company Status. No Credit Party is (a) an
"investment company" or an "affiliated company" or a "principal underwriter" of
an "investment company", as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a "holding company" or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company", as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended or (c) a "bank holding company" as
defined in, or subject to regulation under, the Bank Holding Company Act of
1956, as amended.

5.9 Taxes. Except as set forth on Schedule 5.9, each Credit Party has timely
made, filed or caused to be filed all Tax returns, declarations and reports
required to have been filed or made and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, which reserves shall be acceptable to Agent, provided that any such
contest operates to suspend the enforcement of compliance therewith, the
collection thereof and the imposition of any penalty, fine or Lien with respect
thereto, or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. There are no unpaid Taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction.

5.10 ERISA. Except as set forth on Schedule 5.10, no Credit Party has any
Pension Plans. Except as set forth on Schedule 5.10, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. No Credit Party
has a present intention to terminate any Pension Plan with respect to which any
Credit Party would incur a cost of more than $250,000 to terminate such Plan,
including amounts required to be contributed to fund such Plan on Plan
termination and all costs and expenses associated therewith, including without
limitation attorneys' and actuaries' fees and expenses in connection with such
termination and expenses and settlement or judgment costs and attorneys' fees
and expenses in connection with any litigation related to such termination.

5.11  Disclosure. As of the Effective Time, the Credit Parties have disclosed to
the Agent all (a) Material Agreements and (b) material corporate or other
restrictions to which any Credit Party is subject on or after the Effective
Time, and all other matters known to the Credit Parties, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The organizational structure of each of the Credit Parties is as set
forth on Schedule 5.12 annexed hereto. The information, reports, financial
statements, exhibits and schedules furnished at or prior to the Effective Time
in writing by or on behalf of the Credit Parties to the Agent in connection with
the negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
at the Effective Time, when taken as a whole do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading. All written information furnished after
the Effective Time by the Credit Parties to the Agent and/or the Lenders in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect, or (in the case of pro-forma information and projections)
prepared in good faith based on reasonable assumptions, on the date as of which
such information is stated or certified. There is no fact known to the Credit
Parties that could reasonably be expected to have a Material Adverse Effect that
has not been disclosed herein, in the other Loan Documents, or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Agent for use in connection with the transactions contemplated
hereby or thereby.

5.12  Capitalization. As of the Effective Time, the capital structures and
ownership of the Credit Parties are correctly described on Schedule 5.12. As of
the Effective Time, the authorized, issued and outstanding Capital Stock of the
Credit Parties consists of the Capital Stock described on Schedule 5.12, all of
which issued stock is duly and validly issued and outstanding, fully paid and
nonassessable. Except as set forth on Schedule 5.12, as of the date hereof, (x)
there are no outstanding Equity Rights with respect to any Credit Party and, (y)
there are no outstanding obligations of any Credit Party to repurchase, redeem,
or otherwise acquire any shares of Capital Stock of or other interest in any
Credit Party, nor are there any outstanding obligations of any Credit Party to
make payments to any Person, such as "phantom stock" payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
any Credit Party.

5.13 Subsidiaries.

(a) Set forth on Schedule 5.13 is a complete and correct list of all
Subsidiaries of each of the Credit Parties as of the Closing Date, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary, and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 5.13, (x) each Credit Party owns,
free and clear of Liens (other than Permitted Liens), and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule 5.13, (y) all of the issued and outstanding Capital Stock
of each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

(b) Except as set forth on Schedule 8.8, as of the date of this Agreement none
of the Credit Parties is subject to any indenture, agreement, instrument or
other arrangement containing any provision of the type described in Section 8.8
("Restrictive Agreements"), other than any such provision the effect of which
has been unconditionally, irrevocably and permanently waived.

5.14 Material Indebtedness, Liens and Agreements.

(a) Schedule 5.14 hereto contains a complete and correct list, as of the Closing
Date, of all Material Indebtedness of the Credit Parties.

(b) Schedule 5.14 hereto is a complete and correct list, as of the Closing Date,
of each Lien (other than the Liens in favor of the Agent) securing Indebtedness
of any Person and covering any property of the Credit Parties, and the aggregate
Indebtedness secured (or which may be secured) by each such Lien and the
Property covered by each such Lien is correctly described in the appropriate
part of Schedule 5.14.

(c) Schedule 5.14 hereto is a complete and correct list, as of the Closing Date,
of each Material Agreement to which any Credit Party is a party or by which any
Credit Party is bound, other than purchase orders made in the ordinary course of
business which are subject to customary terms.

(d) To the extent requested by the Agent, true and complete copies of each
Material Agreement listed on the appropriate part of Schedule 5.14 have been
delivered to the Agent, together with all amendments, waivers and other
modifications thereto. All such Material Agreements are valid, subsisting, in
full force and effect, are currently binding and will continue to be binding
upon each Credit Party that is a party thereto and, to the best knowledge of the
Credit Parties, binding upon the other parties thereto in accordance with their
terms. The Credit Parties are not in default under any such Material Agreements.

5.15  Federal Reserve Regulations. No Credit Party is engaged principally or as
one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). The making of the Loans hereunder, the use of the proceeds thereof
as contemplated hereby, and the security arrangements contemplated by the Loan
Documents, will not violate or be inconsistent with any of the provisions of
Regulations T, U, or X of the Board of Governors of the Federal Reserve System.

5.16  Solvency. As of the Effective Time and after giving effect to the initial
Loans hereunder and under the Tranche B Documents and the other transactions
contemplated hereby:

(a) the aggregate value of all properties of the Credit Parties, at their
present fair saleable value on a going concern basis, exceed the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Credit Parties;

(b) the aggregate value of all properties of each Applicable Credit Party, at
their present fair saleable value on a going concern basis, exceed the amount of
all the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Applicable Credit Party;

(c) neither the Credit Parties, on a consolidated basis, nor any individual
Applicable Credit Party, will have an unreasonably small capital with which to
conduct their business operations as heretofore conducted; and

(d) the Credit Parties, on a consolidated basis, and each individual Applicable
Credit Party will have sufficient cash flow to enable them to pay their debts as
they mature.

5.17  Force Majeure. Since April 30, 2002, none of the business, properties and
other assets of the Credit Parties have been materially and adversely affected
in any way as the result of any fire or other casualty, strike, lockout or other
labor trouble, embargo, sabotage, confiscation, contamination, riot, civil
disturbance, activity of armed forces or act of God.

5.18 Accounts Receivable. The Agent may rely, in determining which accounts
receivable are Eligible Accounts, on all statements and representations made by
the Applicable Credit Parties with respect to such accounts receivable. Unless
otherwise indicated to the Agent in writing:

(a) Each account receivable of the Applicable Credit Parties is genuine and in
all respects what it purports to be, and it is not evidenced by a judgment
(except for judgments of which the Credit Parties have given notice to the
Agent, as to which the related accounts receivable are not included in the
Eligible Accounts);

(b) Each account receivable of the Applicable Credit Parties arises out of a
completed, bona fide sale and delivery of goods or rendition of services by an
Applicable Credit Party in the ordinary course of its business and in accordance
with the terms and conditions of all purchase orders, contracts or other
documents relating thereto and forming a part of the contract between such
Applicable Credit Party and the account debtor, and, in the case of goods, title
to the goods has passed from the Applicable Credit Party to the account debtor;

(c) Each account receivable of the Applicable Credit Parties is for a liquidated
amount maturing as stated in the duplicate invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to the
Agent;

(d) Each account receivable of the Applicable Credit Parties, and the Agent's
security interest therein, is not subject to any claimed offset (except with
respect to Permitted Contra Accounts), Lien, deduction, defense, dispute,
counterclaim or any other adverse condition except for disputes resulting in
returned goods where the amount in controversy is less than $200,000 (for all
such matters in the aggregate) and disputes as to which notice has been given to
the Agent and such account is not included in the Eligible Accounts, and each
such account receivable of the Applicable Credit Parties is absolutely owing to
one of the Applicable Credit Parties and is not contingent in any respect or for
any reason;

(e) No Applicable Credit Party has made any agreement with any account debtor
for any extension, compromise, settlement or modification of any account
receivable or any deduction therefrom, except discounts or allowances which are
granted by the Applicable Credit Parties in the ordinary course of their
businesses and which are reflected in the calculation of the net amount of each
respective invoice related thereto and are reflected in the Borrowing Base and
Collateral Update Certificates furnished to the Agent hereunder;

(f) To the best knowledge of the Credit Parties, each account debtor with
respect to accounts receivable of the Applicable Credit Parties had the capacity
to contract at the time any contract or other document giving rise to an account
receivable was executed and such account debtor (if owing more than $200,000 in
accounts receivable to the Applicable Credit Parties) is not insolvent, provided
that that it shall not be a breach of the representation and warranty in this
clause (f) if (i) the amount of accounts receivable owed by account debtors
referred to in this clause (f) is less than $200,000 in the aggregate, and (ii)
the sum of (x) the amount of accounts receivable owed by the account debtors
referred to in clause (i) of this proviso, (y) the amount of accounts receivable
owed by the account debtors referred to in clause (i) of the proviso to clause
(g) of this Section 5.18, and (z) the amount of accounts receivable that are
subject to any offset (except with respect to Permitted Contra Accounts), Lien,
deduction, defense, dispute, counterclaim or any other adverse condition, does
not exceed in the aggregate $250,000 for all such accounts receivable referred
to in clauses (x), (y) and (z) of this clause (ii).

(g) To the best knowledge of the Credit Parties, there are no proceedings or
actions which are threatened or pending against any account debtor to the
Applicable Credit Parties which could reasonably be expected to result in any
material adverse change in such account debtor's financial condition or the
collectability of any account receivable of the Applicable Credit Parties,
provided that that it shall not be a breach of the representation and warranty
in this clause (g) if (i) the amount of accounts receivable owed by account
debtors against which there are pending or threatened one or more proceedings or
actions referred to in this clause (g) is less than $200,000 in the aggregate,
and (ii) the sum of (x) the amount of accounts receivable owed by the account
debtors referred to in clause (i) of this proviso, (y) the amount of accounts
receivable owed by the account debtors referred to in clause (i) of the proviso
to clause (f) of this Section 5.18, and (z) the amount of accounts receivable
that are subject to any offset (except with respect to Permitted Contra
Accounts), Lien, deduction, defense, dispute, counterclaim or any other adverse
condition, does not exceed in the aggregate $250,000 for all such accounts
receivable referred to in clauses (x), (y) and (z) of this clause (ii).



5.19 Labor and Employment Matters.

(a) Except as set forth on Schedule 5.19, (i) no employee of the Credit Parties
is represented by a labor union, no labor union has been certified or recognized
as a representative of any such employee, and the Credit Parties do not have any
obligation under any collective bargaining agreement or other agreement with any
labor union or any obligation to recognize or deal with any labor union, and
there are no such contracts or other agreements pertaining to or which determine
the terms or conditions of employment of any employee of the Credit Parties;
(ii) there are no pending or, to the best knowledge of the Credit Parties,
threatened representation campaigns, elections or proceedings; (iii) the Credit
Parties do not have knowledge of any strikes, slowdowns or work stoppages of any
kind, or threats thereof, and no such activities occurred during the 24-month
period preceding the date hereof (provided that, and, with respect to the
requirement of Section 6.2(a) that this representation and warranty continue to
be true as of the date of any Borrowing or issuance of a Letter of Credit, the
Credit Parties represent and warrant that no such activity has occurred during
the 24-month period preceding the date of such Borrowing or issuance of a Letter
of Credit except for strikes, slowdowns and work stoppages that did not have any
Material Adverse Effect); and (iv) no Credit Party has engaged in, admitted
committing or been held to have committed any unfair labor practice which could
reasonably be expected to result in a Material Adverse Effect.

(b) Except as set forth on Schedule 5.19, the Credit Parties have at all times
complied in all material respects, and are in material compliance with, all
applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment.

(c) Except as set forth on Schedule 5.19, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Credit Parties have at all times complied with, and are in compliance with,
all applicable laws, rules and regulations respecting occupational health and
safety, whether now existing or subsequently amended or enacted, including,
without limitation, the Occupational Safety & Health Act of 1970, 29 U.S.C.
Section 651 et seq. and the state analogies thereto, all as amended or
superseded from time to time, and any common law doctrine relating to worker
health and safety.



5.20 Bank Accounts. Schedule 5.20 lists all banks and other financial
institutions at which any Credit Party maintains deposits and/or other accounts
as of the Closing Date, and such Schedule correctly identifies the name and
address of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number.

5.21 Certain Transactions. Except as disclosed in Schedule 5.21 and except for
arm's length transactions pursuant to which a Credit Party makes payments in the
ordinary course of business upon terms no less favorable than such Credit Party
could obtain from third parties that are not Affiliates of any Credit Party,
none of the officers, directors, or employees of any Credit Party is a party to
any transaction with any Credit Party (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of any Credit Party, any
Person in or of which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

ARTICLE 6



Conditions

6.1  Effective Time. The obligations of the Lenders to make Revolving Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.2):

(a) Counterparts of Agreement. The Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) Notes. The Agent shall have received duly completed and executed Revolving
Credit Notes for the account of each Lender (including the Fronting Lender in
its capacity as such) that has requested a Revolving Credit Note.

(c) Organizational Structure. The corporate organizational structure,
capitalization and ownership of the Credit Parties shall be as set forth on
Schedules 5.12 and 5.13 annexed hereto. The Agent shall have had the opportunity
to review, and shall be reasonably satisfied with, the Credit Parties' state and
federal tax assumptions, and the ownership, capital, organization and structure
of the Credit Parties.

(d) Existence and Good Standing. The Agent shall have received such documents
and certificates as the Agent or Special Counsel may reasonably request relating
to the organization, existence and good standing of each Credit Party, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Credit Parties, this Agreement or the other Loan
Documents, all in form and substance reasonably satisfactory to the Agent and
Special Counsel.

(e) Security Interests in Personal and Mixed Property. The Agent shall have
received evidence satisfactory to it that the Credit Parties shall have taken or
caused to be taken all such actions, executed and delivered or caused to be
executed and delivered all such agreements, documents and instruments and made
or caused to be made all such filings and recordings (other than filings or
recordings to be made by the Agent on or after the Closing Date) that may be
necessary or, in the opinion of the Agent, desirable in order to create in favor
of the Agent, for the benefit of the Lenders, valid and (upon such filing and
recording) perfected (to the extent provided in Article 4) First Priority (or
such other priority as may be provided for in the Intercreditor Agreement)
security interests in the entire personal and real property Collateral.

(f) Guarantees. The Agent shall have received executed guaranty agreements from
the Applicable Credit Parties other than the Domestic Guarantors, all in form
and substance reasonably satisfactory to the Agent and Special Counsel.

(g) Leases; Landlord's Waivers and Consents. The Agent shall have received, in
the case of each Material Leasehold Property existing as of the Closing Date,
copies of the lease, and all amendments thereto, between the Credit Party and
the landlord or tenant party thereto, together with (except with respect to
property located in Canada and The Netherlands) an executed Landlord's Waiver
and Consent with respect thereto and where required by the terms of any lease,
the consent of the mortgagee, ground lessor or other party, except with respect
to Material Leasehold Properties as to which the amount of inventory that is
desired by the Borrower to be Eligible Inventory does not require the obtaining
of such Landlord's Waiver and Consent.

(h) Evidence of Insurance. The Agent shall have received certificates from the
Credit Parties' insurance brokers that all insurance required to be maintained
pursuant to Section 7.5 is in full force and effect and that the Agent on behalf
of the Lenders has been named as additional insured or loss payee thereunder to
the extent required under Section 7.5.

(i) Necessary Governmental Permits, Licenses and Authorizations and Consents;
Etc. The Credit Parties shall have obtained all other permits, licenses,
authorizations and consents from all other Governmental Authorities and all
consents of other Persons with respect to Material Indebtedness, Liens and
Material Agreements listed on Schedule 5.14 (and so identified thereon) annexed
hereto, in each case that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect. No action, request for stay, petition for review or
rehearing, reconsideration or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

(j) Tranche B Loans. Contemporaneously with the Effective Time, the Agent shall
have received certified copies of the Tranche B Documents as in effect on the
Closing Date and evidence that (i) the Tranche B Loans shall have been made
pursuant to the Tranche B Documents, (ii) the Borrowers have received cash
proceeds from the Tranche B Loans in an aggregate amount of not less than
$65,000,000, and (iii) the Borrowers wired to lending institutions that are
holders of Existing Debt (or to an agent therefor) an amount sufficient to pay
in full such Existing Debt and have deposited the remaining net cash proceeds
into an account of the Borrowers maintained with the Cash Management Bank.

(k) Intercreditor Agreement. The Intercreditor Agreement shall have been
executed and delivered by all parties thereto in form and substance satisfactory
to the Agent.

(l) Existing Debt; Liens. The Agent shall have received evidence that all
principal, interest, and other amounts owing in respect of all Existing Debt of
the Credit Parties (other than Indebtedness permitted to remain outstanding in
accordance with Section 8.1 hereof) will be repaid in full as of the Effective
Time. No defaults or events of default shall exist with respect to any of the
Indebtedness permitted to remain outstanding in accordance with Section 8.1
hereof, and the number of days that the trade payables of the Credit Parties
shall be outstanding after their due date is consistent with the Credit Parties
past business practices. The Agent shall also have received evidence that, as of
the Effective Time, the Property of the Credit Parties is not subject to any
Liens other than Permitted Liens.

(m) Financial Statements; Projections. The Agent shall have received the
certified financial statements and projections referred to in Section 5.4 hereof
and the same shall not be inconsistent with the information previously provided
to the Agent.

(n) Financial Officer Certificate. The Agent shall have received a certificate,
dated the Closing Date and signed by a Designated Financial Officer, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
6.2 and the second sentence of Section 6.1(o) at the Effective Time.

(o) Commercial Finance Examination. The Agent shall have received and shall be
satisfied with the results of a commercial finance examination of the accounts
receivable and inventory of the Applicable Credit Parties.

(p) Indemnity, Subrogation and Contribution Agreement. The Borrowers and the
Guarantors shall have executed and delivered an Indemnity, Subrogation and
Contribution Agreement in form and substance satisfactory to the Agent.

(q) No Material Adverse Change. There shall have occurred no material adverse
change (in the reasonable opinion of the Agent) in the businesses, operations,
properties (including tangible properties), or conditions (financial or
otherwise), assets, liabilities or income of the Credit Parties taken as a
whole.

(r) Opinion of Counsel to Credit Parties. The Agent shall have received
favorable written opinions (addressed to the Agent and dated the Closing Date)
of (i) Cummings & Lockwood LLC, special counsel to the Credit Parties, (ii)
Richard Treacy, general counsel of the Parent, and (iii) local counsel to the
Credit Parties in Germany, The Netherlands, Canada, and the United Kingdom, all
of which shall cover such matters relating to the Credit Parties, this
Agreement, the other Loan Documents, and the transactions contemplated hereby as
the Agent may reasonably request.

(s) Borrowing Base and Collateral Update Certificates. A Designated Financial
Officer shall have executed and delivered to the Agent a Borrowing Base and
Collateral Update Certificate substantially in the form of Exhibit B-1 annexed
hereto, which Borrowing Base and Collateral Update Certificate shall show Excess
Availability under the Revolving Credit Commitments of not less than $10,000,000
(after giving effect to the payment of all sums and expenses, the issuance of
all Letters of Credit and the funding of all Loans to be paid, issued or funded
at the Effective Time).

(t) Lock Box Accounts/Controlled Accounts. The Credit Parties shall have
established such Lock Box Accounts and Controlled Accounts with the Cash
Management Bank and such other financial institutions as may be approved by the
Agent as required in accordance with Section 4.3 hereof, and shall have entered
into all Lock Box Agreements and/or Control Agreements as shall be required by
the Agent.

(u) Fees and Expenses. The Agent and the Issuing Bank shall have received all
fees and other amounts due and payable to such Person and Special Counsel at or
prior to the Effective Time, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

(v) Other Documents. The Agent shall have received all Material Agreements,
instruments, opinions, certificates, assurances and other documents as the Agent
or any Lender or Special Counsel shall have reasonably requested and the same
shall be reasonably satisfactory to each of them.



6.2  Each Extension of Credit. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, including without limitation any Loans and Letters
of Credit to be made or issued on the Closing Date, is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents (as
updated, to the extent that any provision hereof expressly permits a
representation and warranty to be updated after the Closing Date, by any such
update of such representations and warranties) shall be true and correct in all
material respects on and as of the date of such Borrowing, or (as applicable)
the date of issuance, amendment, renewal or extension of such Letter of Credit,
both before and after giving effect thereto and to the use of the proceeds
thereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty shall be or
have been true and correct as of such specific date and provided that, to the
extent any change in circumstances expressly permitted by this Agreement causes
any representation and warranty set forth herein to no longer be true, such
representation and warranty shall be deemed modified to reflect such change in
circumstances).

(b) No Defaults. At the time of, and immediately after giving effect to, such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

(c) Borrowing Base and Collateral Update Certificate. A Designated Financial
Officer shall have executed and delivered to the Agent a Borrowing Base and
Collateral Update Certificate substantially in the form of Exhibit B-1 annexed
hereto, which Borrowing Base and Collateral Update Certificate shall show Excess
Availability as of the close of business on the immediately preceding Business
Day of not less than $1 (after giving effect to the funding of such requested
Loan or the issuance of such requested Letter of Credit) and each delivery of a
Borrowing Base and Collateral Update Certificate shall, unless accompanied by a
written statement from a Designated Financial Officer to the contrary (a "German
Free Capital Deficiency Notice"), constitute a representation and warranty by
the Borrowers that, in respect of Section 30 of the German Liability Companies
Act, the free capital (assets side (Aktivseite within the meaning of Section 266
para. 2 German Commercial Code ("HGB")) minus stated share capital (gezeichnetes
Kapital within the meaning of Section 266 para. 3 A I HGB) minus accruals
(Ruckstellungen within the meaning of Section 266 para. 3 B HGB) minus
liabilities (Verbindlichkeiten within the meaning of Section 266 para. 2 C HGB)
minus deferred income (Rechnungsabgrenzungsposten within the meaning of Section
266 para. 2 D HGB)) of H. Brunner GmbH is not less than the Dollar Equivalent of
$3,000,000.

(d) Mortgage; Etc. Within thirty (30) days after the Closing Date, the Agent
shall have received from the Credit Parties fully executed and notarized
Mortgages, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each parcel of Material Owned Property
existing as of the Closing Date that is designated as a "Mortgaged Property" on
Schedule 1.1 hereto (each such parcel, a "Mortgaged Property"), and within
thirty (30) days thereafter with mortgagee title insurance policies or
commitments therefor, and copies of all surveys, deeds, title exception
documents, flood hazard certificates and other documents as the Agent may
reasonably require.

(e) Hazardous Materials Environmental Indemnity. Within thirty (30) days after
the Closing, the Agent shall have received an executed Hazardous Materials
Indemnity Agreement from the Credit Parties with respect to the indemnification
of the Agent and the Lenders for any liabilities that may be imposed on or
incurred by any of them as a result of any Hazardous Materials that may be
located on any Real Property Asset that is a Mortgaged Property.



ARTICLE 7



Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Agent and the Lenders that:



7.1 Financial Statements and Other Information. The Credit Parties will furnish
to the Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Parent:

(i) consolidated and consolidating statements of operations and consolidated
statements of shareholders' equity and cash flows of the Parent and its
Subsidiaries for such fiscal year and the related consolidated and consolidating
balance sheets of the Parent and its Subsidiaries as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and

(ii) an unqualified (as such term is customarily used in accounting practice in
the United States) opinion of KPMG or other independent certified public
accountants of recognized national standing reasonably acceptable to the Agent
stating that the consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Parent and its Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP.

(b) as soon as available, and in any event within 30 days after the end of each
month of each fiscal year of the Parent, consolidated statements of operations
and consolidated statements of cash flows of the Parent and its Subsidiaries for
such month and for the period from the beginning of the respective fiscal year
to the end of such month, and the related consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such period, setting
forth in each case in comparative form the corresponding consolidated figures
for the corresponding period in the preceding fiscal year, and the corresponding
figures for the forecasts most recently delivered to the Agent for such period,
and

(c) as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent:

(i) consolidated and consolidating statements of operations and consolidated
statements of cash flows of the Parent and its Subsidiaries for such quarter and
for the period from the beginning of the respective fiscal year to the end of
such quarter, and the related consolidated and consolidating balance sheets of
the Parent and its Subsidiaries as at the end of such period, setting forth in
each case in comparative form the corresponding consolidated figures for the
corresponding period in the preceding fiscal year, and the corresponding figures
for the forecasts most recently delivered to the Agent for such period, and

(ii) a certificate of a Designated Financial Officer, which certificate shall
state that said consolidated financial statements referred to in the preceding
clause fairly present in all material respects the consolidated financial
condition and results of operations of the Parent and its Subsidiaries, in each
case in accordance with GAAP, consistently applied, as at the end of, and for,
such period (subject to normal year-end audit adjustments and the omission of
footnotes);

(d) as soon as available and in any event within (i) 45 days after the end of
each fiscal quarter, a Compliance Certificate duly executed by a Designated
Financial Officer with respect to the quarterly financial statements delivered
pursuant to subsection 7.1(c) above, and (ii) 90 days after the end of each
fiscal year, a Compliance Certificate duly executed by a Designated Financial
Officer with respect to the annual financial statements delivered pursuant to
subsection 7.1(a) above;

(e) as soon as available and in any event within thirty (30) days after the end
of each month with respect to such month (or more frequently if requested by the
Agent), (i) an Accounts Receivable/Loan Reconciliation Report in the form
attached hereto as Exhibit B-2, (ii) a summary of inventory by type and
location, (iii) an accounts receivable aging report, and (iv) such other
information relating to the Collateral as the Agent shall reasonably request, in
each case, accompanied by such supporting detail and documentation as the Agent
shall reasonably request, provided that, if the Agent requests any reports other
than sales reports, collection reports and credit reports (which may be
requested daily or with such other frequency as may be requested by the Agent)
more frequently than monthly, and if the applicable Credit Parties do not, but
for such request, produce the requested reports with the requested frequency,
the Credit Parties may begin to provide such additional reports with the
requested frequency on the date that is the earlier of (x) the date that the
Credit Parties are reasonably able to produce such reports by proceeding
diligently to do so after receiving such request, and (y) the date 60 days after
the date of such request;

(f) as soon as available and in any event no later than 1:00 p.m. (Connecticut
time) on the 30th day of each month (or, if such day is not a Business Day, on
the preceding Business Day)(or with such greater frequency as the Agent may
reasonably request), a Borrowing Base and Collateral Update Certificate in the
form attached hereto as Exhibit B-1, with respect to the Collateral of the
Borrower as of the close of business on the previous month (or, if such day is
not a Business Day, on the preceding Business Day) or, if the Agent has
requested a Borrowing Base and Collateral Update Certificate as of a date other
than the end of a month, as of such other requested date, together with such
other information relating to the Collateral as the Agent shall reasonably
request, and accompanied by such supporting detail and documentation as the
Agent shall reasonably request;

(g) as soon as available and in any event no later than 1:00 p.m. (Connecticut
time) on each day that the Borrowers make any request for any Borrowing
hereunder, an Advance Request in the form attached hereto as Exhibit B-4;

(h) as soon as available and in any event within 60 days after the beginning of
each fiscal year of the Parent, statements of forecasted consolidated income and
cash flows for the Parent and its Subsidiaries for each fiscal month in such
fiscal year and a forecasted consolidated balance sheet of the Parent and its
Subsidiaries as of the last day of each fiscal month in such fiscal year, and a
comparison of the projected Excess Availability as of the last day of each
fiscal month in such fiscal year, together with supporting assumptions which
were reasonable when made, all prepared in good faith in reasonable detail and
consistent with the Credit Parties' past practices in preparing projections and
otherwise reasonably satisfactory in scope to the Agent;

(i) promptly after submission to any Governmental Authority, all material
documents and information furnished to such Governmental Authority in connection
with any investigation of any Credit Party other than routine inquiries by such
Governmental Authority and except as prohibited by law;

(j) as soon as possible and in any event within five (5) days after execution,
receipt or delivery thereof, copies of any material notices that any Credit
Party gives or receives in connection with any Material Indebtedness (including,
without limitation, the Tranche B Loans), the GECC Vendor Program Arrangement,
the GECC UK Vendor Program Arrangement, the Canadian Vendor Program Arrangement,
or any Other Vendor Program Arrangement;

(k) as soon as possible and in any event within five (5) days after execution,
receipt or delivery thereof, copies of any material notices that any Credit
Party executes or receives in connection with the sale or other Disposition of
the Capital Stock of, or all or substantially all of the assets of, any Credit
Party;

(l) promptly after the sending or filing thereof, copies of all statements,
reports and other information any Credit Party sends to any holders of its
Indebtedness or its securities; and

(m) promptly upon receipt thereof, copies of all management letters and
accountants' letters received by the Credit Parties, provided that, the Credit
Parties shall in any event cause their independent certified public accountants
to deliver with their audit reports for the 2003 fiscal year customary
management letters with respect to systems controls and such other matters as
the Agent may reasonably request; and

(n) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Credit Parties,
or compliance with the terms of this Agreement, as the Agent or any Lender may
reasonably request.



7.2 Notices of Material Events. The Credit Parties will furnish to the Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default hereunder, any Tranche B Event of Default, any
GECC Program Default, any GECC UK Program Default, any Canadian Program Default,
or any Other Program Default, or any event which, with the giving of notice
and/or the passage of time would constitute a Tranche B Event of Default, a GECC
Program Default, a GECC UK Program Default, a Canadian Program Default, or an
Other Program Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or Affiliate that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect;

(c) the occurrence of any ERISA Event related to the Plan of any Credit Party or
knowledge after due inquiry of any ERISA Event related to a Plan of any other
ERISA Affiliate that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of any of the
Credit Parties in an aggregate amount exceeding $100,000, except for ERISA
Events arising out of the disclosures listed on Schedule 5.10; and

(d) any other development that has, or could reasonably be expected to have, a
Material Adverse Effect.



Each notice delivered under this Section 7.2 shall be accompanied by a statement
of a Designated Financial Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.



7.3  Existence; Conduct of Business. Each Credit Party shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or any
discontinuance or sale of such business which is permitted under Section 8.4.

7.4  Payment of Obligations. Each Credit Party shall pay before the same shall
become delinquent or in default its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings (so long as such contest operates to suspend the imposition of any
Lien with respect thereto), (b) such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, which reserves
shall be reasonably acceptable to Agent, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

7.5 Maintenance of Properties; Insurance. Each Credit Party shall (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain
insurance, with financially sound and reputable insurance companies, as may be
required by law and such other insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, including, without
limitation, business interruption and product liability insurance. Such
insurance shall be in such minimum amounts that such Person will not be deemed a
co-insurer under applicable insurance laws, regulations and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as may be reasonably satisfactory to the Agent. Without
limiting the generality of the foregoing, the Applicable Credit Parties and
other Grantors will maintain or cause to be maintained replacement value
casualty insurance on the Collateral under such policies of insurance, in each
case with such insurance companies, in such amounts, with such deductibles, and
covering such terms and risks as are at all times satisfactory to the Agent in
its commercially reasonable judgment. All general liability and other liability
policies with respect to the Applicable Credit Parties and other Grantors shall
name the Agent for the benefit of the Lenders as an additional insured
thereunder as its interests may appear, and all business interruption and
casualty insurance policy shall contain a loss payable clause or endorsement,
satisfactory in form and substance to the Agent that names the Agent for the
benefit of the Lenders as the loss payee thereunder. All policies of insurance
shall provide for at least 30 days (or, in the case of general liability
insurance, at least 10 days) prior written notice to the Agent of any
modifications or cancellation of such policy.

7.6  Books and Records; Inspection Rights. Each Credit Party shall keep proper
books of record and account in which entries are made of all dealings and
transactions in relation to its business and activities which fairly record such
transactions and activities. Each Credit Party shall permit any representatives
designated by the Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, to conduct audits,
physical counts or examinations and verifications (whether by internal
commercial finance examiners or independent auditors) of all Collateral and such
Credit Party, and to discuss its affairs, finances and condition with its
officers and independent accountants as frequently as the Agent deems
appropriate provided that, so long as no Default has occurred and is continuing,
all such visits shall be on reasonable prior notice, at reasonable times during
regular business hours of such Credit Party, and provided further that after the
occurrence and during the continuance of any Default, the Agent and any of the
Lenders may visit at any reasonable times. The Borrowers shall reimburse the
Agent for all examination and inspection costs, internal costs at the rate of
$850 per man-day, and all out-of-pocket expenses incurred in connection with
such audits, physical counts or examinations and verifications, provided that,
so long as no Default has occurred and is continuing, the Borrowers shall not be
responsible for the costs of more than two such field examinations in any one
fiscal year. Each of the Credit Parties authorizes the Agent and, if accompanied
by the Agent, the Lenders to communicate directly with such Credit Party's
independent certified public accountants and authorizes such accountants to
disclose to the Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letters with respect to the business, financial condition and other affairs of
the Credit Parties. At the request of the Agent, each Credit Party shall deliver
a letter addressed to such accountants instructing them to comply with the
provisions of this Section 7.6. The Credit Parties, in consultation with the
Agent, will arrange for a meeting to be held at least once every year (and after
the occurrence and during the continuance of a Default, more frequently, if
requested by the Agent or the Required Lenders) with the Lenders and the Agent
hereunder at which the business and operations of the Credit Parties are
discussed. The Credit Parties will permit independent appraisers and
environmental consultants selected by the Agent (or, with the consent of the
Agent, by any Lender) to visit the properties of the Credit Parties and perform
appraisals and valuations of the inventory, equipment and Real Property Assets
of the Credit Parties at such times and with such frequencies as the Agent shall
reasonably request; provided that, so long as no Default has occurred and is
continuing, the Borrowers shall not be responsible for the costs of more than
one such appraisal and valuation of each of the inventory, equipment and Real
Property Assets of the Credit Parties in any one fiscal year. The Borrowers
shall reimburse the Agent for all fees, costs and expenses charged by such
independent appraisers and environmental consultants for each such appraisal and
examination (subject to the once per fiscal year limitation in the preceding
sentence).

7.7  Fiscal Year. To enable the ready and consistent determination of compliance
with the covenants set forth in Section 8.10 hereof, the Credit Parties shall
maintain their current fiscal year and current method of determining the last
day of the first three fiscal quarters in each fiscal year.

7.8  Compliance with Laws. Each Credit Party shall comply with (i) all permits,
licenses and authorizations, including, without limitation, environmental
permits, licenses and authorizations, issued by a Governmental Authority, (ii)
all laws, rules, regulations and orders including, without limitation,
Environmental Laws, of any Governmental Authority and (iii) all contractual
obligations, in each case applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

7.9  Use of Proceeds. The proceeds of the Loans will be used only for (i) the
refinancing of Existing Debt, (ii) fees and expenses incurred in connection with
the transactions contemplated by this Agreement, and (iv) for general corporate
and working capital purposes of the Credit Parties. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

7.10  Certain Obligations Respecting Subsidiaries. Each Credit Party will take
such action from time to time as shall be necessary to ensure that the
percentage of the issued and outstanding shares of Capital Stock of any class or
character owned by any Grantor or other Applicable Credit Party in any
Subsidiary on the date hereof is not at any time decreased, other than by reason
of transfers to another Grantor or Applicable Credit Party.

7.11  ERISA. Except where a failure to comply with any of the following,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (i) the Credit Parties will maintain, and cause each
ERISA Affiliate to maintain, each Plan in compliance with all applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and (ii) the
Credit Parties will not and, to the extent authorized, will not permit any of
the ERISA Affiliates to (a) engage in any transaction with respect to any Plan
which would subject any Credit Party to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, (b)
fail to make full payment when due of all amounts which, under the provisions of
any Plan, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, or permit to exist any accumulated funding deficiency (as
such term is defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, with respect to any Pension Plan or (c) fail to make any
payments to any Multiemployer Plan that any Credit Party or any of the ERISA
Affiliates may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto.

7.12  Environmental Matters; Reporting. (a) The Credit Parties will observe and
comply in all material respects with all Environmental Laws and all permits and
authorizations issued by any Governmental Authority under Environmental Law
(collectively, "Environmental Permits"). The Credit Parties will give the Agent
prompt written notice upon any Credit Party obtaining knowledge of (a) any
presence, Release or threat of Release of any Hazardous Materials at or from any
Real Property Asset, (b) any actual or alleged violation as to any Environmental
Law or Environmental Permit by any Credit Party, (c) the commencement of any
Environmental Action or Remedial Action or other communication to it or of which
it has knowledge regarding the presence or suspected presence of any Hazardous
Material at, on about, under, within or in connection with any Real Property
Asset or any migration thereof from or to such Real Property Asset, (d) the
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Property Asset that could cause such Real Property
Asset or any part thereof to be subject to any restrictions on ownership,
occupancy, transferability, or use, or subject the owner or any Person having
any interest in such Real Property Asset to any liability, penalty, or
disability under any Environmental Law, and (e) the receipt of any notice or
discovery of any information regarding any actual, alleged, or potential
Release, disposal or any other presence or existence of any Hazardous Material
at, on, about, under, within, near or in connection with any Real Property
Asset; in each case, which (x) could have a material adverse effect on any
Environmental Permits held by any Credit Party, (y) will, or is likely to, have
a Material Adverse Effect, or (z) will require a material expenditure by such
Credit Party to cure such alleged problem or violation.

(b) The Agent may, from time to time, in its reasonable discretion, obtain one
or more environmental assessments or audits of any Real Property Asset prepared
by a hydrogeologist, an independent engineer or other qualified consultant or
expert approved by the Agent to evaluate or confirm (a) whether any Hazardous
Materials are present in the soil, sediment, air or water at such Real Property
Asset and (b) whether the use and operation of such Real Property Asset complies
with all Environmental Laws; provided that, so long as no Default has occurred
and is continuing, the Agent shall not request any such environmental
assessments or audits of any Real Property Asset more frequently than once every
other year. Environmental assessments may include, without limitation, detailed
visual inspections of such Real Property Asset, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and ground water samples, as well as such
other investigations or analyses as the Agent deems appropriate. Subject to
Section 7.6 all such environmental assessments shall be conducted and made at
the sole expense of the Borrower.

(c) In the event that any Grantor or other Applicable Credit Party proposes to
acquire or lease after the Closing Date any Real Property Asset, (i) the Credit
Parties shall give at least ten (10) days prior written notice to the Agent
identifying the Real Property Asset proposed to be acquired and setting forth
the purchase price or amounts of lease payments and other material terms of the
acquisition or lease; (ii) prior to the date of such acquisition, if the Agent
notifies the Borrowers that such Real Property Asset will constitute a Material
Owned Property, the Credit Parties shall deliver to the Agent such reports and
other information, in form, scope and substance satisfactory to the Agent,
regarding environmental matters relating to such Real Property Assets as the
Agent may reasonably require, which reports shall be provided by one or more
environmental consulting firms reasonably satisfactory to the Agent and shall
include Phase I and/or Phase II environmental assessments, as specified by the
Agent for each such Real Property Asset, which conform to the ASTM Standard
Practice for Environmental Site Assessments; and (iii) such Grantor or other
Applicable Credit Party shall only consummate such acquisition if the Agent is
satisfied with the results of such reports and other information and such
Grantor or other Applicable Credit Party complies with Section 7.13.

7.13  Matters Relating to Material Leasehold Property and Additional Real
Property Collateral.

(a) In the event that any Grantor or other Applicable Credit Party acquires
after the Closing Date any Material Owned Property that the Agent determines is
an Additional Mortgaged Property or in the event that the Agent determines after
the Closing Date that any existing Real Property Asset has become an Additional
Mortgaged Property, the Credit Parties shall cause the owner of such Material
Owned Property to deliver to the Agent, as soon as practicable after the Agent
has notified the Borrowers that a Real Property Asset is an Additional Mortgaged
Property, fully executed and notarized Mortgages ("Additional Mortgages"), in
proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the interest of the applicable Person in such
Additional Mortgaged Property, together with mortgagee title insurance policies
(not exceeding 110% of the value of such Additional Mortgaged Property) or
commitments therefor, and copies of all surveys, deeds, title exception
documents, flood hazard certificates and other documents as the Agent may
reasonably require copies of all deeds with respect to such Additional Mortgaged
Property.

(b) In the event that any Grantor or other Applicable Credit Party enters into
any lease with respect to any Material Leasehold Property after the Closing
Date, the Credit Parties shall (i) cause such Grantor or other Applicable Credit
Party to deliver to the Agent copies of the lease, and all amendments thereto,
between such Person and the landlord or tenant, and (ii) prior to or
contemporaneously with the execution of such lease, obtain and deliver to the
Agent a Landlord's Waiver and Consent with respect thereto and, where required
by the terms of any lease, the consent of the mortgagee, ground lessor or other
party.

(c) If requested by the Agent, the Credit Parties shall permit an independent
real estate appraiser satisfactory to the Agent, upon reasonable notice, to
visit and inspect any Additional Mortgaged Property for the purpose of preparing
an appraisal of such Additional Mortgaged Property satisfying the requirements
of all applicable laws and regulations (in each case to the extent required
under such laws and regulations as determined by the Agent in its reasonable
discretion).



7.14  New Guarantors; Additional Pledged Stock. The Credit Parties shall (a)
cause each Domestic Subsidiary created, acquired or otherwise existing on or
after the Closing Date to immediately (or, with respect to Clarke Systems
Holding Corp. or any subsidiary thereof, within 120 days after it becomes a
Domestic Subsidiary, if it continues to be a Domestic Subsidiary at the end of
such 120-day period) become a Guarantor, a Grantor and a Credit Party hereunder
and the Credit Parties shall immediately (or, with respect to Clarke Systems
Holding Corp. or any subsidiary thereof, within such 120-day period) execute and
deliver, and cause such Domestic Subsidiary to execute and deliver, to the
Agent, for the benefit of the Agent and the Lenders, all such Loan Documents and
other documents, and take all such actions, and cause such Domestic Subsidiary
to take all such actions, as may be required by the Agent in connection
therewith, and (b) pledge to the Agent, for the benefit of the Agent and the
Lenders, 100% of the shares of the Capital Stock of each Domestic Subsidiary
that is created, acquired or otherwise existing on or after the Closing Date
(except that the stock of Clarke Systems Holding Corp. and any subsidiary
thereof shall not be required to be pledged to the Agent if it is sold to a
Person that is not an Affiliate of any of the Credit Parties within 120 days
after the acquisition of such stock by the Credit Parties), and 65% of the
shares of the Capital Stock of each other Subsidiary that is created, acquired
or otherwise existing on or after the Closing Date (except that the stock of
Spandex Suomi OY shall not be required to be pledged to the Agent).

7.15  Punctual Payment. The Credit Parties will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Unused Fee, all letter of credit fees incurred hereunder, and
all other amounts provided for in this Agreement and the other Loan Documents to
which the Borrower or any of its Subsidiaries is a party, all in accordance with
the terms of this Agreement and such other Loan Documents.

7.16  Further Assurances. The Credit Parties will take such action and execute,
acknowledge and deliver, at their sole cost and expense, such agreements,
instruments or other documents as the Agent may require from time to time in
order (a) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (b) to subject to valid and perfected Liens any of the
Collateral or any other property of any Grantor or other Applicable Credit Party
(except as otherwise provided in Article 4), (c) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection (except as otherwise provided in Article 4) and First Priority
(except for Permitted Liens that do not secure Subordinated Indebtedness) of the
Liens intended to be created thereby, and (d) to better assure, convey, grant,
assign, transfer and confirm unto the Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Loan
Document.

ARTICLE 8



Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Credit Party covenants and agrees with the
Agent and the Lenders that:

8.1  Indebtedness. The Credit Parties will not create, incur, assume or permit
to exist any Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Existing Debt on the Closing Date which is set forth in Schedule 8.1 and has
been designated on such schedule as Indebtedness that will remain outstanding
following the funding of the initial Loans, and any extension, renewal,
refunding or replacement of any such Indebtedness, provided that (i) such
extension, renewal, refunding or replacement is pursuant to terms that are not
less favorable to the Credit Parties and the Lenders than the terms of the
Indebtedness being extended, renewed, refunded or replaced and (ii) after giving
effect to such extension, renewal, refunding or replacement, the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, renewal, refunding or replacement;

(c) Intercompany loans among the Parent and its Subsidiaries (or among any
Subsidiaries), provided that (i) (A) intercompany loans permitted by this clause
(c) shall not exceed $800,000 in the aggregate at any time outstanding with
respect to any loans to Spandex Limited, (B) intercompany loans permitted by
this clause (c) shall not exceed $400,000 in the aggregate at any time
outstanding with respect to any loans to Ultramark Adhesive Products Ltd., (C)
intercompany loans permitted by this clause (c) shall not exceed $300,000 in the
aggregate with respect to any loans made by the Borrowers and their Domestic
Subsidiaries to any Applicable Credit Party (other than Spandex Limited and
Ultramark Adhesive Products Ltd.) and/or to any Subsidiary of an Applicable
Credit Party other than a Domestic Subsidiary, and (D) notwithstanding clauses
(A), (B), and (C) of this clause (c) (but nevertheless also subject to the
individual limits set forth therein), (x) the aggregate amount of intercompany
loans at any time outstanding permitted by this clause (c) shall not exceed
$1,500,000, and (y) any intercompany loan permitted by this clause (c) will
cease to be permitted if it is not repaid in full within 30 days after it is
made, (ii) with respect to any of such intercompany loans that are evidenced by
one or more promissory notes, such promissory notes are pledged to the Agent
pursuant to the terms hereunder, and (iii) there are no restrictions whatsoever
on the ability of the applicable obligor to repay such loan, and further
provided that book entry extensions of credit for product purchases in the
ordinary course of business will not be deemed to be Indebtedness so long as (i)
the amount of such extensions of credit that are made after the Closing Date
does not exceed the Permitted Book Entry Amount in the aggregate at any time
with respect to amounts owed by Persons that are organized outside of the United
States to Persons that are organized in the United States, (ii) none of such
extensions of credit for product purchases that are made after the Closing Date
may be outstanding for more than 90 days, except that up to $500,000 of such
extensions of credit for product purchases that are made after the Closing Date
may be outstanding at any time for more than 90 days, but less than 150 days,
and (iii) all such extensions of credit which are outstanding in whole or in
part on the Closing Date shall be listed on Schedule 8.1 (and amounts in excess
of the thresholds, or outstanding for more than the number of days, set forth in
clause (i) or (ii) of this proviso or which were made prior to the Closing Date
but are not listed on Schedule 8.1 shall be deemed to be intercompany loans);

(d) other Indebtedness incurred after the Closing Date (determined on a
consolidated basis without duplication in accordance with GAAP) consisting of
Capital Lease Obligations and/or secured by Liens permitted under Section
8.2(h), in an aggregate principal amount at any time outstanding not in excess
of $2,000,000;

(e) Indebtedness under the Tranche B Documents in an aggregate principal amount
not in excess of $71,500,000 (plus interest and fees payable thereunder);

(f) Guarantees permitted under section 8.3;

(g) Contingent Indebtedness of (x) up to $85,000,000 under the GECC Vendor
Program Arrangement, (y) up to $12,500,000 under the Canadian Vendor Program
Arrangement, and (z) up to $40,000,000 in the aggregate under the Other Vendor
Program Arrangements;

(h) Indebtedness owing under that certain Loan Agreement dated as of December 1,
1984 between the Connecticut Development Authority and the Parent, that certain
Reimbursement Agreement dated as of December 1, 1984 between the Parent and
Citibank, N.A., and any extension, renewal, refunding or replacement of such
Indebtedness, provided that (i) such extension, renewal, refunding or
replacement is pursuant to terms that are not less favorable to the Credit
Parties and the Lenders than the terms of the Indebtedness being extended,
renewed, refunded or replaced and (ii) after giving effect to such extension,
renewal, refunding or replacement, the amount of such Indebtedness is not
greater than the amount of such Indebtedness outstanding immediately prior to
such extension, renewal, refunding or replacement;

(i) Unsecured Indebtedness in a principal amount not in excess of $5,000,000 at
any one time outstanding (plus interest and fees payable with respect thereto).



The Indebtedness permitted by clauses (a) through (i) of this Section 8.1 are
referred to herein as "Permitted Indebtedness". Each of clauses (a) through (i)
of this Section 8.1 constitutes an independent and separate exception to the
covenant set forth in this Section 8.1.



8.2  Liens. The Credit Parties (i) will not create, incur, assume or permit to
exist any Lien, and will not permit any Subsidiary of any Credit Party to
create, incur, assume or permit to exist any Lien, on any Property or asset now
owned or hereafter acquired by it, and (ii) will not assign or sell, or permit
any Subsidiary to assign or sell, any income or revenues (including accounts
receivable) or rights in respect of any thereof, except (the following being
called "Permitted Liens"):

(a) Liens created hereunder or under the other Loan Documents;

(b) any Lien on any property or asset of any Credit Party existing on the
Closing Date and set forth in Schedule 8.2(b) (excluding, however, following the
making of the initial Loans hereunder, the Liens in favor of any Person other
than the Agent securing Indebtedness not designated on said schedule as
Indebtedness to remain outstanding following the funding of the initial Loans),
but not the extension of coverage thereof to other property or the extension of
maturity, refinancing or other modification of the terms thereof or the increase
of the Indebtedness secured thereby, except for Liens of such property or assets
which secure extensions, renewal, refundings and replacements of the
Indebtedness secured thereby, which extensions, renewals, refundings and
replacements are permitted by Section 8.1(b) hereof;

(c) Liens imposed by any Governmental Authority for taxes, assessments or
charges (i) which are not yet delinquent or (ii) which are being contested in
good faith and by appropriate proceedings which operate to suspend the
enforcement of compliance with and collection thereof and as to which taxes,
assessments and charges adequate reserves with respect thereto, which are
reasonably acceptable to the Agent, are maintained on the books of the
applicable Credit Party in accordance with GAAP;

(d) landlords', carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens, and vendors' Liens imposed by statute or common
law (and, with respect to landlords' Liens, imposed by contract) not securing
the repayment of Indebtedness, arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor and so long as such contest
operates to suspend the enforcement of compliance with and collection thereof,
and Liens securing judgments (including, without limitation, pre-judgment
attachments) the existence of which do not result in an Event of Default under
Section 9.1(j) hereof;

(e) pledges or deposits under worker's compensation, unemployment insurance and
other social security legislation and pledges or deposits to secure the
performance of bids, tenders, trade contracts (other than for borrowed money),
leases (other than capital leases), utility purchase obligations, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (but not including any
pledge or other security granted to secure obligations in connection with any
property or casualty insurance policy);

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business with respect to Real Property Assets
and encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of Real Property Assets or minor imperfections in title
thereto which, in the aggregate, are not material in amount, and which do not,
in the aggregate, materially detract from the value of the Property of any
Credit Party or materially interfere with the ordinary conduct of the business
of any Credit Party, and restrictions existing on the Effective Date which are
listed on Schedule 8.2(f), including without limitation, in favor of the
Connecticut Department of Environmental Protection;

(g) Liens consisting of bankers' liens and rights of setoff, in each case,
arising by operation of law or by contract (which are waived or subordinated as
required by this Agreement), and Liens on documents presented in letter of
credit drawings;

(h) Liens on fixed or capital assets, including real or personal property,
acquired, constructed or improved by any Credit Party, provided that (A) such
Liens secure Indebtedness (including Capital Lease Obligations) permitted by
Section 8.1(d), (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 30 days after such acquisition or the completion of such
construction or improvement or were in effect at the time the Credit Parties
acquired the assets, (C) the Indebtedness secured thereby does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, and
(D) such security interests shall not apply to any other property or assets of
the Credit Parties;

(i) pledges of cash and Cash Equivalents to Travelers Insurance Company to
secure obligations of the Credit Parties under or in connection with property
and casualty insurance policies issued by Travelers Insurance Company, provided
that the amount of such cash and Cash Equivalents shall not exceed $1,500,000 in
the aggregate at any one time;

(j) Liens in favor of the Tranche B Lenders or their agent pursuant to the
Tranche B Documents;

(k) Liens on assets of Subsidiaries of Credit Parties, which Subsidiaries are
not Credit Parties or Domestic Subsidiaries, provided that the amount of
Indebtedness or other obligations secured by the Liens under this clause (k)
shall not exceed $2,000,000 at any time;

(l) Liens existing on the Closing Date on Specified Section 8.2(l) Assets;
provided that the amount of Indebtedness or other obligations secured by the
Liens under this clause (l) shall not exceed $1,000,000 at any time;

(m) Liens created after the Closing Date on real property owned by the Credit
Parties; provided that (i) the amount of Indebtedness or other obligations
secured by the Liens under this clause (m) shall not exceed $1,000,000 at any
time, and (ii) except with respect to the real property owned by the Credit
Parties in Oklahoma, Tolland, Connecticut, and Achern, Germany on the Closing
Date and other real property that is not Material Owned Property, (x) any Liens
permitted by this clause (m) shall be on real property on which the Agent holds
a Lien, and (y) the Liens permitted by this clause (m) shall be subordinated, in
a manner reasonably acceptable to the Agent, to the Lien held by the Agent on
such assets;

(n) Liens granted pursuant to the GECC Vendor Program Arrangements, the Canadian
Vendor Program Arrangements or the Other Vendor Program Arrangements; provided
that (i) such Liens may only secure the contingent liability of the Credit
Parties with respect to the obligations of lessees of equipment sold pursuant to
such arrangements and leased to such lessees, and not any other Indebtedness of
the Credit Parties, and (y) as security for the contingent liabilities of the
Credit Parties with respect to any lessee, such Liens may only be granted in the
equipment which is leased to such lessee, any insurance proceeds with respect
thereto, and any rights that the Credit Parties may have with respect to the
lease of such equipment; and



(o) Liens on the Bristol Cash Collateral Account.



8.3  Contingent Liabilities. The Credit Parties will not Guarantee the
Indebtedness or other obligations of any Person, or Guarantee the payment of
dividends or other distributions upon the stock of, or the earnings of, any
Person, except:

(a) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(b) guarantees and letters of credit in effect on the Closing Date which are
disclosed in Schedule 8.1, and any replacements thereof, provided that (i) any
such replacement is pursuant to terms that are not less favorable to the
guarantor than the terms of the guarantee being replaced, and (ii) after giving
effect to such replacement, the maximum amount of Indebtedness guaranteed by
such guarantee is not greater than the maximum amount of Indebtedness guaranteed
by the guarantee as in effect immediately prior to such extension, renewal,
refunding or replacement;

(c) guarantees of Permitted Indebtedness of the Credit Parties and obligations
of Credit Parties which do not constitute Indebtedness and are not prohibited by
this Agreement;

(d) obligations in respect of Letters of Credit; and

(e) guarantees issued pursuant to this Agreement and the Tranche B Documents.



8.4  Fundamental Changes; Asset Sales.

(a) The Credit Parties will not enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that, so long as no Default or
Event of Default shall have occurred or be continuing or result therefrom, (i)
any Borrower may be merged or combined with or into any other Credit Party, (ii)
any Domestic Subsidiary (other than an Applicable Credit Party) may be merged
into any other Domestic Subsidiary (other than an Applicable Credit Party),
(iii) any Subsidiary of an Applicable Credit Party may be merged into any
Applicable Credit Party or any other Subsidiary of such Applicable Credit Party,
so long as an Applicable Credit Party is the survivor of any merger to which it
is a party and each party to any such merger has a tangible net worth
(determined in accordance with GAAP) that is at least $1.00. The Credit Parties
will not form any Subsidiary without thirty (30) days prior notice to the Agent
and compliance with Section 7.14. The Credit Parties will not acquire any
business or property from, or Capital Stock of, or other equity interests in, or
be a party to any acquisition of, any Person except for purchases of property to
be used in the ordinary course of business (which do not constitute, and are not
in connection with, the purchase of a business, division, or business unit),
Investments permitted under Section 8.5, Permitted Acquisitions, and Capital
Expenditures.

(b) The Credit Parties will not convey, sell, lease, transfer or otherwise
dispose (including any Disposition) of, in one transaction or a series of
transactions, any part of their business or property, whether now owned or
hereafter acquired (including, without limitation, receivables and leasehold
interests, but excluding (w) the Disposal of any stock or assets of Clarke
Systems Holding Corp. and/or any subsidiary thereof, (x) obsolete or worn-out
property (including leasehold interests), tools or equipment no longer used or
useful in their business, (y) any inventory sold or disposed of in the ordinary
course of business and on ordinary business terms), and (z) disposal of any
leasehold interests, whether by assignment, sublease or in any other manner, so
long as such disposal does not have a Material Adverse Effect.



8.5  Investments; Hedging Agreements.

(a) The Credit Parties will not make or permit to remain outstanding any
Investment, except:

(i) Investments consisting of Guarantees permitted by Section 8.3(b) and (d) and
Indebtedness permitted by Section 8.1 and capital contributions by the Parent to
any Domestic Subsidiary;

(ii) Permitted Investments;

(iii) Checking and deposit accounts with banks used in the ordinary course of
business;

(iv) tender bonds the payment of the principal of and interest on which is fully
supported by a letter of credit issued by a United States bank whose long-term
certificates of deposit are rated at least AA or the equivalent thereof by S&P
and Aa or the equivalent thereof by Moody's;

(v) Investments existing on the Closing Date and set forth on Schedule 8.5;

(vi) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(vii) Permitted Acquisitions; and

(viii) Transactions permitted by Section 8.7(iv) and 8.7(v).

(b) The Credit Parties will not enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks (i) to which the Borrowers are exposed by virtue of the floating
interest rates that are accruing on the Loans and the Tranche B Loans, or (ii)
otherwise in the conduct of their business or the management of their
liabilities which are "Effective Hedges", as such term is used in GAAP.



8.6  Restricted Junior Payments. The Credit Parties will not declare or make any
Restricted Junior Payment at any time, except that (a) any Credit Party that is
a Subsidiary of another Credit Party may pay dividends to such other Credit
Party, and (b) so long as no Default or Event of Default exists or would result
therefrom and commencing following receipt by the Agent of the financial
statements for each fiscal year commencing with the fiscal year ending April 30,
2004, the Credit Parties may, not more frequently than quarterly, make
Restricted Junior Payments in an aggregate amount in any fiscal year not in
excess of the sum of the amounts that constitute for each fiscal quarter of such
fiscal year the RJP Permitted Percentages of the Excess Cash Flow of the Parent
and its Subsidiaries in each such fiscal quarter, subject to the condition that
the Credit Parties shall have delivered to the Agent, not less than 30 days
prior to the making of any such Restricted Junior Payment, a certificate
demonstrating, in form and substance reasonably satisfactory to the Agent, that:

(i) the Credit Parties were in compliance with each of the covenants set forth
in Section 8.10 (other than Section 8.10(b)) for and as of the end of the fiscal
quarter most recently ended immediately preceding the proposed payment date;

(ii) the Fixed Charge Coverage Ratio as of the end of the fiscal quarter most
recently ended immediately preceding the proposed payment date shall be not less
than 1.75 to 1.00;

(iii) Excess Availability, calculated on (i) an actual basis as at the end of
the Business Day immediately preceding the date on which the Restricted Junior
Payment is made with respect to the amount of the Revolving Credit Exposure and
based on the most recently delivered Borrowing Base and Collateral Update
Certificate with respect to the amount of the Borrowing Base, and (ii) a pro
forma basis giving effect to the making of such Restricted Junior Payment, shall
have been (and shall be projected to be) no less than $10,000,000;

(iv) the Parent and its Subsidiaries shall, on a consolidated basis, have cash,
Cash Equivalents and Excess Availability, calculated on (i) an actual basis as
of the Business Day immediately preceding the date of the Restricted Junior
Payment with respect to the amount of the Revolving Credit Exposure and based on
the most recently delivered Borrowing Base and Collateral Update Certificate
with respect to the amount of the Borrowing Base, and (ii) a pro forma basis
giving effect to the making of such payment, of not less than $20,000,000 in the
aggregate

(v) as of the date of such certificate, the Credit Parties shall be generally
paying their trade payables in accordance with their terms.



8.7  Transactions With Affiliates. Except as expressly permitted by this
Agreement, the Credit Parties will not directly or indirectly (a) make any
Investment in an Affiliate other than a transaction between two Credit Parties
that are each organized under the laws of a state of the United States; (b)
transfer, sell, lease, assign or otherwise dispose of any property to an
Affiliate; (c) merge into or consolidate with an Affiliate, or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, guarantees and assumptions of obligations of an Affiliate);
provided that:

(i) any Affiliate who is an individual may serve as a director, officer,
employee or consultant of any Credit Party, receive reasonable compensation for
his or her services in such capacity and benefit from Permitted Investments to
the extent specified in clause (e) of the definition thereof;

(ii) the Credit Parties may engage in and continue the transactions with or for
the benefit of Affiliates which are described in Schedule 8.7;

(iii) the Credit Parties may engage in transactions with Affiliates in the
ordinary course of business on terms which are no less favorable to the Credit
Parties than those likely to be obtained in an arms' length transaction between
a Credit Party and a non-affiliated third party, so long as no such transaction
breaches any other provision of this Agreement or any other Loan Document;

(iv) the Credit Parties may make Special Non-Cash Payments to Affiliates that
are organized in a country other than the United States, provided that the
amount of Special Non-Cash Payments that may be made in any fiscal year shall
not exceed $5,000,000 in the aggregate; and

(v) intercompany loans which the Credit Parties are permitted to make pursuant
to Section 8.1(c) may be converted to the capital of the Credit Parties and
their Subsidiaries that are the obligors with respect to such intercompany
loans, provided that not more than $2,000,000 of intercompany loans may be
converted to capital pursuant to this clause (v) in any fiscal year.



8.8  Restrictive Agreements. The Credit Parties will not, and will not permit
and Subsidiary of a Credit Party, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement (other than this Agreement
and the Tranche B Documents) that prohibits, restricts or imposes any condition
upon (a) the ability of any Credit Party or any such Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Credit Party or Subsidiary of a Credit Party to pay dividends or
other distributions with respect to any shares of its Capital Stock or other
equity interests or to make or repay loans or advances to any other Credit Party
or Subsidiary of a Credit Party or to Guarantee Indebtedness of any other Credit
Party or Subsidiary of a Credit Party; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, (ii) the foregoing shall
not apply to restrictions and conditions existing on the Closing Date identified
on Schedule 8.8 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of stock or assets of a
Subsidiary of a Credit Party pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
otherwise permitted hereunder, (iv) clause (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts (excluding license agreements) restricting the assignment thereof.

8.9  Sale-Leaseback Transactions. No Credit Party will directly or indirectly,
enter into any arrangements with any Person whereby such Credit Party shall sell
or transfer (or request another Person to purchase) any property, real, personal
or mixed, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property from any Person.

8.10  Certain Financial Covenants.

(a) Minimum EBITDA. The Credit Parties shall not permit the EBITDA of the Credit
Parties and their Subsidiaries for any fiscal quarter ending on any date or
during any period listed in the table below to be less than the amount set forth
opposite such date or period in such table:

@@

 

Fiscal Quarters  

 Ending Amount

 

April 30, 2003  

 $32,145,000

 

July 31, 2003  

 $29,922,000

 

October 31, 2003  

 $29,024,000

 

January 31, 2004  

 $28,719,000

 

April 30, 2004 through January 1, 2005  

 $33,763,000

 

April 30, 2005 and thereafter  

 $41,910,000

@@

(b) Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio to be less than (i) 1.75 to 1.00 as of April 30, 2003 or
July 31, 2003 for the period of four fiscal quarters most recently then ended,
(ii) 1.50 to 1.00 as of October 31, 2003 or January 31, 2004 for the period of
four fiscal quarters most recently then ended, (iii) 1.75 to 1.00 as of April
30, 2004 for the period of four fiscal quarters most recently then ended, (iv)
1.50 to 1.00 as of July 31, 2004, October 31, 2004, or January 31, 2005 for the
period of four fiscal quarters most recently then ended, or (v) 1.75 to 1.00 as
of April 30, 2005 or any fiscal quarter ending thereafter, for the period of
four fiscal quarters most recently then ended.

(c) Total Liabilities to Tangible Capital Base Ratio. The Credit Parties shall
not permit the Total Liabilities to Tangible Capital Base Ratio as of the end of
any fiscal quarter ending on any date or during any period listed in the table
below to be more than the ratio set forth opposite such date or period in such
table:



 

Fiscal Quarters Ending  

Ratio

 

April 30, 2003  

6.20 to 1.00

 

July 31, 2003  

5.90 to 1.00

 

October 31, 2003  

5.30 to 1.00

 

January 31, 2004  

4.80 to 1.00

 

April 30, 2004 through January 31, 2005  

4.20 to 1.00

 

April 30, 2005 through January 31, 2006  

2.90 to 1.00

 

April 30, 2006 and thereafter  

2.00 to 1.00



(d) Capital Expenditures. The Credit Parties shall not make any Capital
Expenditures (including, without limitation, incurring any Capital Lease
Obligations) which, in the aggregate for all Credit Parties, exceed (i)
$6,000,000 during the Parent's 2003 fiscal year, or (ii) $9,000,000 during any
fiscal year of the Parent thereafter.



8.11  Lines of Business. The Credit Parties will not engage to any substantial
extent in any line or lines of business activity other than (i) the types of
businesses engaged in by the Credit Parties as of the Effective Time and
businesses substantially related thereto, and (ii) such other lines of business
as may be consented to by the Required Lenders and the Agent.

8.12  Payment of Subordinated Indebtedness. The Credit Parties will not
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of any
Subordinated Indebtedness.

8.13  Prepayment of Tranche B Loans. The Credit Parties will not make any
payments in respect of, or fund any acquisition, purchase, or participation in,
in whole or in part, the Tranche B Loans, except:

(a) the Credit Parties may make cash payments of interest, expenses and fees on
the Tranche B Loans (but not any interest calculated at the PIK Rate, as defined
in the Tranche B Documents) as and when required pursuant to the Tranche B Loan
Agreement; and

(b) the Credit Parties may, not more than once per fiscal quarter, commencing
with respect to the Excess Cash Flow of the Parent and its Subsidiaries for the
fiscal quarter ending July 31, 2003, prepay the principal of Term Loan A and
Term Loan B, as such terms are defined in the Tranche B Documents, in an amount
not in excess of the 100% of the Excess Cash Flow of the Parent and its
Subsidiaries in the fiscal quarter preceding the date of the prepayment, subject
to the following conditions:

(i) the Credit Parties shall have delivered to the Agent, not less than 30 days
prior to the making of such prepayment, a certificate demonstrating, in form and
substance satisfactory to the Agent, that:

(A)     (x) the Credit Parties were in compliance with each of the covenants set
forth in Section 8.10 for and as of the end of the fiscal quarter most recently
ended immediately preceding the date of the prepayment, as determined based upon
the financial statements and Borrowing Base and Collateral Update Certificate
delivered by the Borrower with respect to and as of the end of such fiscal
quarter, or (y) if the condition of clause (x) of this paragraph is not
satisfied, the Modified Fixed Charge Coverage Ratio as of the end of the fiscal
quarter most recently ended immediately preceding the proposed prepayment date
(and after giving effect to the proposed prepayment) shall be not less than 1.20
to 1.00, as determined based upon the financial statements and Borrowing Base
and Collateral Update Certificate delivered by the Borrower with respect to and
as of the end of such fiscal quarter (it being understood that any failure to
satisfy any covenant in Section 8.10, including the required Fixed Charge
Coverage Ratio, will constitute an Event of Default, and the Agent and Lenders
will have the right to exercise any rights and remedies under Article 9, the
Collateral Documents and applicable law notwithstanding any right of the
Borrowers to make a prepayment of the Tranche B Loan pursuant to this Section
8.13));

(B) Excess Availability, calculated on (i) an actual basis as of the Business
Day immediately preceding the date of the prepayment with respect to the amount
of the Revolving Credit Exposure and based on the most recently delivered
Borrowing Base and Collateral Update Certificate with respect to the amount of
the Borrowing Base, and (ii) a pro forma basis immediately after giving effect
to the making of such prepayment, shall have been (and shall be projected to be)
no less than $8,500,000;

(C) the Parent and its Subsidiaries shall, on a consolidated basis, have cash,
Cash Equivalents and Excess Availability, calculated on (i) an actual basis as
of the Business Day immediately preceding the date of the prepayment with
respect to the amount of the Revolving Credit Exposure and based on the most
recently delivered Borrowing Base and Collateral Update Certificate with respect
to the amount of the Borrowing Base, and (ii) a pro forma basis immediately
after giving effect to the making of such prepayment, of not less than
$18,500,000 in the aggregate;

(D) as of the date of such certificate, the average number of days that the
trade payables of the Credit Parties are outstanding after their due date does
not exceed 60; and

(E) No prepayment which is based on Excess Cash Flow for the fiscal quarter
ending July 31, 2003 may exceed the lesser of (i) the amount otherwise permitted
hereunder and (ii) $5,000,000, and

(ii) the Agent shall be satisfied that each of the foregoing calculations and
certifications are true and correct.



8.14  Modifications of Certain Documents. The Credit Parties will not consent to
any amendment, supplement or waiver of any of the provisions of any documents or
agreements evidencing or governing any Tranche B Loans, the GECC Vendor Program
Arrangement, the Canadian Vendor Program Arrangement, Other Vendor Program
Arrangements, Existing Debt or Subordinated Indebtedness without the consent of
the Required Lenders, except for a Canadian Permitted Change or GECC Permitted
Change.

8.15  Maintenance of Share Capital of H. Brunner. The Credit Parties will not
permit, in respect of Section 30 of the German Liability Companies Act, the free
capital (assets side (Aktivseite within the meaning of Section 266 para. 2
German Commercial Code ("HGB")) minus stated share capital (gezeichnetes Kapital
within the meaning of Section 266 para. 3 A I HGB) minus accruals
(Ruckstellungen within the meaning of Section 266 para. 3 B HGB) minus
liabilities (Verbindlichkeiten within the meaning of Section 266 para. 2 C HGB)
minus deferred income (Rechnungsabgrenzungsposten within the meaning of Section
266 para. 2 D HGB)) of H. Brunner GmbH to be less than the Dollar Equivalent of
$3,000,000 for more than five (5) consecutive days after the delivery of the
German Free Capital Deficiency Notice.

ARTICLE 9



Events of Default

9.1  Events of Default. The occurrence of any one or more of the following
events shall be deemed to constitute an "Event of Default" hereunder:

(a) the Credit Parties shall fail to pay to the Agent, the Issuing Bank, the
Cash Management Bank or the Lenders, when the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration of such due or prepayment date, or otherwise, (i) any principal of
any Loan, or (ii) any other Obligation of the Credit Parties to the Agent, the
Issuing Bank, the Cash Management Bank or the Lenders and the failure to pay
such other Obligation referred to in this clause (ii) shall continue for a
period of three (3) days after the date that it was due and payable;

(b) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement, any of the other Loan
Documents or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made;

(c) the Credit Parties shall fail to observe or perform any covenant, condition
or agreement contained in Section 4.3(a), 7.1, 7.2, 7.5, 7.6, 7.9, 7.10, 7.12,
or 7.14 or in Article 8 (it being expressly acknowledged and agreed that any
Event of Default resulting from the failure of the Credit Parties at any
measurement date to satisfy any financial covenant set forth in Section 8.10
shall not be deemed to be "cured" or remedied by the Credit Parties'
satisfaction of such financial covenant at any subsequent measurement date);

(d) the Credit Parties shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clauses
(a), (b) and (c) of this Section 9.1) and such failure shall continue unremedied
for a period of 30 days after the earlier of (x) the first date that an officer
of any Credit Party has knowledge of such failure, or (y) the date that the
Agent (at the request of any Lender) gives notice thereof to the Credit Parties;

(e) the Credit Parties shall fail to make any payment (whether of principal,
interest or otherwise and regardless of amount) in respect of any Material
Indebtedness or any Material Rental Obligation, when and as the same shall
become due and payable, after giving effect to any grace period with respect
thereto;

(f) (i) a Tranche B Event of Default shall have occurred and shall be
continuing; (ii) the Credit Parties shall default in any Material Indebtedness,
(iii) the lease with respect to any Material Rental Obligation of any Credit
Party is terminated prior to its scheduled expiration date due to a breach or
default by such Credit Party or any such breach or default by such Credit Party
enables or permits (with or without the giving of notice, the lapse of time or
both) the counterparty to such lease to cause such lease to be terminated prior
to its scheduled expiration date, (iv) pursuant to the Canadian Vendor Program
Arrangement and the documents executed and delivered in connection therewith,
the Credit Parties are required to repurchase equipment for more than, and/or
pay contingent liabilities in excess of, $1,000,000 in any fiscal year, (v)
pursuant to the GECC Vendor Program Arrangement and the documents executed and
delivered in connection therewith, the Credit Parties are required to repurchase
equipment for more than, and/or pay contingent liabilities in excess of,
$5,000,000 in any fiscal year, (vi) pursuant to any Other Vendor Program
Arrangements and the documents executed and delivered in connection therewith,
the Credit Parties are required to repurchase equipment for more than, and/or
pay contingent liabilities in excess of, $2,000,000 in any fiscal year in the
aggregate;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(g) of this Section 9.1, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(i) any Credit Party shall become unable, admit in writing or fail generally to
pay its debts as they become due;

(j) a final judgment or judgments for the payment of money (x) in excess of
$250,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or (y) in excess of $500,000 in the aggregate (regardless of insurance
coverage), shall be rendered by one or more courts, administrative tribunals or
other bodies having jurisdiction against any Credit Party and the same shall not
be discharged (or provision shall not be made for such discharge), bonded, or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Credit Party not, within said period of 60 days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l) there shall occur any Change of Control;

(m) any of the following shall occur: (i) the Liens created hereunder or under
the other Loan Documents shall at any time (other than by reason of the Agent
intentionally relinquishing such Lien) cease in any material respect to
constitute valid and perfected Liens on the Collateral intended to be covered
thereby (and, with respect to the cessation of Liens referred to in subsections
(n) through (u) of Section 4.2, such Liens shall continue not to be valid and
perfected Liens on the Collateral intended to be covered thereby for a period of
30 days after the earlier of (x) the first date that any officer of any Credit
Party has knowledge of such failure, and (y) the date that the Agent (at the
request of any Lender) gives notice thereof to the Borrowers); (ii) except due
to expiration in accordance with its respective terms, any Loan Document shall
for whatever reason be terminated, or shall cease to be in full force and
effect; or (iii) the enforceability of any Loan Document shall be contested by
any Credit Party;

(n) there shall occur any loss, theft, damage or destruction of any Collateral,
the repair or replacement of which would cost in excess of $250,000, which is
not fully covered (subject to such reasonable deductibles as the Agent shall
have approved) by insurance;

(o) any Guarantor shall assert that its obligations under any Loan Document are
invalid or unenforceable;

(p) any Credit Party shall be liable for any Environmental Liabilities payment
of which could reasonably be expected to have a Material Adverse Effect;

(q) (i) any bank at which any deposit account, Controlled Account, or Lock Box
Account of any Credit Party is maintained shall fail to comply in all material
respects with any of the terms of any deposit account agreement, Control
Agreement, Lock Box Agreement or similar agreement to which such bank is a
party, or (ii) any securities intermediary, commodity intermediary or other
financial institution at any time in custody, control or possession of any
investment property of any Credit Party shall fail to comply in all material
respects with any of the terms of any investment property control agreement to
which such Person is a party, and such failure (in the case of clause (i) and
clause (ii)) shall continue for a period of more than thirty (30) days;

(r) any Credit Party is enjoined, restrained or in any way prevented by the
order of any court or any Governmental Authority from conducting all or any
material part of its business for more than fifteen (15) days which causes a
Material Adverse Effect;

(s) any substantial part of the business of any Credit Party ceases for a period
which causes a Material Adverse Effect;

(t) there shall occur any loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Credit Party,
if such loss, suspension, revocation or failure to renew could reasonably be
expected to have a Material Adverse Effect;

(u) there shall occur any indictment of any Credit Party under any criminal
statute, or commencement of criminal or civil proceedings against any Credit
Party, pursuant to which statute or proceedings the penalties or remedies sought
or available include forfeiture to any Governmental Authority of any material
portion of the property of such Credit Party; or

(v) there shall occur after the Closing Date any material adverse change in the
businesses, operations, properties, condition (financial or otherwise), assets,
liabilities, income or prospects of the Credit Parties (taken as a whole).



If any Event of Default occurs, then, and in every such event (other than an
event described in clause (g) or (h) of this Section 9.1), and at any time
thereafter unless such Event of Default is waived by the Required Lenders, the
Agent shall, at the request of the Required Lenders, by notice to the Borrowers,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) notify the Borrowers that the outstanding principal of the
Loans shall bear interest at the Post-Default Rate, and thereupon the
outstanding principal of the Loans shall bear interest at the Post-Default Rate,
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties, and (iv) require that the
Borrowers deposit with the Agent cash collateral for all outstanding Letters of
Credit in accordance with Section 2.3(h), and the Issuing Bank, the Cash
Management Bank and the Lenders may exercise, and the Agent (at the request of
the Required Lenders) shall exercise, all of their rights as secured party and
mortgagee hereunder or under the other Loan Documents; and in case of any event
with respect to the Credit Parties described in clause (g) or (h) of this
Section 9.1, the Commitments shall automatically terminate, the principal of the
Loans then outstanding shall automatically bear interest at the Post-Default
Rate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations shall automatically become
due and payable, and the Borrowers shall provide cash collateral in accordance
with Section 2.3(h) without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties, and the Issuing
Bank, the Cash Management Bank and the Lenders shall be permitted to exercise,
and the Agent (at the request of the Required Lenders) shall exercise, such
rights as secured party and mortgagee hereunder or under the other Loan
Documents to the extent permitted by applicable law and not prohibited by the
Intercreditor Agreement.

9.2 Receivership. Without limiting the generality of the foregoing or limiting
in any way the rights of the Agent or the Lenders hereunder or under the other
Loan Documents or otherwise under applicable law, at any time after (i) the
entire principal balance of any Loan shall have become due and payable (whether
at maturity, by acceleration or otherwise) and (ii) the Agent shall have
provided to the Borrowers not less than five (5) days' prior written notice of
its intention to apply for a receiver, the Agent shall be entitled to, at the
request of the Required Lenders, apply for and have a receiver appointed under
state or federal law by a court of competent jurisdiction in any action taken by
the Agent to enforce the Lenders' and the Agent's rights and remedies hereunder
and under the other Loan Documents in order to manage, protect, preserve, sell
and otherwise dispose of all or any portion of the Collateral and continue the
operation of the business of the Credit Parties, and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the Loans and other fees and expenses due hereunder and under the
Loan Documents as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO
OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AS PROVIDED ABOVE.
EACH CREDIT PARTY (I) GRANTS SUCH WAIVER AND CONSENT KNOWINGLY AFTER HAVING
DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL, (II) ACKNOWLEDGES THAT (A) THE
UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED FOR THE FOREGOING PURPOSES IS
CONSIDERED ESSENTIAL BY AGENT IN CONNECTION WITH THE ENFORCEMENT OF THE LENDERS'
AND THE AGENT'S RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER THE
FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING THE LENDERS TO MAKE
THE LOANS TO THE BORROWERS; AND (III) AGREES TO ENTER INTO ANY AND ALL
STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN
CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE AGENT AND THE
LENDERS IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE
RECEIVER OVER ALL OR ANY PORTION OF THE COLLATERAL. THE LENDERS AND AGENT
ACKNOWLEDGE AND AGREE THAT NOTHING IN THIS SECTION 9.2 SHALL BE DEEMED TO
CONSTITUTE A WAIVER OF THE RIGHT OF CREDIT PARTIES TO FILE FOR PROTECTION UNDER
TITLE 11 OF THE UNITED STATES CODE AT ANY TIME.

9.3  Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Event of Default, the Agent or any
Lender, as the case may be, receives any monies in connection with the
enforcement of any Loan Document, or otherwise with respect to the realization
upon any of the Collateral, such monies shall be distributed for application as
follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent under this Agreement or any of the other Loan Documents
or in respect of the Collateral or in support of any provision of adequate
indemnity to the Agent against any Taxes or liens which by law shall have, or
may have, priority over the rights of the Agent to such monies;

(b) Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to fees payable to the Agent, the
Issuing Lender and all other Obligations and (B) with respect to each type of
Obligation owing to the Lenders, such as interest, principal, fees and expenses,
among the Lenders pro rata, based upon the respective amounts of the Loans held
by each of the Lenders, and (ii) the Agent may in its discretion make proper
allowance to take into account any Obligations not then due and payable;

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders and the Agent of all of the Obligations, to
the payment of any obligations required to be paid pursuant to §9-608(a)(1)(C)
or 9-615(a)(3) of the UCC; and

(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto under applicable law.



ARTICLE 10



The Agent

10.1 Appointment and Authorization. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Agent as its agent and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms of this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Without
limiting the generality of the foregoing, each of the Lenders and the Issuing
Lender hereby (a) authorizes the Agent to enter into the Intercreditor Agreement
on its behalf and consents and agrees to be bound by the terms thereof, (b)
authorizes the Agent to release, from time to time, certain of the Collateral in
connection with any sale or other disposition of assets permitted hereunder, and
(c) authorizes the Agent to take such actions at any time to enforce such
Lender's rights hereunder and under the other Loan Documents. The Agent shall be
the "representative" of the Lenders for purposes of its designation as a secured
party on all security filings.

10.2  Agent's Rights as Lender. The Lender or other financial institution
serving as the Agent or the Issuing Bank hereunder shall have the same rights
and powers in its capacity as a Lender hereunder as any other Lender and may
exercise the same as though it were not the Agent or the Issuing Bank, and such
institution and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Credit Party or any Affiliate
thereof as if it were not the Agent or the Issuing Bank hereunder.

10.3  Duties As Expressly Stated. Neither the Agent nor the Issuing Bank shall
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) neither the Agent nor the Issuing Bank shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) neither the Agent nor the Issuing Bank shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by this Agreement
and the other Loan Documents that the Agent or Issuing Bank is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as is required hereunder with respect to such action), and (c)
except as expressly set forth herein and in the other Loan Documents, neither
the Agent nor the Issuing Bank shall have any duty to disclose, or shall be
liable for the failure to disclose, any information relating to any Credit Party
or any of their Affiliates that is communicated to or obtained by the financial
institution serving as the Agent or the Issuing Bank or any of its Affiliates or
Approved Funds in any capacity. Neither the Agent nor the Issuing Bank shall be
liable for any action taken or not taken by it (x) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as is required hereunder with respect to such action) or all of the
Lenders if expressly required, or (y) in the absence of its own gross negligence
or willful misconduct. Neither the Agent nor the Issuing Bank shall be deemed to
have knowledge of any Default other than a Default of the types specified in
Section 9.1(a) unless and until written notice thereof is given to the Agent or
the Issuing Bank by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in, or in connection with, this Agreement or the
other Loan Documents, (ii) the contents of any certificate, report or other
document delivered hereunder or under any of the other Loan Documents or in
connection herewith of therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent or the Issuing Bank. Neither the Agent nor
the Issuing Bank shall, except to the extent the Agent is expressly instructed
by the Required Lenders with respect to collateral security hereunder and under
the other Loan Documents, be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to the Loan Documents or
applicable law.

10.4  Reliance By Agent. The Agent and the Issuing Bank shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Agent and the Issuing Bank also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent and the Issuing
Bank may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Agent and the Issuing Bank shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action (it
being understood that this provision shall not release the Agent from performing
any action with respect to the Credit Parties that is expressly required to be
performed by it pursuant to the terms hereof) under this Agreement. The Agent
and the Issuing Bank shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

10.5  Action Through Sub-Agents. The Agent and the Issuing Bank may perform any
and all of its duties, and exercise its rights and powers, by or through any one
or more sub-agents appointed by the Agent or the Issuing Bank. The Agent and the
Issuing Bank and any such sub-agent may perform any and all its duties and
exercise its rights and powers through its Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agent and the Issuing Bank and any such sub-agent,
and shall apply to its activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the Agent or the
Issuing Bank.

10.6  Resignation of Agent and Appointment of Successor Agent. Subject to the
appointment and acceptance of a successor Agent, as provided in this paragraph,
the Agent may resign at any time by notifying the Lenders, the Issuing Bank and
the Borrowers. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor Agent. If no
successor shall have been so appointed and shall have accepted such appointment
within 30 days after such retiring Agent gives notice of its resignation, then
such retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Agent, which shall be a commercial bank organized under the laws of
the United States or a state thereof with an office in Boston, Massachusetts or
New York, New York, and having capital, surplus and retained earnings of at
least $500,000,000, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder, by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent's resignation hereunder, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

10.7  Lenders' Independent Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, the Issuing Bank or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
and the other Loan Documents, any related agreement or any document furnished
hereunder or thereunder. Except as explicitly provided herein, neither the Agent
nor the Issuing Bank has any duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect to such operations, business, property, condition or
creditworthiness, whether such information comes into its possession on or
before the first Event of Default or at any time thereafter. Neither the Agent
nor the Issuing Bank shall be deemed a trustee or other fiduciary on behalf of
any party.

10.8  Indemnification. Each Lender agrees to indemnify and hold harmless the
Agent and the Issuing Bank (to the extent not reimbursed under Section 11.3, but
without limiting the obligations of the Credit Parties under Section 11.3),
ratably in accordance with the aggregate principal amount of the respective
Commitments of and Total LC Exposure held by the Lenders (or, if all of the
Commitments shall have been terminated or expired, ratably in accordance with
the aggregate outstanding amount of the Loans and Total LC Exposure held by the
Lenders), for any and all liabilities (including pursuant to any Environmental
Law), obligations, losses, damages, penalties, actions, judgments, deficiencies,
suits, costs, expenses (including the fees and expenses of attorneys,
consultants, appraisers, examiners, and other professionals engaged by the Agent
in connection with this Agreement and/or the administration of the credit
facilities contemplated hereby) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the Agent or
the Issuing Bank (including by any Lender) arising out of or by reason of any
investigation in or in any way relating to or arising out of any Loan Document
or any other documents contemplated by or referred to therein for any action
taken or omitted to be taken by the Agent or the Issuing Bank under or in
respect of any of the Loan Documents or other such documents or the transactions
contemplated thereby (including the costs and expenses that the Credit Parties
are obligated to pay under Section 11.3, but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, however, that
no Lender shall be liable for any of the foregoing to the extent they are
determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
party to be indemnified. The agreements set forth in this Section 10.8 shall
survive the payment of all Loans and other obligations hereunder and shall be in
addition to and not in lieu of any other indemnification agreements contained in
any other Loan Document.

10.9  Consents Under Other Loan Documents. Except as otherwise provided in this
Agreement and the other Loan Documents, the Agent may, with the prior consent of
the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the other Loan Documents.

10.10  Delinquent Lenders. Notwithstanding anything to the contrary contained in
this Agreement or any of the other Loan Documents, any Lender that fails to make
available to the Agent its pro rata share of any Loan or to purchase any
participation in any Letter of Credit as, when and to the full extent required
by the provisions of this Agreement, shall be deemed delinquent (a "Delinquent
Lender") and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Credit Parties, whether on account of
outstanding Loans, unpaid Reimbursement Obligations, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
unpaid Reimbursement Obligations. The Delinquent Lender hereby authorizes the
Agent to distribute such payments to the nondelinquent Lenders in proportion to
their respective pro rata shares of all outstanding Loans and unpaid
Reimbursement Obligations. A Delinquent Lender shall be deemed to have satisfied
in full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans and unpaid Reimbursement Obligations of the
nondelinquent Lenders, the Lenders' respective pro rata shares of all
outstanding Loans and unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

10.11  Electronic Communications. The Credit Parties hereby authorize and
request the Agent, the Cash Management Bank, the Issuing Bank or any of their
Affiliates to act on instructions given by telephone, telegraph, telefax, cable,
wireless, telex, telecopy, electronic mail or other similar electronic means of
communication (collectively, "Electronic Communications") from an authorized
representative of such Credit Party, including but not limited to instructions
relating to the issuance and processing of letters of credit and collection
transactions and other similar trade finance products, the execution of foreign
exchange contracts and the directing the payment of moneys and transfers,
deposits or withdrawals of funds, coins, precious metals, securities and other
valuable assets from or to any account maintained by the Agent, the Cash
Management Bank, the Issuing Bank or such Affiliate as contemplated under this
Agreement on behalf of such Credit Party. Each Credit Party further authorizes
and directs the Agent, Cash Management Bank, Issuing Bank or any of their
Affiliates to respond to any inquiry made through any of the Electronic
Communications relating to the status of any account maintained by the Agent,
the Cash Management Bank, the Issuing Bank or such Affiliate as contemplated
under this Agreement. Neither the Agent, the Cash Management Bank, the Issuing
Bank or any of their Affiliates, nor any branch or agency thereof nor any of
their respective directors, officers and employees shall be liable for any
error, delay, damage, claim or other loss, expense or cost arising out of any
instruction given by Electronic Communications. All such risks are assumed by
the Credit Parties. All instructions sent by telex shall contain the applicable
Credit Party's answerback. The certifications, authorizations, directions and
any restrictions contained herein will continue until the Agent, the Cash
Management Bank, or the Issuing Bank actually receive written notice of any
change or revocation. The Agent, the Cash Management Bank, and the Issuing Bank
shall have the right to refuse any instructions through any of above-mentioned
Electronic Communications, in its or their discretion.

10.12  Quebec Security. For greater certainty, and without limiting the powers
of the Agent hereunder or with respect to any of the other Canada Security, each
of the Credit Parties hereby acknowledges that the Agent shall, for purposes of
holding any security granted by ND Graphics (Quebec) Ltd. on the property of ND
Graphics (Quebec) Ltd. pursuant to the laws of Quebec to secure payment of the
"Bond", as such term is defined in the documents granting the Canada Security
(the "Bond"), be the holder of an irrevocable power of attorney (fonde de
pouvoir)(within the meaning of the Civil Code of Quebec) for all present and
future Lenders and in particular for all present and future holders of the Bond.
Each of the Agent and the Lenders hereby irrevocably constitutes, to the extent
necessary, the Agent as the holder of an irrevocable power of attorney (fonde de
pouvoir)(within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold security granted by ND Graphics (Quebec) Ltd. in the Province of
Quebec to secure the Bond. The assignee of any Lender shall be deemed to have
confirmed and ratified the constitution of the Agent as the holder of such
irrevocable power of attorney (fonde de pouvoir) by execution of the relevant
Assignment and Acceptance. Notwithstanding the provisions of Section 32 of "An
Act respecting the special powers of legal persons (Quebec)," the Agent may
acquire and be the holder of the Bond. Each of the Borrowers and the Guarantors
hereby acknowledges that the Bond constitutes a "title of indebtedness", as such
term is used in Article 2692 of the Civil Code of Quebec.

10.13  Obligations of H. Brunner. H. Brunner GmbH shall not be required to make
any payment or to waive or subordinate any claim under this Agreement or under
any agreement to be entered into under this or in connection with this Agreement
if and to the extent that this would be considered to lead to or aggravate an
underbalance (Unterdeckung des Stammkapitals) within the meaning of Sections 30,
31 German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften
mit beschrankter Haftung), provided that for the purposes of the calculation of
such underbalance the following balance sheet items shall be adjusted as
follows:

(a) the amount of any increase of stated share capital after the date hereof
that has been effected without the prior written consent of the Agent (acting on
behalf of itself and the Lenders) shall be deducted from the stated share
capital;

(b) loans provided to H. Brunner GmbH by any of the Borrowers or any of their
Subsidiaries without the prior written consent of the Agent (acting on behalf of
itself and the Lenders) as far as such loans are subordinated or qualified under
Section 32a German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschrankter Haftung) shall be disregarded; and

(c) loans and other contractual liabilities incurred in violation of the
provisions of this Agreement, the Collateral Documents and all other Loan
Documents shall be disregarded.



In addition, if H. Brunner GmbH does not have sufficient assets to cover its
stated share capital, H. Brunner GmbH shall, to the extent permitted by law,
realize any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of the
assets, if such assets are not necessary for H. Brunner GmbH's business
(betriebsnotwendig).

For the avoidance of doubt, H. Brunner GmbH shall bear the burden of proof
regarding any preconditions for the above limitation.

ARTICLE 11



Miscellaneous

11.1  Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telephonic facsimile (fax), as follows:

(a) if to any Credit Party, to Gerber Scientific, Inc., 83 Gerber Road West,
South Windsor, Connecticut 06074, Attention: Chief Financial Officer, Fax No.
860-648-8314, with a copy to Cummings & Lockwood, CityPlace I, Hartford,
Connecticut 06103, Attention: James Lotstein, Fax No. 860-560-5913;

(b) if to the Agent, to Fleet Capital Corporation, 200 Glastonbury Boulevard,
Glastonbury, Connecticut, 06033, Attention: Jeffrey J. White, Fax No.
860-368-6029, with a copy to Bingham McCutchen LLP, One State Street, Hartford,
Connecticut 06103, Attention Bruce C. Silvers, Fax No. 860-240-2800; and

(c) if to any Lender (including Fleet National Bank in its capacity as the
Issuing Bank), to it at its address (or fax number) set forth on Schedule 2.1.



Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.



11.2  Waivers; Amendments.

(a) No failure or delay by the Agent, the Issuing Bank, the Cash Management Bank
or the Lenders in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent, the Issuing Bank,
the Cash Management Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Credit Party or Subsidiary therefrom shall in
any event be effective unless the same shall be given in writing in accordance
with paragraph (b) of this Section 11.2, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Agent with the written consent of the Required Lenders
and the Agent; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of each
Lender and the Agent;

(ii) reduce the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon (other than the decision not to charge, or
to cease to charge, interest at the Post-Default Rate), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or Reimbursement Obligation other than mandatory prepayments of the Loans
required under Section 2.8(b), or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, change the
maturity date of any Loan, or postpone the scheduled date of expiration of any
Commitment, or extend the ultimate expiration date of any Letter of Credit
beyond the Revolving Credit Maturity Date, without the written consent of each
Lender affected thereby;

(iv) change Section 2.7(c) in a manner that would alter the application of
prepayments thereunder, or change Section 2.6(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without in each case
the written consent of each Lender;

(v) alter the rights or obligations of the Borrowers to prepay Loans (other than
mandatory prepayments of Loans under Section 2.7(b)) without the written consent
of each Lender;

(vi) change any of the provisions of this Section 11.2 or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender;

(vii) release any of the Guarantors from its obligations in respect of its
Guarantee under Article 3 or release a material portion of the Collateral (or
terminate any Lien with respect thereto), except as expressly permitted in this
Agreement, without the written consent of each Lender;

(viii) waive any of the conditions precedent specified in Section 6.1 without
the written consent of each Lender and the Agent; or

(ix) subordinate the Loans to any other Indebtedness, without the written
consent of each Lender;



provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, the Fronting Lender, the Swing Line Lender or
the Issuing Bank hereunder without the prior written consent of the Agent, the
Fronting Lender, the Swing Line Lender or the Issuing Bank, as the case may be.

11.3  Expenses; Indemnity: Damage Waiver.

(a) The Credit Parties jointly and severally agree to pay, or reimburse the
Agent or the Lenders, as applicable, for paying, (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of Special Counsel and any local
counsel retained by the Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), or the administration or interpretation of the
Loan Documents and other instruments mentioned herein, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses (including
without limitation reasonable attorneys' fees and costs, which attorneys may be
employees of the Agent, the Fronting Lender, the Issuing Bank, the Cash
Management Bank or any Lender, and reasonable consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred by the
Agent, the Fronting Lender, the Issuing Bank, the Cash Management Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agent, the Fronting Lender, the Issuing Bank, the Cash Management Bank or any
Lender, in connection with (A) the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, including their
rights under this Section 11.3, or in connection with the Loans made or Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof, and (B) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender's or the Agent's relationship with the Credit Parties, (iv) all
reasonable out-of-pocket fees, expenses and disbursements of the Agent incurred
in connection with UCC and other collateral security searches, UCC and other
collateral security filings, intellectual property searches, intellectual
property filings or mortgage recordings, (v) any fees, costs, expenses and bank
charges, including bank charges for returned checks, incurred by the Agent or
the Cash Management Bank in establishing, maintaining or handling agency
accounts, Lock Box Accounts and other accounts for the collection of any of the
Collateral, and (iv) all Other Taxes levied by any Governmental Authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein and all costs, expenses, Taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or any other document referred to therein. The Agent shall be
entitled to pay any of the foregoing fees and expenses by causing the debit of
any account maintained by any Credit Party with the Agent, the Cash Management
Bank, or any other institution with which the Agent shall have entered into an
agency account agreement.

(b) The Credit Parties jointly and severally agree to indemnify the Agent, the
Issuing Bank, the Cash Management Bank, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, Environmental Costs, and related expenses, including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee and settlement costs, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, the other Loan Documents or any agreement or
instrument contemplated hereby, the performance by the parties hereto and
thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of
Hazardous Materials on or from any property owned, leased or operated by any
Credit Party or any Affiliate thereof, or any Environmental Liability related in
any way to any Credit Party or any Affiliate thereof (including, without
limitation, remediation, removal, response, abatement, restoration, cleanup,
legal, investigative, monitoring, and related costs, the costs of removal,
transportation and disposal of any and all Hazardous Materials from all or any
portion of any Real Property Asset, costs required to take necessary precautions
to protect against the release of Hazardous Materials at, on, in, about, under,
within, near or in connection with the Real Property Assets in or into the air,
soil, surface water, ground water, or soil vapor, any public domain, or any
surrounding areas, and costs incurred to comply, in connection with all or any
portion of the Real Property Assets, with all applicable laws with respect to
Hazardous Materials), (iv) the reversal or withdrawal of any provisional credits
granted by the Agent upon the transfer of funds from Lock Box, bank agency,
concentration accounts or otherwise under any cash management arrangements with
any Credit Party or in connection with the provisional honoring of funds
transfers, checks or other items, (v) any action taken by such Indemnitee in
accordance with instructions given to such Indemnitee by Electronic
Communications, whether arising out of any investigation, litigation or
proceeding brought by such Credit Party, by others on behalf of such Credit
Party, by any third party or by any successors or assigns of such Credit Party
and notwithstanding the fact that (A) the instructions received by such
Indemnitee might have been unauthorized by such Credit Party or (B) such
Indemnitee might have misinterpreted said instructions or made any other error,
mistake or omission, absent gross negligence or willful misconduct by such
Indemnitee, or (vi) any actual or prospective claim (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), litigation, investigation, Environmental Actions or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, including
any actual or alleged infringement of any patent, copyright, trademark, service
mark or similar right of any Credit Party comprised in the Collateral, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, Environmental Costs, or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Credit Parties fail to pay any amount required to be
paid by them to the Agent under paragraph (a) or (b) of this Section 11.3, each
Lender severally agrees to pay to the Agent such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent in its capacity as such.
To the extent that the Credit Parties fail to pay any amount required to be paid
by them to the Issuing Bank under paragraph (a) or (b) of this Section 11.3,
each Lender severally agrees to pay to the Issuing Bank such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Issuing
Bank in its capacity as such.

(d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NONE OF THE CREDIT PARTIES SHALL
ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.

(e) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

(f) In the event that any Remedial Action is necessary under any applicable
local, state or federal law or regulation, any judicial order, or by any
governmental or non-governmental entity or Person because of, or in connection
with, the current or future presence, suspected presence, release or suspected
release or threat of release of Hazardous Materials in or into the air, soil,
ground water, surface water or soil vapor at, on, about, under, within, near,
from or in connection with any Real Property Asset (or any portion thereof), the
Credit Parties shall promptly commence, or cause to be commenced, and thereafter
diligently prosecute to completion, all such Remedial Action. All Remedial
Action shall be performed by licensed contractors qualified to perform such work
under applicable federal, state and local law. All Environmental Costs related
to such Remedial Action shall be paid by the Credit Parties including, without
limitation, reasonable Environmental Costs incurred by any Indemnitee in
connection with the monitoring or review of such Remedial Action by the
Indemnitee or a third party engaged by Indemnitee. In the event the Credit
Parties shall fail to promptly commence, or cause to be commenced, or fail to
diligently prosecute to completion, such Remedial Action, the Agent may, but
shall not be required to, cause such Remedial Action to be performed and all
Environmental Costs shall become an Environmental Liability hereunder.

11.4  Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender, the Issuing Bank and the Agent (and any attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Agent, the Issuing Bank, the Cash Management Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Each Lender may at any time and from time to time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Revolving Credit Commitment and the Loans at
the time owing to it); provided that for any assignment:

(i) the Borrowers and the Agent (and, in the case of an assignment of all or a
portion of a Commitment or any Lender's obligations in respect of its Total LC
Exposure, the Issuing Bank) each must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned),

(ii) except in the case of an assignment to a Lender or an Affiliate or Approved
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender's aggregate Commitments, the aggregate amount of the
Commitments of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not be less than $5,000,000 or an integral
multiple of $1,000,000 in excess of $5,000,000 unless the Borrowers and the
Agent otherwise consent,

(iii) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, and, unless such assignment is to a Lender or its
Affiliate or Approved Fund, shall pay a processing and recordation fee of
$3,500, and

(iv) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire;



provided further that any consent of the Borrowers otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing or in the event of an assignment to an existing Lender or an
Affiliate or Approved Fund of an existing Lender. The Agent will endeavor to
give notice to the Borrowers of the consummation of any such assignment that
does not require the consent of the Borrowers, but the Agent shall have no
liability for failing to give any such notice.

(c) Upon acceptance and recording pursuant to paragraph (e) of this Section
11.4, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.9,
2.10 and 11.3 and subsection 2.2(e)). Notwithstanding anything therein to the
contrary, no Approved Fund shall be entitled to receive any greater amount
pursuant to Sections 2.9 and 2.10 and subsection 2.2(e) than the transferor
Lender would have been entitled to receive in respect of the assignment effected
by such transferor Lender had no assignment occurred. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with paragraph (b) of this Section 11.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(d) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices in Boston, Massachusetts or Glastonbury,
Connecticut a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrowers, the Agent, the
Issuing Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender or
the Agent, at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, together with each Note subject to such
Assignment, the assignee's completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 11.4 and any written consent to
such assignment required by paragraph (b) of this Section 11.4, the Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register, and give prompt notice thereof to the Borrowers and the
Lenders (other than the assigning Lender). No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. Within five (5) Business Days after receipt of such
notice, the Borrowers, at their own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Note, a new Note to the order of such
assignee in an amount equal to the amount assumed by such assignee pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained some
portion of its obligations hereunder, a new Note to the order of the assigning
Lender in an amount equal to the amount retained by it hereunder. Such new Notes
shall provide that they are replacements for the surrendered Notes, shall be in
an aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the assigned
Notes.

(f) Any Lender may, without the consent of or notice to the Borrowers, the Agent
or the Issuing Bank, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.2(b) that
affects such Participant. Subject to paragraph (g) of this Section 11.4, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.9, 2.10 and 11.8 and subsection 2.2(e) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 11.4.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 11.8 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers'
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.11 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.11(e) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto. The Agent will endeavor to give
notice to the Borrowers of the consummation of any such pledge or assignment,
but the Agent shall have no liability for failing to give any such notice.

(i) Anything in this Section 11.4 to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to any
Credit Party or any of its Affiliates or Subsidiaries without the prior consent
of each Lender and the Agent.

(j) A Lender may furnish any information concerning any Credit Party or any
Affiliate thereof in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
subject, however, to and so long as the recipient agrees in writing to be bound
by, the provisions of Section 11.13. In addition, the Agent may furnish any
information concerning any Credit Party or any Affiliate thereof in the Agent's
possession to any Affiliate of the Agent, subject, however, to the provisions of
Section 11.13. The Credit Parties shall assist any Lender in effectuating any
assignment or participation pursuant to this Section 11.4 (including during
syndication) in whatever manner such Lender reasonably deems necessary,
including participation in meetings with prospective transferees.

(k) If any assignee Lender is an Affiliate of any of the Credit Parties, then
any such assignee Lender shall have no right to vote as a Lender hereunder or
under any of the other Loan Documents for purposes of granting consents or
waivers or for purposes of agreeing to amendments or other modifications to any
of the Loan Documents or for purposes of making requests to the Agent pursuant
to Section 9.1, and the determination of the Required Lenders shall for all
purposes of this Agreement and the other Loan Documents be made without regard
to such assignee Lender's interest in any of the Loans or Reimbursement
Obligations. If any Lender sells a participating interest in any of the Loans or
Reimbursement Obligations to a Participant, and such Participant is any Credit
Party or an Affiliate of any Credit Party, then such transferor Lender shall
promptly notify the Agent of the sale of such participation. A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Agent pursuant to Section 9.1 to the extent
that such participation is beneficially owned by any Credit Party or any
Affiliate of any Credit Party, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to the interest of such transferor Lender in the Loans or
Reimbursement Obligations to the extent of such participation.

(l) Notwithstanding anything to the contrary contained in this subsection 11.4,
any Lender (a "Granting Lender") may grant to a special purpose funding vehicle
(an "SPC") of such Granting Lender, identified as such in writing from time to
time delivered by the Granting Lender to the Agent and the Borrowers, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to this
Agreement, provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC, (ii) the Granting Bank's obligations under this
Agreement shall remain unchanged, (iii) the Granting Lender should retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement and (iv) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any expense reimbursement, indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the later of (i) the payment in full of all
outstanding senior indebtedness of any SPC and (ii) the Revolving Credit
Maturity Date, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States of America or any State thereof. In addition, notwithstanding
anything to the contrary contained in this subsection 11.4(l), any SPC may (i)
with notice to, but (except as specified below) without the prior written
consent of, any Credit Party or the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to its Granting
Lender or to any financial institutions (consented to by the Agent and, so long
as no Default or Event of Default has occurred and is continuing, the Borrowers,
which consents shall not be unreasonably withheld or delayed) providing
liquidity and/or credit facilities to or for the account of such SPC to fund the
Loans made by such SPC or to support the securities (if any) issued by such SPC
to fund such Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans (other than financial statements referred to
in Sections 5.4 or 7.1) to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit or liquidity enhancement to such SPC.
In no event shall any Credit Party be obligated to pay to an SPC that has made a
Loan any greater amount than such Credit Party would have been obligated to pay
under this Agreement if the Granting Lender had made such Loan. An amendment to
this subsection 11.4(l) without the written consent of an SPC shall be
ineffective insofar as it alters the rights and obligations of such SPC.



11.5  Survival . All covenants, agreements, representations and warranties made
by the Credit Parties herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect so long as the
principal of or any accrued interest on any Loan or any fee or any other
Obligation payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.9,
2.10, 10.3, and 11.4 and subsection 2.2(e) shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

11.6  Counterparts; Integration; References to Agreement; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Agent or its counsel constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Whenever there is a reference in any Loan Document or UCC
Financing Statement to the "Credit Agreement" to which the Agent, the Lenders
and the Credit Parties are parties, such reference shall be deemed to be made to
this Agreement among the parties hereto. Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

11.7  Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

11.8  Right of Setoff. Each Credit Party hereby grants to the Agent, the Cash
Management Bank and each Lender that from time to time maintains any deposit
accounts, holds or controls any funds or otherwise becomes indebted to the
Credit Parties a security interest in all deposits (general or special, time or
demand, provisional or final) and funds at any time held and other indebtedness
at any time owing by the Agent, the Cash Management Bank or any Lender to or for
the credit or the account of any Credit Party as security for the Obligations,
and the Credit Parties hereby agree that if an Event of Default shall have
occurred and be continuing, the Agent, the Cash Management Bank and each Lender
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) or other funds, securities or other
property of the Credit Parties at any time held and other indebtedness at any
time owing by the Agent, the Cash Management Bank or such Lender to or for the
credit or the account of any Credit Party against any and all of the
Obligations, irrespective of whether or not the Agent or the Lenders shall have
made any demand under this Agreement and although any of the Obligations may be
unmatured. The rights of the Agent, the Cash Management Bank and each Lender
under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) which the Agent, the Cash Management Bank or
any such Lender may have. ANY AND ALL RIGHTS TO REQUIRE THE CASH MANAGEMENT BANK
OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY CREDIT
PARTY ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agree with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of any Credit Party to such Lender, other than the
Loans held by such Lender or constituting Reimbursement Obligations owed to such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Loans held by such Lender or to the Reimbursement Obligations owed to such
Lender, and (b) if such Lender shall receive from any Credit Party, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Loans held by, or constituting
Reimbursement Obligations owed to, such Lender by proceedings against such
Credit Party at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Loans held by, or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Loans held by,
and Reimbursement Obligations owed to, all of the Lenders, such Lender will make
such disposition and arrangements with the other Lenders with respect to such
excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Loans held by it or Reimbursement Obligations owed it, its proportionate
payment as contemplated by this Agreement; provided that if all or any part of
such excess payment is thereafter recovered from such Lender, such disposition
and arrangements shall be rescinded and the amount restored to the extent of
such recovery, but without interest.

11.9  Subordination by Credit Parties. The Credit Parties hereby agree that all
present and future Indebtedness of any Credit Party to another Credit Party
("Intercompany Indebtedness") shall be subordinate and junior in right of
payment and priority to the Obligations, and each Credit Party agrees not to
make, demand, accept or receive any payment in respect of any present or future
Intercompany Indebtedness, including, without limitation, any payment received
through the exercise of any right of setoff, counterclaim or cross claim, or any
collateral therefor, unless and until such time as the Obligations shall have
been indefeasibly paid in full; provided that, so long as no Default shall have
occurred and be continuing and no Default shall be caused thereby, the Credit
Parties may make and receive such payments as shall be customary in the ordinary
course of the Credit Parties' business. If, notwithstanding the foregoing
sentence, any Credit Party shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still outstanding, such
amounts shall be collected, enforced and received by such Credit Party as
trustee for the Lenders and the Agent and be paid over to the Agent, for the
benefit of the Lenders and the Agent, on account of the Obligations, without
affecting in any manner the liability of such Credit Party under the other
provisions of this Agreement. Without in any way limiting the foregoing, in the
event of any insolvency or bankruptcy proceedings, or any receivership,
liquidation, reorganization, dissolution or other similar proceedings relative
to any Credit Party or to its businesses, properties or assets, the Lenders
shall be entitled to receive payment in full of all of the Obligations before
any Credit Party shall be entitled to receive any payment in respect of any
present or future Intercompany Indebtedness.

11.10  Parallel Debt. Without prejudice to any other provision of this Agreement
and solely for the purpose of ensuring and preserving the validity and
continuity of the rights granted and to be granted by any Credit Party pursuant
to any Collateral Documents that are governed by the laws of The Netherlands
(the "Netherlands Security Documents"), each of the Lenders and the other
parties hereto hereby acknowledges and agrees to the provisions of the "Parallel
Debt" as such term is defined in and such provisions are contained in each of
the Netherlands Security Documents.



11.11  Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Connecticut.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
Connecticut and of the United States District Court for the District of
Connecticut, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Connecticut court (or, to the extent permitted by law, in such Federal court).
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Agent, the Issuing Bank, the Cash
Management Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Credit Party or any Subsidiary
or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section 11.10. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.



11.12  WAIVERS OF PREJUDGMENT REMEDY AND JURY TRIAL.  EACH CREDIT PARTY
ACKNOWLEDGES THAT THE TRANSACTIONS EVIDENCED HEREBY ARE COMMERCIAL TRANSACTIONS
AND WAIVES ITS RIGHT TO NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT
GENERAL STATUTES, OR AS OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH AGENT OR ANY LENDER MAY DESIRE TO USE,
AND FURTHER WAIVES ITS RIGHTS TO REQUEST THAT AGENT OR ANY LENDER POST A BOND,
WITH OR WITHOUT SURETY, TO PROTECT CREDIT PARTIES AGAINST DAMAGES THAT MAY BE
CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY AGENT OR ANY LENDER. EACH
CREDIT PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
CREDIT PARTY CERTIFIES THAT NEITHER AGENT, ANY LENDER NOR ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PROVISIONS OF THIS PARAGRAPH WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES. EACH CREDIT PARTY CERTIFIES THAT IT
MAKES THE FOREGOING WAIVERS KNOWINGLY, VOLUNTARILY, WITHOUT DURESS AND ONLY
AFTER CONSIDERATION OF THE RAMIFICATIONS OF SUCH WAIVERS WITH ITS ATTORNEYS.

11.13  Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement. Each of the parties hereto agrees that no party
hereto shall be deemed to be the drafter of this Agreement.

11.14  Confidentiality. Each Lender agrees to keep confidential information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such Lender's customary practices and agrees that it will only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any of such information other than (a) to such
Lender's employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or Affiliates who are advised of the
confidential nature of such information or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty's professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 11.13), (b) to the extent such information presently is or hereafter
becomes available to such Lender on a non-confidential basis from any source of
such information that is in the public domain at the time of disclosure, (c) to
the extent disclosure is required by law (including applicable securities law),
regulation, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to the Borrowers unless such
notice is legally prohibited) or requested or required by bank, securities,
insurance or investment company regulators or auditors or any administrative
body or commission to whose jurisdiction such Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants or prospective
assignees or participants who agree to be bound by the provisions of this
Section 11.13, (f) to the extent required in connection with any litigation
between any Credit Party and any Lender or an Issuing Bank with respect to the
Loans, the Letters of Credit, this Agreement and/or the other Loan Documents, or
(g) with the Borrowers' prior written consent.

[Remainder of Page Intentionally Blank]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS



GERBER SCIENTIFIC, INC.

By:_______________________________________
    Name:
    Title:

GERBER SCIENTIFIC INTERNATIONAL, INC.

By:_______________________________________
    Name:
    Title:

GERBER COBURN OPTICAL, INC.

By:_______________________________________
    Name:
    Title:

 

AGENT

FLEET CAPITAL CORPORATION,

as Administrative Agent and Collateral Agent

By:_______________________________________
    Name:
    Title:

ISSUING BANK

FLEET national bank,

as Issuing Bank

By:_______________________________________
    Name:
    Title:

CASH MANAGEMENT BANK

FLEET national bank,

as Cash Management Bank

By:_______________________________________
    Name:
    Title:

LENDERS

FLEET CAPITAL CORPORATION

(including as Fronting Lender)

By:_______________________________________
    Name:
    Title:

CONGRESS FINANCIAL CORPORATION

By:_______________________________________
    Name:
    Title:

GUARANTORS

ULTRAMARK ADHESIVE PRODUCTS LTD

By:_______________________________________
    Name:
    Title:

SPANDEX LIMITED

By:_______________________________________
    Name:
    Title:

SPANDEX BENELUX BV

By:_______________________________________
    Name:
    Title:

ND GRAPHIC PRODUCTS LIMITED

By:_______________________________________
    Name:
    Title:

ND GRAPHICS (QUEBEC) LTD

By:_______________________________________
    Name:
    Title:

H. BRUNNER GMBH

By:_______________________________________
    Name:
    Title:

GERBER SCIENTIFIC UK LTD

By:_______________________________________
    Name:
    Title:

GERBER VENTURE CAPITAL CORP.

By:_______________________________________
    Name:
    Title:

GERBER TECHNOLOGY VENTURE COMPANY

By:_______________________________________
    Name:
    Title:

GERBER COBURN OPTICAL INTERNATIONAL, INC.

By:_______________________________________
    Name:
    Title:

 